Exhibit 10.2

$100 Million Senior Secured Revolving Credit Agreement among California Coastal
Communities, Inc., as Borrower, and KeyBank National Association, as Lender and
Agent, et. al., dated September 15, 2006.

$100,000,000.00

SENIOR SECURED REVOLVING CREDIT AGREEMENT

AMONG

CALIFORNIA COASTAL COMMUNITIES, INC.,

AS BORROWER

AND

SIGNAL LANDMARK AND SIGNAL LANDMARK HOLDINGS INC., AND CERTAIN OTHER NAMED
HEREIN AS GUARANTORS

AND

KEYBANK NATIONAL ASSOCIATION, AS LENDER, SWINGLINE LENDER AND AGENT

AND

WACHOVIA BANK, N.A., AS SYNDICATION AGENT

AND

THE OTHER FINANCIAL INSTITUTIONS WHICH ARE OR MAY BECOME A LENDER PARTY TO THIS
AGREEMENT

AND

KEYBANC CAPITAL MARKETS, AS LEAD ARRANGER


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

1.

DEFINITIONS AND RULES OF INTERPRETATION

 

1

 

1.1

Definitions

 

1

 

1.2

Rules of Interpretation

 

19

 

 

 

 

 

2.

THE REVOLVING CREDIT FACILITY

 

20

 

2.1

Relationship of Borrower and the Guarantors

 

20

 

2.2

Commitment to Lend.

 

20

 

2.3

Notes

 

23

 

2.4

Requests for Loans

 

23

 

2.5

Funds for Loans

 

24

 

 

 

 

 

3.

FEES, INTEREST, AND OTHER CHARGES

 

25

 

3.1

Closing Fees

 

25

 

3.2

Unused Facility Fee

 

25

 

3.3

Interest on Loans

 

25

 

3.4

Payment of Interest on Loans and Choice of Interest Rate

 

26

 

3.5

Conversion Options

 

26

 

3.6

Inability to Determine LIBOR Rate

 

27

 

3.7

Illegality

 

27

 

3.8

Interest on Overdue Amounts; Late Charges; Default Rate Interest

 

28

 

3.9

Computations

 

28

 

3.10

Limitation on Interest

 

28

 

 

 

 

 

4.

REPAYMENT AND CERTAIN GENERAL PROVISIONS

 

28

 

4.1

Maturity

 

28

 

4.2

Mandatory Prepayments

 

29

 

4.3

Optional Prepayments

 

29

 

4.4

Amount and Application of Prepayments

 

29

 

4.5

Effect of Prepayments

 

29

 

4.6

Funds for Payments

 

29

 

4.7

Additional Costs, Etc.

 

30

 

i


--------------------------------------------------------------------------------




 

 

 

 

Page

 

4.8

Capital Adequacy

 

31

 

4.9

Indemnity by Borrower

 

31

 

 

 

 

 

5.

COLLATERAL

 

32

 

5.1

Collateral

 

32

 

5.2

Appraisals

 

32

 

5.3

Project Inspections

 

33

 

5.4

Release of Project Units

 

33

 

5.5

Master Account

 

34

 

5.6

Advance Account

 

35

 

 

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

 

35

 

6.1

Corporate Authority, Enforceability, and Ownership

 

35

 

6.2

Default Under Organizational Documents and Operating Agreements

 

36

 

6.3

Subsidiaries and Joint Ventures

 

36

 

6.4

Governmental Approvals

 

36

 

6.5

Chief Executive Office

 

36

 

6.6

Fiscal Year

 

36

 

6.7

Transaction in Best Interests of Borrower and Guarantors; Consideration

 

36

 

6.8

No Fraudulent Intent

 

37

 

6.9

Regulations U and X

 

37

 

6.10

Investment Company Act

 

37

 

6.11

Reportable Transaction

 

37

 

6.12

Tax Status

 

37

 

6.13

Financial Statements

 

38

 

6.14

Brokers

 

38

 

6.15

No Material Changes

 

38

 

6.16

Solvency

 

38

 

6.17

No Bankruptcy Filing

 

38

 

6.18

Other Indebtedness

 

38

 

ii


--------------------------------------------------------------------------------




 

 

 

 

Page

 

6.19

Litigation

 

39

 

6.20

Insurance

 

39

 

6.21

No Material Adverse Contracts

 

39

 

6.22

No Material Adverse Restrictions

 

39

 

6.23

Compliance with Other Instruments, Laws, Etc.

 

39

 

6.24

Certain Transactions

 

40

 

6.25

ERISA Compliance; Severance Obligations

 

40

 

6.26

Franchises, Patents, Copyrights, Etc.

 

41

 

6.27

Title to Properties

 

41

 

6.28

Absence of UCC Financing Statements, Etc.

 

41

 

6.29

Property Status and Condition

 

41

 

6.30

Options to Acquire; Restrictions on Development

 

42

 

6.31

Restrictions

 

42

 

6.32

Compliance of Project with Law

 

42

 

6.33

Environmental Compliance

 

42

 

6.34

Loan Documents

 

43

 

6.35

No Default or Event of Default

 

44

 

 

 

 

 

7.

AFFIRMATIVE COVENANTS OF THE BORROWER AND GUARANTORS

 

44

 

7.1

Punctual Payment

 

44

 

7.2

Maintenance of Office

 

44

 

7.3

Existence

 

44

 

7.4

Subsidiaries and Joint Ventures

 

44

 

7.5

Records and Accounts

 

44

 

7.6

Financial Statements, Certificates and Information

 

45

 

7.7

Inspection of Project and Books

 

46

 

7.8

Insurance

 

47

 

7.9

Condemnation

 

49

 

7.10

Business Operations

 

50

 

iii


--------------------------------------------------------------------------------




 

 

 

 

Page

 

7.11

Use of Proceeds

 

51

 

7.12

Compliance with Laws, Contracts, Licenses, and Permits

 

51

 

7.13

Taxes

 

51

 

7.14

Plan Assets, Etc.

 

51

 

7.15

Notices

 

52

 

7.16

More Restrictive Agreements and Modification to Senior Term Loan Documents

 

53

 

7.17

Guaranties

 

53

 

7.18

Trade Name

 

53

 

7.19

Interest Reserve

 

53

 

7.20

Further Assurances

 

53

 

 

 

 

 

8.

CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND GUARANTORS

 

54

 

8.1

Restrictions on Indebtedness

 

54

 

8.2

Restrictions on Liens, Etc.

 

54

 

8.3

Restrictions on Investments

 

55

 

8.4

Distributions

 

56

 

8.5

Asset Sales

 

57

 

8.6

Merger, Consolidation

 

57

 

8.7

Change of Control and Transfers

 

57

 

8.8

Unrelated Business

 

57

 

8.9

Operations

 

57

 

8.10

Sale and Leaseback

 

57

 

8.11

Transactions with Affiliates and Officers

 

58

 

8.12

Compliance with Environmental Laws

 

58

 

8.13

ERISA Compliance

 

59

 

8.14

Compliance with Budget

 

60

 

8.15

Spec Homes

 

60

 

8.16

Model Homes

 

60

 

iv


--------------------------------------------------------------------------------




 

 

 

 

Page

 

8.17

Home Sales

 

60

 

 

 

 

 

9.

FINANCIAL COVENANTS

 

60

 

9.1

Leverage Ratio

 

60

 

9.2

Tangible Net Worth

 

60

 

9.3

Project Loan Indebtedness to Project Value

 

60

 

 

 

 

 

10.

CLOSING CONDITIONS

 

61

 

10.1

Loan Documents

 

61

 

10.2

Certificates of Existence

 

61

 

10.3

Certified Organization Documents

 

61

 

10.4

Board of Director’s Resolutions

 

61

 

10.5

Incumbency Certificate; Authorized Signers

 

61

 

10.6

Opinion of Counsel

 

61

 

10.7

Payment of Fees

 

62

 

10.8

Insurance

 

62

 

10.9

Performance; No Default

 

62

 

10.10

Representations and Warranties

 

62

 

10.11

Proceedings and Documents

 

62

 

10.12

Project Qualification Documents

 

62

 

10.13

Compliance Certificate

 

62

 

10.14

Borrowing Base Report

 

62

 

10.15

Other Documents

 

62

 

10.16

No Condemnation/Taking

 

62

 

10.17

Senior Term Loan Closing and Subordinated Lender Purchase Option Provisions

 

63

 

10.18

Interest Reserve

 

63

 

10.19

Other

 

63

 

 

 

 

 

11.

CONDITIONS TO ALL BORROWINGS

 

63

 

11.1

Prior Conditions Satisfied

 

63

 

v


--------------------------------------------------------------------------------




 

 

 

 

Page

 

11.2

Representations True; No Default

 

63

 

11.3

No Legal Impediment

 

64

 

11.4

Governmental Regulation

 

64

 

11.5

Proceedings and Documents

 

64

 

11.6

Borrowing Documents

 

64

 

11.7

Endorsement to Title Policy

 

64

 

11.8

Future Advances Tax Payment

 

64

 

 

 

 

 

12.

EVENTS OF DEFAULT; ACCELERATION; ETC.

 

64

 

12.1

Events of Default and Acceleration

 

64

 

12.2

Termination of Commitments

 

67

 

12.3

Remedies

 

67

 

12.4

Distribution of Collateral Proceeds

 

68

 

 

 

 

 

13.

SETOFF

 

69

 

 

 

 

14.

THE AGENT

 

69

 

14.1

Authorization

 

69

 

14.2

Employees and Agents of the Agents

 

69

 

14.3

No Liability

 

70

 

14.4

No Representations

 

70

 

14.5

Payments

 

70

 

14.6

Holders of Notes

 

71

 

14.7

Indemnity

 

71

 

14.8

The Agent as Lender

 

71

 

14.9

Resignation or Removal

 

72

 

14.10

Duties in the Case of Enforcement

 

72

 

14.11

Bankruptcy

 

72

 

 

 

 

 

15.

EXPENSES

 

73

 

 

 

 

 

16.

INDEMNIFICATION

 

73

 

 

 

 

 

17.

SURVIVAL OF COVENANTS, ETC.

 

74

 

vi


--------------------------------------------------------------------------------




 

 

 

 

Page

18.

ASSIGNMENT AND PARTICIPATION

 

75

 

18.1

Conditions to Assignment by the Lenders

 

75

 

18.2

Certain Representations and Warranties; Limitations; Covenants

 

76

 

18.3

Register

 

77

 

18.4

New Notes

 

77

 

18.5

No Assignment by Borrower

 

77

 

18.6

Disclosure

 

77

 

18.7

Withholding Tax

 

78

 

 

 

 

 

19.

NOTICES

 

80

 

 

 

 

20.

RELATIONSHIP

 

81

 

 

 

 

 

21.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

 

81

 

 

 

 

 

22.

HEADINGS

 

82

 

 

 

 

 

23.

COUNTERPARTS

 

82

 

 

 

 

 

24.

ENTIRE AGREEMENT, ETC.

 

82

 

 

 

 

 

25.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

 

82

 

 

 

 

 

26.

DEALINGS WITH THE BORROWER AND GUARANTORS

 

83

 

 

 

 

 

27.

CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

83

 

 

 

 

 

28.

SEVERABILITY

 

84

 

 

 

 

 

29.

NO UNWRITTEN AGREEMENTS

 

84

 

 

 

 

 

30.

REPLACEMENT OF NOTES

 

84

 

 

 

 

 

31.

TIME OF THE ESSENCE

 

84

 

 

 

 

 

32.

RIGHTS OF THIRD PARTIES

 

85

 

 

 

 

 

33.

CONFIDENTIALITY EXCEPTION

 

85

vii


--------------------------------------------------------------------------------


THIS SENIOR SECURED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made as of
the 15th day of September, 2006, by and among CALIFORNIA COASTAL COMMUNITIES,
INC., a Delaware corporation (“Borrower”), SIGNAL LANDMARK, a California
Corporation and SIGNAL LANDMARK HOLDINGS INC., a Delaware corporation and the
entities named on Exhibit “J” hereto (each individually a “Guarantor” and
collectively the “Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking
association (“KeyBank”), the other financial institutions which are or may
become lender parties hereto pursuant to §18 (each individually the “Lender” and
collectively, the “Lenders”), KEYBANK NATIONAL ASSOCIATION, a national banking
association, as Agent for the Lenders (the “Agent”) and as Swingline Lender,
WACHOVIA BANK, N.A., as Syndication Agent and as a Lender, KEYBANC CAPITAL
MARKETS, a business unit of KeyBank, as Lead Arranger.

RECITALS

WHEREAS, all capitalized terms used herein shall have the meanings ascribed
thereto under §1.1;

WHEREAS, Borrower and the Guarantors are affiliated entities engaged in a common
enterprise, and will each benefit from each being a party to this Agreement;

WHEREAS, Borrower, the Guarantors, the Lenders, and the Agent desire to create a
revolving credit facility in the amount of $100,000,000.00; and

WHEREAS, the parties desire to enter into this Agreement in order to accomplish
the foregoing.

NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

1.             DEFINITIONS AND RULES OF INTERPRETATION.

1.1           Definitions.  The following terms shall have the meanings set
forth in this §1 or elsewhere in the provisions of this Agreement referred to
below:

Advance Account.  The account established pursuant to §5.6.

Affiliates.  As applied to any Person, any other Person (i) which directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with that Person, or (ii) which owns beneficially or of
record twenty percent (20%) or more of the voting stock or other voting equity
interests of that Person.  For purposes of this definition, the term “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the possessing
directly or indirectly, the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, limited liability company or partnership interests, by contract,
family relationship or otherwise.

Agent.  KeyBank, acting as Agent for the Lenders, and its successors and
assigns.

1


--------------------------------------------------------------------------------




Agent’s Head Office.  Agent’s administrative office located at 127 Public
Square, Cleveland, OH 44114, Attn: Real Estate Division, or at such other
location as Agent may designate from time to time.

Agreement.  This Senior Secured Revolving Credit Agreement, including the
Schedules and Exhibits attached hereto.

Amortization Date.  Each date upon which the Commitment is reduced and paid down
in accordance with §2.2(d)(i) herein.

Applicable Margin.  See §3.3.

Appraisal.  An appraisal of the Fair Market Value of real property, in full
compliance with FIRREA, taking into account the current permissible uses and
future development for such property under existing laws and regulations
applicable thereto, independently and impartially prepared in writing by a
qualified appraiser selected and retained by the Agent, who is not employed by
Borrower or an Affiliate of Borrower; the form and substance of such appraisal
to be reviewed and approved by the Agent in the exercise of its commercially
reasonable discretion.

Appraised Value.  The Fair Market Value determined by the most recent Appraisal
obtained pursuant to §5.2.

Assignment and Acceptance.  See §18.1.

Authorized Officer.  The President, Chief Executive Officer, Vice President,
Secretary or Assistant Secretary of Borrower, or Borrower’s managing
constituents.

Balance Sheet Date.  June 30, 2006.

Bonding Obligations.  The potential monetary liability of Borrower with respect
to completion bonds, letters of credit or other similar instruments that are
required by insurance companies that issue completion bonds, cities, counties or
governmental agencies in connection with the development of The Project, the
creation of residential communities, and the construction of Homes, but
excluding letters of credit delivered as earnest money, option deposits or other
consideration in connection with the purchase of Land.

Borrower.  California Coastal Communities, Inc., a Delaware corporation.

Borrowing Base.  At any time of determination an amount equal to 50% of the
Borrowing Base Value of the Project.

Borrowing Base Asset.  The Project together with any one or more Units or other
improvements constructed or under construction within the Brightwater community
in Huntington Beach, California, which as of any date of determination are
subject to the lien of the Security Deed.

Borrowing Base Report.  The report required under §7.6(e).

2


--------------------------------------------------------------------------------




Borrowing Base Value.  The most recent Appraised Value for the Project plus the
sum of (y) Hard Costs incurred subsequent to the most recent Appraisal allocated
to the Project less (z) an amount equal to seventy-two percent (72%) of the
gross proceeds from the closing of any Unit; provided however, if such gross
sales proceeds are less than ninety percent (90%) of the projected gross sales
proceeds as set forth in the Project Budget for such Unit, Agent may reset the
percentage set forth above for purposes of determining the Borrowing Base Value
in its commercially reasonable discretion.

Business Day.  Any day on which banking institutions in Cleveland, Ohio are open
for the transaction of banking business and, in the case of LIBOR Rate Loans,
which also is a LIBOR Business Day.

CERCLA.  The Comprehensive Environmental Response, Compensation, and Liability
Act, as amended, 42 U.S.C. §9601, et seq.

Change of Control.  A Change of Control shall occur if, without Agent’s prior
written consent:

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of fifty percent (50%) or more of the equity securities of Borrower
entitled to vote for members of the board of directors or equivalent governing
body of Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

(b)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c)           (i) with respect to any Guarantor, if Borrower or Guarantor
Transfers any of its respective interest in such Guarantor or Transfers any
rights to control the decision making

3


--------------------------------------------------------------------------------




of any such Guarantor; (ii) there is an admission of any new stockholder of any
Guarantor; or (iii) there is a Transfer of all or substantially all of the
assets of Borrower or any Guarantor in violation of the terms of this Agreement.

Code.  The Internal Revenue Code of 1986, as amended.

Collateral.  All of the property, rights and interests of Signal Landmark in the
Project which are subject to the security interests, liens and mortgage created
by the Security Documents.

Commitment.  With respect to each Lender, the amount set forth on Schedule 1.0
hereto as the amount of such Lender’s commitment to make or maintain Loans to
Borrower or purchase participations in Swingline Loans in accordance with §2.2
in each case, in an amount up to, but not exceeding, the amount set forth for
such Lender on Schedule 1.0 hereto as such Lender’s “Commitment Amount” as the
same may be decreased on each Termination Date pursuant to §2.2(d) or as may be
increased or reduced as appropriate to reflect any assignments to or by such
Lender effected in accordance with §18.

Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1.0 hereto as such Lender’s percentage of the Total Commitment.

Commitment Reduction Amount. An amount by which the Total Commitment may
decrease equal to the Release Price upon any Required Commitment Reduction.

Compliance Certificate.  See §7.6(d).

Consolidated.  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Affiliates, consolidated or combined in
accordance with Generally Accepted Accounting Principles.

Consolidated Tangible Net Worth.  The amount by which Consolidated Total Assets
exceeds Consolidated Total Liabilities less, to the extent included in
Consolidated Total Assets, the sum of (a)-(b) below (provided that for purposes
of this definition any deferred tax asset shall, with out double counting, be
included in the definition of Total Assets and not excluded as an intangible
asset pursuant to (a) or (b) below):

(a)           the total book value of all assets of a Person properly classified
as intangible assets under Generally Accepted Accounting Principles, including
such items as goodwill, the purchase price of acquired assets in excess of the
fair market value thereof, trademarks, trade names, service marks, brand names,
copyrights, patents and licenses, and rights with respect to the foregoing (but
excluding without duplication the sum of any deferred tax assets to the extent
included in the calculation of Consolidated Total Assets of the Borrower);

(b)           all amounts representing any write-up in the book value of any
assets of a Person resulting from a revaluation thereof subsequent to the
Balance Sheet Date;

Consolidated Total Assets. Total Assets of Borrower determined on a Consolidated
basis in accordance with GAAP.

4


--------------------------------------------------------------------------------




Consolidated Total Liabilities.  Total Liabilities of Borrower determined on a
Consolidated basis in accordance with GAAP.

Conversion Request.  A notice given by Borrower to the Agent to convert or
continue a Loan in accordance with §3.5.

Default.  The occurrence of any event that would constitute an Event of Default,
but for the giving of notice or the passage of time or both.

Default Rate.  As to any loan Type the rate of interest then in effect for such
loan plus four percent (4%).

Delinquent Lender.  A Lender so designated under §14.5.

Distribution.  With respect to any Person, the declaration or payment of any
cash, cash flow, dividend, distribution (including without limitation any share
repurchase), on or in respect of any shares of any class of capital stock,
partner’s interest, member’s interest or other beneficial interest of such
Person; the purchase, redemption, exchange or other retirement of any shares of
any class of capital stock, partner’s interest, member’s interest or other
beneficial interest of such Person, directly or indirectly through a Subsidiary
of such Person or otherwise; the return of capital by a Person to its
shareholders, partners, members or other beneficial owners as such; or any other
distribution on or in respect of any shares of any class of capital stock,
partner’s interest, member’s interest or other beneficial interest of such
Person.

Dollars or $.  Dollars in lawful currency of the United States of America.

Domestic Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1.0, hereto, and; thereafter, such other office of such Lender,
if any, located within the United States that will be making or maintaining
Prime Rate Loans.

Drawdown Date.  The date on which any Loan (other than a Swingline Loan) is made
or is to be made, and the date on which any Loan which is made prior to the
Maturity Date is converted to a Loan of the other Type.

Effective Date.  The date of this Agreement first above written.

Eligible Assignee.  Any of (i) a commercial bank organized under the laws of the
United States, any State thereof or the District of Columbia, and having total
assets in excess of $5,000,000,000.00, (ii) a savings and loan association or
savings bank organized under the laws of the United States, any State thereof or
the District of Columbia, and having a net worth of at least $100,000,000.00,
calculated in accordance with generally accepted accounting principles, (iii) a
commercial bank organized under the laws of any other country which is a member
of the OECD, or a political subdivision of any such country, and having total
assets in excess of $1,000,000,000.00, provided that such bank has a branch or
agency in the United States and is acting through a branch or agency located in
the country in which it is organized or another country which is also a member
of the OECD, (iv) the central bank of any country which is a member of the OECD,
(v) the then existing Lenders, (vi) investment or mutual funds managed by an
investment advisor which manages or advises a Lender, and (vii) all of the
entities

5


--------------------------------------------------------------------------------




described in subsections (i) through (iv), (vi), and other lending institutions
or entities, all being reasonably acceptable to the Agent and to Borrower so
long as no Default or Event of Default has occurred and is continuing.

 Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3)
of ERISA maintained or contributed to by Borrower or Guarantor or any ERISA
Affiliate thereof, other than a Multiemployer Plan.

Entitlements.  All licenses, permits, zoning designations, and other rights
granted by any applicable governmental authority that are required for the
construction of the Horizontal Improvements and the construction of Units on the
Project which shall mean the following together with all governmental
prerequisites thereto: (i) a vesting tentative map for the Land which authorizes
residential uses consistent with those contemplated for the Project has been
approved by the applicable local authority or governmental body responsible for
recording such maps in the county where the Project is situated; and (ii)
Borrower has obtained site plan approval for the Project by the applicable
division of such local authority or governmental body responsible for approving
such site plan where the Project is situated. For purposes of Borrower’s
representations and warranties herein, the foregoing definition shall not apply
to those certain seven (7) lots located on the northeastern corner of the
Brightwater Project laying outside of Borrower’s tentative tract map and which
are awaiting approval from the City of Huntington Beach.

Environmental Engineer.  A firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Materials and related environmental matters, such firm
being reasonably acceptable to the Agent.

Environmental Indemnity Agreement.  An agreement made by Borrower and the
Guarantors in favor of the Agent, pursuant to which Borrower and Guarantors
agree to indemnify the Agent and the Lenders with respect to Hazardous Materials
and Environmental Laws pursuant to the terms and subject to the limitations of
such agreement, such Environmental Indemnity Agreement to be in form and
substance reasonably acceptable to the Agent.

Environmental Laws.  Any federal, state or local judgment, decree, order, law,
license, rule or regulation pertaining to the protection of human health or the
environment, including without limitation, those arising under the Resource
Conservation and Recovery Act, CERCLA, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Clean Water Act, the Federal Clean Air
Act, the Toxic Substances Control Act.

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate.  Any Person which is treated as a single employer with Borrower
or a Guarantor under §414 of the Code.

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

6


--------------------------------------------------------------------------------




Event of Default.  The occurrence of any of the events set forth in §12.1.

Fair Market Value.  The price a willing buyer would pay to a willing seller in
an arm’s length transaction with neither party being under a compulsion to act
as determined by the Agent in its commercially reasonable discretion.

Federal Funds Rate.  Any day, the rate per annum equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to KeyBank on such day on such
transactions as determined by Agent.

Financial Covenants.  The covenants and conditions set forth at §9 of this
Agreement.

FIRREA.  Title XI of the Financial Institutions Reform, Recovery, and
Enforcement Act of 1989 (12 U.S.C. 3331 et seq.), as amended from time to time.

Fiscal Quarter.  The fiscal quarter of Borrower, being a three (3) month period,
corresponding with a calendar quarter.

Generally Accepted Accounting Principles or GAAP.  Principles that are (i)
consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors (or successor organizations), as
in effect from time to time and (ii) consistently applied with past financial
statements of Borrower adopting the same principles; provided that a certified
public accountant would, insofar as the use of such accounting principles is
pertinent, be in a position to deliver an unqualified opinion (other than a
qualification regarding changes in Generally Accepted Accounting Principles) as
to the financial statements in which such principles have been properly applied.
 If any changes in Generally Accepted Accounting Principles with which the
independent certified accountants of Borrower concur result in a change in the
basis of calculating any of the Financial Covenants, standards or terms
contained in this Agreement, Borrower and the Agent agree to amend such covenant
calculations, standards or terms to reflect such changes in Generally Accepted
Accounting Principles so that the criteria for evaluating the financial
condition of Borrower shall be the same after such changes as if such changes
had not been made.

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantors.  Collectively, the Subsidiaries listed on Exhibit “J” hereto.

Guaranty or Guarantees.  The Unconditional Guaranty Agreement whereby each
Guarantor agrees to jointly and severally pay to the Agent and be personally
responsible for the

7


--------------------------------------------------------------------------------




payment of all of the Obligations and the Environmental Indemnity Agreements
each dated of even date herewith made by each of the Guarantors in favor of the
Agent and any guaranties of the Obligations executed by a Guarantor after the
date hereof, all such guaranties to be in form and substance reasonably
satisfactory to the Agent as of the date such guaranties are delivered, and as
the same may be modified or amended hereafter.

Hard Costs.  The actual direct costs of the development and construction of the
Project together with such additional costs of the Project deemed to create
value and typically capitalized in accordance with GAAP (as the same may be
approved by Agent in its commercially reasonable discretion).

Hazardous Material.  Any substance regulated under any Environmental Law due to
its carcinogenic, corrosive, inflammable, or toxic characteristics, any
“hazardous substances” as defined under CERCLA, any poly-chlorinated biphenyl,
any asbestos containing materials, any mold or fungus, and any petroleum
products or wastes, except those substances, used in accordance with applicable
law, that are customarily used in the development of real estate similar to the
Project.

Hedge Agreement.  Any interest rate cap, collar, or swap agreement or similar
protective arrangement entered into between any Borrower and any Bank with
respect to the Loans.

Home.  A detached single family dwelling constructed on a separate fee simple
absolute lot as part of a planned unit development for the Project.

Homeowners Association.  Any association formed with respect to a Project for
the governance of a Project eventually by third-party homeowners, and for the
ownership of common areas or amenities of a Project.

Horizontal Improvements.  Utilities, including water and sewer, curbs, gutters,
stormwater detention structures, and dedicated roadways built in relation to
Homes and/or Lots, and in material compliance with and permitted under
applicable governmental laws and regulations all constructed within easements or
rights-of-way dedicated or granted to the applicable governmental authority,
utility company or Homeowners Association or created or reserved pursuant to a
declaration of easements or similar instrument.

Housing Purchase Contract.  Any legal, valid, binding and enforceable written
agreement in substantially such form as has been approved in writing by the
Agent for the sale of individual Homes to any bona fide unaffiliated purchaser
entered into by a Borrower in the ordinary course of its business, with
customary terms and conditions and that provides for a cash down payment of not
less than the lesser of (i) 3.0% of the purchase price or (ii) such smaller
percentage as prevailing for that product type in the market where the Unit is
located.  Such contract shall contain no contingencies other than those that are
customary in the market for which the Homes are located including without
limitation contingencies pertaining to the completion and inspection of the
Home, purchaser’s financing, condition of title or the sale of the purchaser’s
existing home (unless terminable at the request of the Borrower within 72 hours
of request) or as otherwise permitted in writing by the Agent.

8


--------------------------------------------------------------------------------




Indebtedness.  All obligations, contingent and otherwise that in accordance with
Generally Accepted Accounting Principles should be classified upon the obligor’s
balance sheet as liabilities, or to which reference should be made by footnotes
thereto, including in any event and whether or not so classified:  (i) all debt
and similar monetary obligations, whether direct or indirect; (ii) all
liabilities secured by any mortgage, pledge, security interest, lien, charge or
other encumbrance existing on property owned or acquired subject thereto,
whether or not the liability secured thereby shall have been assumed; (iii) all
guarantees, endorsements and other contingent obligations whether direct or
indirect in respect of indebtedness of others, including any obligation to
supply funds to or in any manner to invest directly or indirectly in a Person,
to purchase indebtedness, or to assure the owner of indebtedness against loss
through an agreement to purchase goods, supplies or services for the purpose of
enabling the debtor to make payment of the indebtedness held by such owner or
otherwise, and the obligation to reimburse the issuer in respect of any letter
of credit; (iv) all subordinated debt; (v) all amounts available to be drawn
under letters of credit; (vii) all indebtedness, obligations or other
liabilities under or with respect to (a) interest rate swap, collar, cap or
similar agreements providing interest rate protection and (b) foreign currency
exchange agreements; (viii) current liabilities of a Person incurred in the
ordinary course of business including credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services; and (ix) Bonding Obligations.

Inspector.  The third-party construction inspector retained by the Agent at the
expense of Borrower.

Installment Amount.  The amount so calculated pursuant to §4.9(a).

Interest Cost.  With respect to any fiscal period, interest cost for the Loans.

Interest Payment Date.  As to each Prime Rate Loan, the first day of each
calendar month after the making of such Loan, and with respect to each LIBOR
Rate Loan, the last day of the applicable Interest Period therefore; provided
that if any such Interest Period is greater than one (1) month, then the
Interest Payment Date shall be at each one (1) month interval following the
making of the LIBOR Rate Loan.

Interest Period.  With respect to each LIBOR Rate Loan, (i) initially, the
period commencing on the Drawdown Date for such Loan and ending 1, 2, 3 or 6
months thereafter and (ii) thereafter, each subsequent period commencing on the
day following the last day of the preceding Interest Period and ending 1, 2, 3
or 6 months thereafter provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

(a)           if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, that Interest Period
shall end and the next Interest Period shall commence on the next preceding or
succeeding LIBOR Business Day as determined conclusively by the Reference Lender
in accordance with the then current bank practice in the London Interbank
Market; and

(b)           no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Maturity Date.

9


--------------------------------------------------------------------------------




Interest Reserve.  An interest reserve for payment of projected Interest Cost in
an amount equal to the greater of (i) three (3) months of projected Interest
Cost at the then Applicable Margin in effect for Prime Rate Loans or (ii)
$1,500,000.

Interest Reserve Account.  The interest bearing account opened in the name of
the Borrower with the Agent at the Administrative Agent’s Head Office for
deposit of the Interest Reserve from the proceeds of the Loan.

Investment.  With respect to any Person, all shares of capital stock,
partnership interests, limited liability company interests, evidences of
Indebtedness and other securities issued by any other Person, all loans,
advances, or extensions of credit to, or contributions to the capital of, any
other Person, all purchases of the securities or business or integral part of
the business of any other Person and commitments and options to make such
purchases, all interests in real property, and all other investments; provided,
however, that the term “Investment” shall not include (i) equipment, vehicles,
construction equipment, heavy machines, tools, building materials, fixtures,
appliances, inventory and other tangible personal property acquired in the
ordinary course of business or used in the development of the Project or the
construction of Homes, or (ii) current trade and customer accounts receivable
for services rendered in the ordinary course of business and payable in
accordance with customary trade terms.

Joint Venture.  Any Person (other than a Subsidiary) in which Person holds any
stock, partnership interest, joint venture interest, limited liability company
interest or other equity interest.

KeyBank.  KeyBank National Association, a national banking association.

Land.  Real property, together with all of the tenements, hereditaments,
easements, rights-of-way, rights, privileges and appurtenances thereunto
belonging or in any way pertaining thereto, all reversions, remainders, and all
of the estate, right, title, interest, claim and demand whatsoever of any Person
therein and in the streets, alleys, vaults and ways adjacent thereto, all rights
to the use of common drive entries, all rights pursuant to any reciprocal
easement agreement or trackage agreement, all strips and gores within or
adjoining such property, all the air space and right to use the air space above
such property, all transferable development rights arising therefrom or
transferred thereto, and all drainage, mineral, water, oil and gas rights with
respect to such property, either at law or in equity, if any, in possession or
expectancy, now or hereafter acquired.

Lenders.  KeyBank, each other financial institution party hereto as Lender and
any other Person who becomes an assignee of any rights of a Lender pursuant to
§18, as is defined in the first paragraph of this Agreement, and as the context
requires, includes the Swingline Lender.

Leverage Ratio.  The ratio of Consolidated Total Liabilities (and including
without duplication all guarantees, endorsements and other contingent
obligations whether direct or indirect in respect of indebtedness of others) to
Consolidated Tangible Net Worth.

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.

10


--------------------------------------------------------------------------------




LIBOR Lending Office.  Initially, the office of each Lender designated as such
on Schedule 1.0 hereto, and, thereafter, such other office of such Lender, if
any, designated by such Lender to make or maintain its LIBOR Rate Loans.

LIBOR Rate.  As applicable to any LIBOR Rate Loan, the rate per annum as
determined on the basis of the offered rates for deposits in Dollars, for a
period of time comparable to the Interest Period for such LIBOR Rate Loan which
appears on the Dow Jones Market Services (f/k/a Telerate News Services), page
3750, titled as “British Banker Association Interest Settlement Rates,” as of
11:00 a.m.  London time on the day that is two LIBOR Business Days preceding the
first day of the Interest Period for such LIBOR Rate Loan; provided, however, if
the rate described above does not appear on such service on any applicable
interest determination date, the LIBOR Rate shall be the rate (rounded upward,
if necessary, to the nearest one one-hundredth of a percentage point),
determined on the basis of the offered rates for deposits in Dollars for a
period of time comparable to the Interest Period for such LIBOR Rate Loan which
are offered by four major banks in the London interbank market at approximately
11:00 a.m.  London time, on the day that is two (2) LIBOR Business Days before
the first day of the Interest Period for the LIBOR Rate Loan as selected by the
Agent.  The principal London office of each of the four major London banks will
be requested to provide a quotation of its Dollar deposit offered rate.  If at
least two such quotations are provided, the rate for that date will be the
arithmetic mean of the quotations.  If fewer than two quotations are provided as
requested, the rate for that date will be determined on the basis of the rates
quoted for loans in Dollars to leading European banks for a period of time
comparable to the Interest Period for such LIBOR Rate Loan offered by major
banks in New York City at approximately 11:00 a.m. New York City time, on the
day that is two LIBOR Business Days before the first day of the Interest Period
for the LIBOR Rate Loan.  In the event that the Agent is unable to obtain any
such quotation as provided above, it will be deemed that the LIBOR Rate for a
LIBOR Rate Loan cannot be determined.  In such event, the Loan shall bear
interest at the Prime Rate as adjusted by the Applicable Margin.  In the event
that the Board of Governors of the Federal Reserve System shall impose a Reserve
Percentage with respect to LIBOR deposits of the Agent, then for any period
during which such Reserve Percentage shall apply, the LIBOR Rate shall be equal
to the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.

LIBOR Rate Loans.  Loans bearing interest calculated by reference to a LIBOR
Rate.

Loan or Loans.  An individual loan or the aggregate loans, as the case may be,
to be made by the Lenders or Swingline Lender hereunder as provided in §2.2

Loan Documents.  This Agreement, the Note, the Fee and Expense Letter, the
Guaranty, the Security Documents, and all other documents, instruments or
agreements now or hereafter executed or delivered by or on behalf of Borrower or
the Guarantors in connection with the Loans.

Loan Request.  A request for a Loan in the form of Exhibit “B” attached hereto
made pursuant to §2.5 which at the request of Agent may include such invoices,
work orders and other documentation reasonably satisfactory to the Agent
supporting the calculation of the costs included in the Loan Request.

11


--------------------------------------------------------------------------------




Lot.  A single family residential lot located on the Project.

Majority Lenders.  As of any date, the Lender or Lenders (not including any
Delinquent Lender who shall not be entitled to vote) whose aggregate Commitment
Percentage (as set forth on Schedule 1.0) is greater than fifty percent (50%),
or if the Commitments have been terminated or reduced to zero, Lenders (other
than Delinquent Lenders who shall not be entitled to vote) holding at greater
than fifty percent (50%) of the principal amount of the aggregate outstanding
Loans; provided that in the event that one Lender (other than any Delinquent
Lender) has an aggregate Commitment Percentage or principal amount of the
outstanding Loans equal to or greater than such percentage (the “Sole Majority
Lender”) then this definition of Majority Lender shall include the Sole Majority
Lender and a minimum of one other Lender (other than a Delinquent Lender, if
any) regardless of aggregate Commitment Percentage. Commitments held by
Delinquent Lenders shall be disregarded when determining the Majority Lenders. 
For purposes of this definition, a Lender (other than the Swingline Lender)
shall be deemed to hold a Swingline Loan to the extent such Lender has acquired
a participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

Master Account.  The account opened by the Agent in the name of Borrower as
contemplated by §5.5.

Material Adverse Effect.  A materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of Borrower, Guarantors, or the Project, (b) the ability
of Borrower or the Guarantors to perform their obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any of
the Loan Documents, (d) the rights and remedies of the Lenders and the Agent
under any of the Loan Documents or (e) the impairment or condition of the
Project or any portion thereof which would prevent it from completion of a
master planned community as set forth in the Master Plan.

Maturity Date.  September 15, 2009 or such earlier date on which the Loans shall
become due and payable pursuant to the terms hereof.

Model Home.  Any Home used for prospective sales display.

Monetary Event of Default means a Default that can be cured by the payment of
money.

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by Borrower or any ERISA Affiliate.

Net Income (or Loss).  With respect to any Person, for any fiscal period, the
net income (or loss) of such Person, after deduction of all expenses, taxes and
other proper charges, all determined in accordance with Generally Accepted
Accounting Principles.

Notes.  The revolving loan promissory notes, by Borrower, in favor of the
Lenders evidencing the Loans in substantially the form of Exhibit “B” attached
hereto together with the Swingline Note.

12


--------------------------------------------------------------------------------


Notice.  See §19.

Notice of Swingline Borrowing.  The notice in the form of Exhibit “B-1” to be
delivered to the Agent pursuant to § 2.2(b) evidencing Borrower’s request for a
Swingline Loan.

Obligations.  All Indebtedness, obligations and liabilities of Borrower to any
of the Lenders and the Agent, individually or collectively, jointly and
severally, under any of the Loan Documents or in respect of any of the Loans or
the Notes, whether existing on the date of this Agreement or arising or incurred
hereafter, direct or indirect, joint or several, absolute or contingent, matured
or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, including advances made by the Agent to
protect or preserve the Collateral or the security interests therein, and
including interest and fees that accrue after the commencement by or against
Borrower or any Guarantor of any proceeding under the U.S.  Bankruptcy Code or
other similar law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. To the extent this definition of “Obligations” is referenced in any
Security Document, the definition shall also include any Indebtedness,
obligations and liabilities of any Borrower under any Hedge Agreements (but
excluding such Hedge Agreements as Borrower may be required to enter into
pursuant to the Senior Term Loan).

OECD.  Organization for Economic Cooperation and Development.

Other Collateral Documents.  That certain Collateral Assignment of Project
Documents of even date executed by Signal Landmark and that certain Collateral
Assignment of Lot Purchase Contracts of even date executed by Signal Landmark
together with such other security agreements or assignments as may be required
by Agent from time in connection with the grant of a first priority lien on the
Project, and all as amended, and any other document given to and accepted by the
Agent purporting to secure the Obligations.

Other Projects. Any planned residential community which constitutes one or more
Lots or parcels together with any Homes, Lots or other improvements constructed
or under construction thereon located within a discrete single family
residential development on which a Subsidiary of Borrower (i) may develop or has
developed Lots for the construction of Homes to be sold to individual buyers,
(ii) will construct or has constructed Homes, or (iii) will develop or has
developed Lots for sales of Lots in bulk to other developers.

Other Project Indebtedness.  Indebtedness with respect to the Other Projects.

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

PATRIOT Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

13


--------------------------------------------------------------------------------




Pension Plan.  See §6.25(a).

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

Person.  Any individual, corporation, partnership, limited liability company,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

Plan Asset Regulations.  See §7.14.

Prime Rate.  The higher of (i) the variable per annum rate of interest so
designated from time to time by the Agent at the Agent’s Head Office as its
“prime rate” or (ii) the Federal Funds Rate plus one-half percent (0.5%).  The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer.  Changes in the rate of interest
resulting from changes in the Prime Rate shall take place immediately without
notice or demand of any kind.

Prime Rate Loans.  Those Loans bearing interest calculated by reference to the
Prime Rate.

Project.  The 356 Unit planned residential community known as the Brightwater
Community located in Huntington Beach, California owned by Signal Landmark which
constitutes one or more Units together with any other improvements developed and
constructed or to be developed and constructed by Signal Landmark.

Project Budget.  With respect to the Project, the budget for total estimated
Project Costs as well as the number of units and projected sales for the Project
(including such information with respect to deliveries, production, and
revenues) as submitted by Signal Landmark to the Agent, in form and substance
acceptable to and approved by the Agent, in its commercially reasonable
discretion.  The Project Budget is attached hereto as Exhibit “I”.

Project Costs.  For the Project, the sum of (i) land development costs including
all labor, materials, fixtures, machinery and equipment required to develop,
construct, equip and complete the development of the residential Lots and
construction costs of Homes and related amenities thereon, and (ii) title
insurance premiums, survey charges, engineering fees, architectural fees, real
estate taxes, appraisal costs, premiums for insurance, marketing, advertising
and sales costs, legal fees, accounting fees, overhead and administrative costs
and all other expenses which are expenditures relating to the Project and are
not described in clause (i) above, that will be incurred by Borrower in
connection with the acquisition, development and construction of the Project. 
Overhead and administrative costs shall be limited to the amounts set forth in
the Project Budget.

Project Loan Indebtedness.  The Obligations with respect to the Loans and
advances made hereunder.

Project Loan Indebtedness to Value Ratio.  As of any date, the ratio of (i) the
Project Loan Indebtedness to the (ii) Borrowing Base Value for the Project.

14


--------------------------------------------------------------------------------




Project Qualification Documents.  With respect to the Project, each of the
following, all to be obtained at the expense of Borrower or Signal Landmark, as
the case may be:

(a)           Security Documents.  Such Security Documents relating to the
Project as the Agent shall require, in form and substance reasonably
satisfactory to the Agent and duly executed and delivered by the respective
parties thereto.

(b)           Enforceability Opinion.  The favorable legal opinion of counsel to
Borrower and Guarantors reasonably acceptable to the Agent and qualified to
practice in the State of California, addressed to the Agent and in form and
substance satisfactory to the Agent as to the enforceability of such Security
Documents and such other matters as the Agent shall reasonably request.

(c)           Perfection of Liens.  Evidence reasonably satisfactory to the
Agent that the Security Documents are effective to create in favor of the Agent
a legal, valid and enforceable first-in-priority lien and security interest in
the Project and that all filings, recordings, deliveries of instruments, and the
payment of all applicable recording fees and taxes, and all other actions
reasonably necessary or desirable to perfect the liens or security interests
created by the Security Documents have been duly effected.

(d)           Survey.  The Survey of the Project, acceptable to Agent, together
with the Surveyor Certification, provided that, in those instances where a
recorded subdivision plat qualifies as a Survey, no Surveyor Certification shall
be required.

(e)           Taxes.  Evidence of payment of all real estate taxes, assessments
and municipal charges on the Project which on the date of determination are
required to have been paid under §7.13.

(f)            Title Insurance; Title Exception Documents.  The Title Policy (or
“marked” title binder which is the equivalent of the Title Policy, provided the
final Title Policy is issued in due course) in an amount acceptable to the Agent
(but not in excess of the amount of the Loan) covering the Project, insuring the
first-in-priority security interest of the Agent in and to the Project subject
only to the title exceptions reasonably permitted by the Agent, and together
with proof of payment of all fees and premiums for such policy, and true and
accurate copies of all documents listed as exceptions under such policy.

(g)           UCC Certification.  A certification from the CT Corporations or
other search firm reasonably satisfactory to the Agent that a search of the
public records designated by the Agent disclosed no conditional sales contracts,
security agreements, chattel mortgages, leases of personalty, financing
statements or title retention agreements which affect any property, rights or
interests of Signal Landmark that are or are intended to be subject to the
security interest, assignments, and mortgage liens created by the Security
Documents relating to the Project except to the extent that the same are
discharged and removed prior to the Effective Date hereof.

(h)           Environmental Site Assessments.  An environmental site assessment
report concerning Hazardous Materials and other environmental concerns on the
Project, the form and results of such report to be acceptable to the Agent in
its commercially reasonable discretion, or a reliance letter certifying the
existing environmental site assessment to Agent,

15


--------------------------------------------------------------------------------




such reliance letter and report to be acceptable to Agent in its commercially
reasonable discretion.

(i)            Appraisal.  An Appraisal of the Project in form and substance
reasonably acceptable to the Agent.

(j)            Zoning and Land Use.  Evidence in form and substance reasonably
satisfactory to the Agent confirming that the Project is zoned to permit the
development, construction and occupancy of Homes.  For the purposes of this
definition, a letter from the applicable governmental authority, addressed to
the Agent, or a zoning endorsement to the above-referenced Title Policy
confirming that the zoning of the Project allows the development, construction
and occupancy of Homes shall be sufficient to satisfy this requirement.

(k)           Permit and Legal Compliance Assurances.  Evidence reasonably
satisfactory to the Agent that all development and construction activities then
being conducted on the Project, if any, which require federal, state or local
licenses or permits have been duly licensed and that such licenses or permits
are in full force and effect.

(l)            Additional Documents.  Such other documents, certificates,
reports or assurances as the Agent may reasonably require in its commercially
reasonable discretion.

Reemployment Period.  The period of time so defined under §4.9(a).

Reference Lender.  KeyBank.

Register.  See §18.3.

Release.  Any release, spill, leak, discharge, injection, escape, disposal or
dumping of Hazardous Materials.

Release Price.  For the first 50 Units closed, the Release Price shall be
$600,000.00 per Unit and thereafter the Release Price shall be $1,000,000.00 per
Unit.

Required Commitment Reduction.  A reduction in the Total Commitment that equals
the Release Price for any Units which have been released from the lien of the
Security Deed multiplied by forty (40) percent.

Reserve Percentage.  As of any date, the maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves) which is
imposed on member banks of the Federal Reserve System against “Euro-currency
Liabilities” as defined in Regulation D.

SEC.  The United States Securities and Exchange Commission.

Section or §.  Any particular section of this Agreement.

Security Deed. The Deed of Trust from Signal Landmark to the Agent for the
benefit of the Lenders (or to a trustee named therein acting on behalf of the
Agent), as the same may be

16


--------------------------------------------------------------------------------




modified or amended, pursuant to which Signal Landmark has conveyed the Project
to the Agent as security for the Obligations, any such instruments to be in form
and substance acceptable to the Agent.

Security Documents.  Each Guaranty, the Security Deeds, the Other Collateral
Documents and any further endorsements or collateral assignments to the Agent
for the benefit of the Lenders, including, without limitation, UCC financing
statements.

Senior Term Loan.  That certain $125,000,000.00 Senior Secured Term Loan made by
KeyBank and certain other financial institutions party thereto in favor of
Borrower dated as of the date hereof, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

Senior Term Loan Documents.  That certain Senior Secured Term Loan Agreement
together with all other documents, instruments or agreements now or hereafter
executed or delivered by or on behalf of Borrower or the Guarantors in
connection with the Senior Term Loan.

Signal Holdings.  Signal Landmark Holdings Inc., a Delaware corporation and the
100% shareholder of Signal Landmark.

Signal Landmark.  Signal Landmark, a California corporation.

Spec Home.  A Lot on which vertical construction of a Home beyond the foundation
has commenced and for which no Housing Purchase Contract has been executed by
Signal Landmark and which remains in effect.

Subsidiary.  For any Person, any corporation, association, partnership, limited
liability company, trust, or other business or legal entity of which such Person
shall at any time own or control directly or indirectly at least a majority (by
number of votes or controlling interest) of the outstanding voting power to
elect a majority of the board of directors of or other individual performing
similar functions of such corporation, association, partnership, limited
liability company, trust, or other business or legal entity (without regard to
the occurrence of any contingency), and shall include without limitation all
Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP.

Survey.  An instrument survey of a Project in form and substance satisfactory to
the Agent prepared by a registered land surveyor which shall show the location
of all buildings, structures, easements and utility lines on such property,
which shall be sufficient to remove the standard survey exception from the Title
Policy, and which shall show (a) that any buildings and structures are within
the lot lines of such Project and (b) no encroachments by others (or to the
extent any encroachments are shown, such encroachments shall be acceptable to
the Agent in its commercially reasonable discretion), (c) rights of way,
adjoining sites, establish building lines and street lines, the distance to and
names of the nearest intersecting streets and such other details as the Agent
may reasonably require, and (d) whether or not such a Project is located in a
flood hazard district as established by the Federal Emergency Management Agency
or any successor agency or is located in any flood plain, flood hazard or
wetland protection district established under federal, state or local law.  A
recorded subdivision plat of such Project

17


--------------------------------------------------------------------------------




approved by the appropriate governmental authority and in form and substance
reasonably satisfactory to the Agent shall be sufficient to qualify as a Survey
under this definition provided the Title Insurance Company agrees to remove its
standard survey exception from the Title Policy for such Land.

Swingline Commitment.  The Swingline Lender’s obligation to make Swingline Loans
pursuant to §2.2(b) in an amount up to, but not exceeding, $15,000,000.00, as
such amount may be reduced from time to time in accordance with the terms
hereof.

Swingline Lender.  KeyBank, together with its respective successors and assigns.

Swingline Loan.  A loan made by the Swingline Lender to Borrower pursuant to
§2.2(b).

Swingline Note.  The promissory note of Borrower payable to the order of the
Swingline Lender in a principal amount equal to the amount of the Swingline
Commitment as originally in effect and otherwise duly completed, substantially
in the form of Exhibit “A-1”.

Termination Date.  The dates set forth in Section 2.2(d).

Test Date.  With respect to any fiscal period the last day of such fiscal
period.

Title Insurance Company.  First American Title Company or another title
insurance company or companies approved by the Agent; subject, however, to
Agent’s right to require reinsurance or coinsurance as determined in Agent’s
commercially reasonable discretion.

Title Policy.  With respect to the Project, an ALTA Standard Loan Policy Form
1970, with ALTA Endorsement Form 1 Coverage (or if such form is not available,
an equivalent form of or legally promulgated form of mortgagee title insurance
policy reasonable acceptable to the Agent), including an endorsement to any
existing Title Policy, issued by Title Insurance Company (with such reinsurance
or co-insurance as the Agent may require, any such reinsurance to be with direct
access endorsements to the extent available under applicable law) in such amount
as the Agent may reasonably require insuring the priority of the Security Deed
and that Signal Landmark holds good and marketable fee simple title to such
parcel, subject only to the encumbrances permitted by the Security Deed and
which shall not contain standard exceptions for mechanics’ liens, persons in
occupancy or matters which would be shown by a survey, shall not insure over any
matter except to the extent that any such affirmative insurance is acceptable to
the Agent in its sole but commercially reasonable discretion; and shall contain
(a) the endorsements listed on Exhibit “G” attached hereto, and (b) such other
endorsements and affirmative insurance with respect to the specific
circumstances of the Project as the Agent reasonably may require.

Total Assets.  All assets of Borrower as determined in accordance with GAAP.

Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time, being $100,000,000.00 as of the Effective Date and decreasing
thereafter on each Termination Date in accordance with §2.2(d) hereunder.

18


--------------------------------------------------------------------------------




Total Liabilities.  All liabilities of Borrower including as determined in
accordance with GAAP.

Transfer.  To sell, assign, convey, transfer, exchange, give, grant, pledge,
mortgage, grant a security interest in, encumber or otherwise hypothecate or
dispose of property, rights or interests, directly or indirectly, voluntarily or
by operation of law.

Type.  As to any Loan, its nature as a Prime Rate Loan or a LIBOR Rate Loan.

Uncured Non-Monetary Event of Default Shall mean a Default that cannot be cured
by the payment of money that has not been cured within ninety (90) days of the
date of its occurrence.

Unit. Any Lot or Home in the Project.

Unused Facility Fee.  The fee to be paid by Borrower pursuant to §3.2.

Vested.  As to any permit, license, zoning ordinance or rights thereunder, grant
of rights under an order of development of regional impact, or any other
governmental entitlement, the status wherein such governmental right has been
granted in accordance with all applicable governmental regulations, and all
appeal periods have expired with respect to such grant or issuance.

Welfare Plan.  See §6.25(b).

1.2           Rules of Interpretation.  The following general rules of
construction shall apply to this Agreement:

(a)           A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

(b)           The singular includes the plural and the plural includes the
singular.

(c)           A reference to any law includes any amendment or modification to
such law.

(d)           A reference to any Person includes its permitted successors and
permitted assigns.

(e)           Accounting terms not otherwise defined herein have the meanings
assigned to them by Generally Accepted Accounting Principles applied on a
consistent basis by the accounting entity to which they refer.

(f)            The words “include,” “includes” and “including” are not limiting.

(g)           The words “approval” and “approved” as the context so determines,
means an approval in writing given to the party seeking approval after full and
fair disclosure to

19


--------------------------------------------------------------------------------




the party giving approval of all material facts necessary in order to determine
whether approval should be granted.

(h)           All terms not specifically defined herein, or by Generally
Accepted Accounting Principles, that are defined in the Uniform Commercial Code
as in effect in the State of California shall have the meanings assigned to them
therein.

(i)            Reference to a particular “§,” refers to that section of this
Agreement unless otherwise indicated.

(j)            The words “herein,” “hereof,” “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
section or subdivision of this Agreement.

2.             THE REVOLVING CREDIT FACILITY. 

2.1           Relationship of Borrower and the Guarantors.

Each of the Guarantors is a Subsidiary of Borrower and is engaged in a related
business and a common enterprise with Borrower.  Each of the Guarantors
acknowledges and agrees that it has and will receive value and benefit from this
Agreement, and that such value and benefit constitutes good and valuable
consideration for each Guarantor’s execution of this Agreement, the Guaranties,
and any of the other Loan Documents to which the Guarantors are a party.  The
Guarantors have executed this Agreement at the request of the Agent and the
Lenders to evidence certain covenants, representations, and warranties as herein
provided of the Guarantors in favor of the Agent and the Lenders.  The
Guarantors acknowledge that the Agent and the Lenders would be unwilling to
enter into this Agreement without the execution hereof and the Guaranties by the
Guarantors.

2.2           Commitment to Lend.

(a)           Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, each of the Lenders severally agrees to lend to Borrower, and
Borrower may borrow (and repay and reborrow) from time to time between the
Effective Date and the Maturity Date, upon submission of a Loan Request by
Borrower to the Agent given in accordance with §2.5, such sums as are requested
by Borrower up to the lesser of (a) a maximum aggregate principal amount
Outstanding at any one time equal to such Lender’s Commitment herein and (b)
such Lender’s Commitment Percentage of the sum of (i) the Borrowing Base (after
giving effect to any adjustments to the Borrowing Base Value from time to time
in accordance with the terms hereof), less (ii) the Outstanding; provided, that,
in all events no Default or Event of Default shall have occurred and be
continuing; and provided, further, that the Outstanding Loans shall not at any
time exceed the Total Commitment herein.  Each Loan Request shall constitute a
representation and warranty by Borrower that all of the conditions set forth in
§10 in the case of the initial Loan, and §11, in the case of all other Loans,
have been satisfied on the date of such Loan Request.  No Lender shall have any
obligation to make Loans to Borrower in an aggregate principal amount
outstanding of more than the principal amount of such Lender’s Commitment
herein.

20


--------------------------------------------------------------------------------




(b)           Swingline Loans.  (i) Subject to the terms and conditions hereof,
from time to time from the Effective Date to but excluding the Maturity Date,
the Swingline Lender agrees to make Swingline Loans to Borrower in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of the Swingline Commitment.  If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, Borrower shall immediately pay the Agent for
the account of the Swingline Lender the amount of such excess.  Subject to the
terms and conditions of this Agreement, Borrower may borrow, repay and reborrow
Swingline Loans hereunder.

(ii)           Swingline Loans shall bear interest at a per annum rate equal to
the Prime Rate plus the Applicable Margin for Prime Rate Loans.  Interest
payable on Swingline Loans is solely for the account of the Swingline Lender. 
All accrued and unpaid interest on Swingline Loans shall be payable on the dates
and in the manner provided in §3.4 with respect to interest on Prime Rate Loans
(except as the Swingline Lender and Borrower may otherwise agree in writing in
connection with any particular Swingline Loan).

(iii)          Each Swingline Loan shall be in the minimum amount of
$1,000,000.00 and integral multiples of $100,000.00 or such other minimum
amounts agreed to by the Swingline Lender and Borrower.  Any voluntary
prepayment of a Swingline Loan must be in integral multiples of $100,000.00 or
the aggregate principal amount of all outstanding Swingline Loans (or such other
minimum amounts upon which the Swingline Lender and Borrower may agree in
writing) and in connection with any such prepayment, Borrower must give the
Swingline Lender prior written notice thereof no later than 12:00 Noon
(Cleveland, Ohio time) on the date of such prepayment.  The Swingline Loans
shall, in addition to this Agreement, be evidenced by the Swingline Note.

(iv)          The Borrower agrees to repay each Swingline Loan within one
Business Day of demand therefor by the Swingline Lender and, in any event,
within five (5) days after the date such Swingline Loan was made; provided, that
the proceeds of a Swingline Loan may not be used to repay a Swingline Loan. 
Notwithstanding the foregoing, Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Swingline Loans
on the Maturity Date (or such earlier date as the Swingline Lender and Borrower
may agree in writing).  In lieu of demanding repayment of any outstanding
Swingline Loan from Borrower, the Swingline Lender may, on behalf of Borrower
(which hereby irrevocably directs the Swingline Lender to act on its behalf for
such purpose), request a borrowing of Prime Rate Loans from the Lenders in an
amount equal to the principal balance of such Swingline Loan.  The amount
limitations of §2.5(a) shall not apply to any borrowing of Prime Rate Loans made
pursuant to this subsection.  The Swingline Lender shall give one Business Days
prior notice to the Agent of any such borrowing of Prime Rate Loans not later
than 12:00 noon (Cleveland, Ohio time) on the proposed date of such borrowing
and the Agent shall give prompt notice of such borrowing to the Lenders.  No
later than 2:00 p.m. (Cleveland, Ohio time) on the next Business Day following
such notice, each Lender will make available to the Agent at the Agent’s Head
Office for the account of Swingline Lender, in immediately available funds, the
proceeds of the Prime Rate Loan to be made by such Lender and, to the extent of
such Prime Rate Loan, such Lender’s participation in the Swingline Loan so
repaid shall be deemed to be funded by such Prime Rate Loan.  The Agent shall
pay the proceeds of such Prime Rate Loans to the Swingline Lender, which shall
apply such proceeds to repay such

21


--------------------------------------------------------------------------------




Swingline Loan.  At the time each Swingline Loan is made, each Lender shall
automatically (and without any further notice or action) be deemed to have
purchased from the Swingline Lender, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Commitment Percentage
in such Swingline Loan.  If the Lenders are prohibited from making Loans
required to be made under this subsection for any reason, including without
limitation, the occurrence of any Default or Event of Default described in
§12.1.(h) or §12.1.(i), upon notice from the Agent or the Swingline Lender, each
Lender severally agrees to pay to the Agent for the account of the Swingline
Lender in respect of such participation the amount of such Lender’s Commitment
Percentage of each outstanding Swingline Loan.  If such amount is not in fact
made available to the Agent by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate.  If such Lender does not pay such amount forthwith upon
demand therefor by the Agent or the Swingline Lender, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein).  Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans, and any other amounts due
such Lender hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).  A Lender’s obligation to make payments
in respect of a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Agent, the Swingline Lender or any other Person whatsoever, (ii) the
occurrence or continuation of a Default or Event of Default (including without
limitation, any of the Defaults or Events of Default described in §12.1.(h) or
§12.1.(i)) or the termination of any Lender’s Commitment, (iii) the existence
(or alleged existence) of an event or condition which has had or could have a
Material Adverse Effect, (iv) any breach of any Loan Document by the Agent, any
Lender or Borrower or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(c)           [Intentionally Deleted].

(d)           Automatic Reductions to the Total Commitment.  (i) On each
Termination Date beginning December 31, 2008, the Total Commitment shall
automatically be reduced quarterly (and Borrower shall make such mandatory
payments on each Termination Date as necessary to cause the Borrower to comply
with the terms of §4.2 herein) by $25,000,000.00 as follows:

Termination Date

 

Commitment Amount

 

December 31, 2008

 

$

75,000,000.00

 

March 31, 2009

 

$

50,000,000.00

 

June 30, 2009

 

$

25,000,000.00

 

September 15, 2009

 

$

0

 

 

22


--------------------------------------------------------------------------------




and; (ii) the Total Commitment shall be reduced by the Required Commitment
Reduction

2.3           Notes.  The Loans shall be evidenced by separate Notes, each
executed by Borrower, dated of even date with this Agreement.  One Note shall be
payable to the order of each Lender in the principal amount equal to such
Lender’s Commitment plus interest accrued thereon, as set forth in this
Agreement.  In the event a Note is lost, destroyed or mutilated at any time
prior to payment in full of the indebtedness evidenced thereby, Borrower shall
execute a new note substantially in the form of such Note.  The replacement Note
shall recite the circumstances of the reissue of the Note and shall state that
it is a replacement promissory note.  The Notes shall not be necessary to
establish the indebtedness of Borrower to the Lenders on account of the Loans
made pursuant to this Agreement.

2.4           Requests for Loans.

(a)           Borrower Procedure for Revolving Loans.  Borrower (i) shall notify
the Agent of a potential request for a Loan as soon as possible, and (ii) shall
give to the Agent a Loan Request (or telephonic notice confirmed in writing by a
Loan Request) for each Loan requested hereunder at least three (3) Business Days
prior to the proposed Drawdown Date for LIBOR Rate Loans, and at least one (1)
Business Day prior to the proposed Drawdown Date for Prime Rate Loans, and the
Agent shall promptly notify the Lenders of such Loan Request.  Each Loan Request
shall be (a) for a Prime Rate Loan in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $100,000.00 in excess thereof, or (b)
for a LIBOR Rate Loan in a minimum aggregate amount of $5,000,000.00 or an
integral multiple of $100,000.00 in excess thereof; provided, however, that
there shall be cumulatively for Borrower no more than four (4) LIBOR Rate Loans
outstanding at any one time and all LIBOR Rate Interest Periods shall be for
maturities of 1, 2, 3 or 6 months.  Any Loan Request shall be executed by an
Authorized Officer of Borrower and shall be given to the Agent prior to 1:00
p.m.  (Cleveland, Ohio time) in order for such Business Day to count toward the
minimum number of Business Days required for such Loan Request.  Each Loan
Request shall specify with respect to the requested Loan the proposed principal
amount, Drawdown Date, Interest Period (if applicable) and Type.  Each Loan
Request shall also contain (i) a statement as to how Borrower shall use such
advance and (ii) a certification by the chief executive officer, chief financial
officer, chief accounting officer, or vice-president of finance of Borrower that
Borrower is and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of such Loan and that Borrower has
no claim against the Agent or the Lenders as of that date.  Any Loan Request for
a Loan in excess of $10,000,000.00, shall also be accompanied by a supplemental
Borrowing Base Report.  Borrower shall be permitted to use the proceeds of a
Loan to reimburse Borrower for amounts paid from its own funds within the
preceding ninety (90) days, except for the initial Loan Request which may be
used to reimburse Borrower for amounts paid since January 1, 2006.

23


--------------------------------------------------------------------------------




(b)           Borrower Procedure for Borrowing Swingline Loans.  The Borrower
shall give the Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan. 
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 1:00 p.m. (Cleveland, Ohio time) on the proposed date of such
borrowing.  Any such Notice given telephonically shall include all information
to be specified in a written Notice of Swingline Borrowing and shall be promptly
confirmed in writing by Borrower pursuant to a Notice of Swingline Borrowing
sent to the Swingline Lender by telecopy on the same day of the giving of such
telephonic notice.  On the date of the requested Swingline Loan and subject to
satisfaction of the applicable conditions set forth in §11 for all borrowings,
the Swingline Lender will make the proceeds of such Swingline Loan available to
Borrower in Dollars, in immediately available funds, at the account specified by
Borrower in the Notice of Swingline Borrowing not later than 4:00 p.m.
(Cleveland, Ohio time) on such date.

(c)           Lender Procedure for Borrowing Loans.  Promptly after any Swing
Line Borrowing, the Agent shall notify each of the Lenders thereof.  Except as
provided in this §2.4, each such Loan Request shall be irrevocable and binding
on Borrower and shall obligate Borrower to accept the Loan requested from the
Lenders on the proposed Drawdown Date, provided that, in addition to Borrower’s
other remedies against any Lender which fails to advance its proportionate share
of a requested Loan, such Loan Request may be revoked by Borrower by notice
received by the Agent no later than the Drawdown Date if any Lender fails to
advance its proportionate share of the requested Loan in accordance with the
terms of this Agreement, provided further that Borrower shall be liable in
accordance with the terms of this Agreement to any Lender, which is prepared to
advance its proportionate share of the requested Loan, for any costs, expenses
or damages actually incurred by such Lender as a result of Borrower’s election
to revoke such Loan Request.  Borrower shall not be responsible, however, for
costs arising from the default of a Lender in making a required advance.

2.5           Funds for Loans.

(a)           Funding by the Lenders.  Not later than 2:00 p.m. (Cleveland, Ohio
time) on the proposed Drawdown Date of any Loan, each of the Lenders will make
available to the Agent, at the Agent’s Head Office, in immediately available
funds, the amount of such Lender’s Commitment Percentage of the amount of the
requested Loans which may be disbursed pursuant to §2.2.  Upon receipt from each
Lender of such amount, and upon receipt of the documents required by §10 and §11
and the satisfaction of the other conditions set forth therein, to the extent
applicable, the Agent will make available to Borrower the aggregate amount of
such Loans made available to the Agent by the Lenders by promptly crediting such
amount to the Advance Account.  The failure or refusal of any Lender to make
available to the Agent at the aforesaid time and place on any Drawdown Date the
amount of its Commitment Percentage of the requested Loans to the extent it is
obligated to fund such Loan hereunder shall not relieve any other Lender from
its several obligation hereunder to make available to the Agent the amount of
such other Lender’s Commitment Percentage of any requested Loans, including any
additional Loans that may be requested by Borrower subject to the terms and
conditions hereof to provide funds to replace those not advanced by the Lender
so failing or refusing, provided that Borrower may by notice received by the
Agent no later than the Drawdown Date refuse to accept any Loan which is not
fully funded in accordance with such Loan Request subject to the terms of §2.4;

24


--------------------------------------------------------------------------------




provided further that no Lender shall be obligated to advance any amount in
excess of the limits set forth in §2.2.  In the event of any such failure or
refusal, the Lenders not so failing or refusing shall be entitled to a priority
position as against the Lender or Lenders so failing or refusing to provide
funds for such Loans as provided in §14.5.

(b)           Assumption of Funding.  Unless the Agent shall have been notified
by any Lender prior to the applicable Drawdown Date that such Lender will not
make available to the Agent such Lender’s pro rata share of a proposed Loan, the
Agent may in its commercially reasonable discretion assume that such Lender has
made such Loan available to the Agent in accordance with the provisions of this
Agreement and the Agent may, if it chooses, in reliance upon such assumption
make such Loan available to Borrower, and such Lender shall be liable to the
Agent for the amount of such advance.

3.             FEES, INTEREST, AND OTHER CHARGES. 

3.1           Closing Fees.  The Borrower agrees to pay the Agent certain fees
in connection with the Loans as expressly provided in the Fee and Expense Letter
which shall be withheld from the Loan proceeds on the Effective Date.

3.2           Unused Facility Fee.  The Borrower agrees to pay to the Agent for
the accounts of the Lenders in accordance with their respective Commitment
Percentages an Unused Facility Fee calculated at the rate of three tenths of one
percent (0.30%) per annum on the daily amount by which the Total Commitment from
time to time exceeds the Outstanding Loans during each calendar quarter or
portion thereof commencing nine months after the Effective Date and ending on
the Maturity Date.  This Unused Facility Fee shall be payable quarterly in
arrears on the first day of each calendar quarter for the immediately preceding
calendar quarter or portion thereof, with a final payment due on the Maturity
Date.  Any payment due under this Section shall be prorated for any partial
calendar quarter. Notwithstanding the foregoing, the Unused Facility Fee will be
reduced to two tenths of one percent (0.20%) per annum during any Fiscal Quarter
when the average amount Outstanding for such Fiscal Quarter exceeds fifty
percent (50%).

3.3           Interest on Loans.  Each Prime Rate Loan shall bear interest at
the Prime Rate plus the Applicable Margin.  Each LIBOR Rate Loan shall bear
interest at the LIBOR Rate plus the Applicable Margin.  The “Applicable Margin”
for a LIBOR Rate Loan or a Prime Rate Loan for each Fiscal Quarter shall be the
margin corresponding to the Leverage Ratio for the prior Fiscal Quarter as
determined by reference to the following table:

Leverage Ratio

 

LIBOR Applicable Margin

 

Prime Applicable Margin

 

 

 

 

 

 

 

< 40%

 

2.00%

 

-.25%

 

 

 

 

 

 

 

>40% to 50%

 

2.25%

 

0.00%

 

 

25


--------------------------------------------------------------------------------




Upon the determination of the Leverage Ratio for the prior Fiscal Quarter, the
Applicable Margin shall be established for the current Fiscal Quarter and shall
be retroactive to the first day of the current Fiscal Quarter.  The Borrower
acknowledges and agrees that the retroactive application of the Applicable
Margin may result in Borrower having overpaid or under-paid interest upon prior
Interest Payment Dates.  In the event of any underpayment of interest, such
interest shortfall shall be paid upon the following Interest Payment Date.  In
the event of any overpayment of interest, such overpayment shall be credited
against interest owed on the following Interest Payment Date.  In the event that
Borrower fails to correctly report the Leverage Ratio for any such prior Fiscal
Quarter then in the event of any underpayment of interest, in addition to such
other rights and remedies as Agent and Lenders may have hereunder (including
without limitation such rights and remedies as may be specified in §3.9 herein),
Borrower shall pay additional interest at the highest Applicable Rate upon the
following Interest Payment Date as Borrower would have paid for such Fiscal
Quarter after giving effect to the correct determination of the Leverage Ratio
for such prior Fiscal Quarter.

3.4           Payment of Interest on Loans and Choice of Interest Rate. 
Interest shall be payable by Borrower in arrears on each Interest Payment Date,
in installments of all accrued and unpaid interest.  A final installment of all
accrued and unpaid interest shall be due and payable on the Maturity Date. Any
Loan shall, at the option of Borrower, be made either as a Prime Rate Loan or as
a LIBOR Rate Loan; provided, however, that (i) Borrower may not select a LIBOR
Rate Loan (i) with respect to a Loan, the proceeds of which are to reimburse the
Agent pursuant to an Obligation due and payable hereunder, or (ii) if, at the
time of such Loan, a Default or Event of Default has occurred and is continuing.

3.5           Conversion Options.

(a)           Conversion.  Borrower may elect from time to time to convert any
of the Outstanding Loans to a Loan of another Type and such Loan shall
thereafter bear interest as a Prime Rate Loan or a LIBOR Rate Loan, as
applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Prime Rate Loan, Borrower shall give the Agent at least three (3)
Business Days’ prior written notice of such election (and the Agent will notify
the Lenders two (2) days prior to such conversion), and such conversion shall
only be made on the last day of the Interest Period with respect to such LIBOR
Rate Loan; (ii) with respect to any such conversion of a Prime Rate Loan to a
LIBOR Rate Loan, Borrower shall give the Agent at least three (3) Business Days’
prior written notice of such election (and the Agent will notify the Lenders two
(2) days prior to such election) and the Interest Period requested for such
Loan.  The principal amount of the Loan so converted shall be in a minimum
aggregate amount of $1,000,000.00 or an integral multiple of $100,000.00 in
excess thereof and, after giving effect to the conversion of such Loan, there
shall be cumulatively for Borrower no more than four (4) LIBOR Rate Loans
outstanding at any one time; and (iii) no Loan may be converted into a LIBOR
Rate Loan when any Default or Event of Default has occurred and is continuing. 
All or any part of the Outstanding Loans of any Type may be converted as
provided herein, provided that no partial conversion shall result in a Prime
Rate Loan in an aggregate principal amount of less than $1,000,000.00 or a LIBOR
Rate Loan in an aggregate principal amount of less than $5,000,000.00 and that
the aggregate principal amount of each Loan shall be in an integral multiple of
$100,000.00.  On the date on which such conversion is being made, each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Loans to its

26


--------------------------------------------------------------------------------




Domestic Lending Office or its LIBOR Lending Office, as the case may be.  Each
Conversion Request relating to the conversion of a Prime Rate Loan to a LIBOR
Rate Loan shall be irrevocable by Borrower.

(b)           Continuation.  Any Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by Borrower
with the terms of this §3.6(b), provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Prime Rate Loan on the
last day of the Interest Period relating thereto ending during the continuance
of any Default or Event of Default.

(c)           Automatic Conversion.  In the event that Borrower does not notify
the Agent of its election hereunder with respect to any LIBOR Rate Loan at least
three (3) Business Days prior to the last day of the applicable Interest Period,
such Loan shall be automatically converted to a Prime Rate Loan at the end of
the applicable Interest Period.

(d)           Timing of Conversion Request.  Any Conversion Request shall be
given to the Agent prior to 1:00 p.m.  (Cleveland, Ohio time) in order for such
Business Day to count toward the minimum number of Business Days required.

3.6           Inability to Determine LIBOR Rate.  In the event that, prior to
the commencement of any Interest Period relating to any LIBOR Rate Loan, the
Agent shall, in the exercise of its good faith business judgment, determine that
adequate and reasonable methods do not exist for ascertaining the LIBOR Rate for
such Interest Period, the Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on Borrower and the
Lenders) to Borrower and the Lenders.  In such event (a) any Loan Request with
respect to LIBOR Rate Loans shall be automatically withdrawn and shall be deemed
a request for Prime Rate Loans, (b) all Conversion Requests shall be
automatically withdrawn and (c) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period thereof, become a Prime Rate Loan,
and the obligations of the Lenders to make LIBOR Rate Loans shall be suspended
until the Agent determines in the exercise of its good faith business judgment
that the circumstances giving rise to such suspension no longer exist, whereupon
the Agent shall so notify Borrower and the Lenders.

3.7           Illegality.  Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
governmental authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender, after taking all commercially reasonable efforts
to resolve such illegality, including the designation of a different LIBOR
Lending Office, shall forthwith give notice of such circumstances to the Agent
and Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans or convert Loans of another Type to LIBOR Rate Loans shall forthwith be
suspended and (b) the LIBOR Rate Loans then outstanding shall be converted
automatically to Prime Rate Loans on the last day of each Interest Period
applicable to such LIBOR Rate Loans or within such earlier period as may be
required by law.

27


--------------------------------------------------------------------------------




3.8           Interest on Overdue Amounts; Late Charges; Default Rate Interest. 
Overdue principal and (to the extent permitted by applicable law) interest on
the Loans and all other overdue amounts payable hereunder or under any of the
other Loan Documents shall bear interest at the Default Rate, until such amount
shall be paid in full (after as well as before judgment), or if such rate shall
exceed the maximum rate permitted by law, then at the maximum rate permitted by
law.  In addition, Borrower shall pay a late charge equal to four percent (4%)
of any amount of interest and/or principal payable on the Loans, except upon
maturity or acceleration, or any other amounts payable under the Loan Documents,
which is not paid within ten (10) days of the date when due.  Further in
addition, upon the occurrence of an Event of Default, at the election of the
Agent, the Outstanding Loans shall bear interest at the Default Rate prior to
acceleration.  All late charges and Default Rate interest shall be immediately
due and payable.

3.9           Computations.  All computations of interest on the Loans and of
other fees to the extent applicable shall be based on a 365-day year and paid
for the actual number of days elapsed.  Whenever a payment hereunder or under
any of the other Loan Documents becomes due on a day that is not a Business Day,
the due date for such payment shall be extended to the next succeeding Business
Day, and interest shall accrue during such extension.

3.10         Limitation on Interest.  Notwithstanding anything in this Agreement
to the contrary, all agreements between Borrower and the Lenders and the Agent,
whether now existing or hereafter arising and whether written or oral, are
hereby limited so that in no contingency, whether by reason of acceleration of
the maturity of any of the Obligations or otherwise, shall the interest
contracted for, charged or received by the Lenders exceed the maximum amount
permissible under applicable law.  If, from any circumstance whatsoever,
interest would otherwise be payable to the Lenders in excess of the maximum
lawful amount, the interest payable to the Lenders shall be reduced to the
maximum amount permitted under applicable law; and if from any circumstance the
Lenders shall ever receive anything of value deemed interest by applicable law
in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to Borrower.  All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law.  This §3.11 shall control all
agreements between Borrower, the Lenders and the Agent.

4.             REPAYMENT AND CERTAIN GENERAL PROVISIONS. 

4.1           Maturity.  The Borrower promises to pay on the Maturity Date, and
there shall become absolutely due and payable on the Maturity Date, all of the
Loans Outstanding on such date, together with any and all accrued and unpaid
interest thereon and all fees owed hereunder.

28


--------------------------------------------------------------------------------




4.2           Mandatory Prepayments.  If at any time the aggregate Outstanding
Loans (including Swingline Loans) exceed the lesser of the Total Commitment (as
the same may be reduced on each Termination Date pursuant to §2.2(d)) or the
Borrowing Base, then Borrower shall immediately pay the amount of such excess to
the Agent for the respective accounts of the Lenders for application to the
Loans.

4.3           Optional Prepayments.  The Borrower shall have the right, at its
election, to prepay the Outstanding Loans as a whole or in part, at any time
without penalty or premium, except as provided in §4.9.  Borrower shall give the
Agent, no later than 2:00 p.m., Cleveland, Ohio time, at least three (3)
Business Days prior written notice of any prepayment pursuant to this §4.3, in
each case specifying the proposed date of payment of the Loans and the principal
amount to be paid.

4.4           Amount and Application of Prepayments.  Each partial prepayment of
the Outstanding Loans under §4.3 shall be in the minimum amount of $1,000,000.00
or an integral multiple of $100,000.00 in excess thereof (unless the applicable
Loan is being prepaid in full and except with respect to prepayments required
under Section 4.2).

4.5           Effect of Prepayments.  Except as provided for payments required
under §4.2 and pursuant to §5.4(c) herein, any amount of the Loans prepaid prior
to the Maturity Date, the Amortization Date or the date of any Required
Commitment Reduction, as the case may be shall be available for re-borrowings as
provided in §2.2.  Except as otherwise expressly provided herein, all payments
shall be applied (a) first to any fees or other charges then due and payable to
Agent hereunder or under the other Loan Documents, (b) next to any Default Rate
interest accrued and outstanding, (c) next to any interest accrued and
outstanding on Swingline Loans, (d) next to any interest accrued and outstanding
on Prime Rate Loans, (e) next to any interest accrued, outstanding, and payable
on any LIBOR Rate Loans, (f) next to any outstanding principal on any Swingline
Loans, (g) next to any outstanding principal on any Prime Rate Loans, (h) next
to any outstanding principal on any LIBOR Rate Loans; and next to any other
Obligations owing to the Lenders hereunder.

4.6           Funds for Payments.

(a)           Payment.  All payments of principal, interest, other fees and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to the Agent, for the respective accounts of the Lenders and the Agent, as
the case may be, at the Agent’s Head Office, no later than 1:00 p.m. 
(Cleveland, Ohio time) on the day when due, in each case in immediately
available funds.  The Agent is hereby authorized to apply funds from the Master
Account to the Obligations on a daily basis pursuant to §5.5.  The Agent is
further hereby authorized to advance amounts as Loans for the payment of the
Obligations on the dates when the amount thereof shall become due and payable if
Borrower does not pay such amounts when due.

(b)           Setoff, Deduction, Etc.  All payments by Borrower hereunder and
under any of the other Loan Documents shall be made without setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter

29


--------------------------------------------------------------------------------




imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless Borrower is compelled by law to make
such deduction or withholding.  If any such obligation is imposed upon Borrower
with respect to any amount payable by it under any of the Loan Documents,
Borrower will pay to the Agent, for the account of the Lenders or the Agent (as
the case may be), on the date on which such amount is due and payable under such
Loan Document, such additional amount in Dollars as shall be necessary to enable
the Lenders or the Agent to receive the same net amount which the Lenders or the
Agent would have received on such due date had no such obligation been imposed
upon Borrower.  The Borrower will deliver promptly to the Agent certificates or
other valid vouchers for all taxes or other charges deducted from or paid with
respect to payments made by Borrower hereunder or under such other Loan
Document.

4.7           Additional Costs, Etc.  Notwithstanding anything herein to the
contrary, if any present or future applicable law, or any amendment or
modification of present applicable law, which expression, as used herein,
includes statutes, rules and regulations thereunder and legally binding
interpretations thereof by any court or by any governmental or other regulatory
body or official with appropriate jurisdiction charged with the administration
or the interpretation thereof and requests, directives, instructions and notices
at any time or from time to time hereafter made upon or otherwise issued to any
Lender or the Agent by any central bank or other fiscal, monetary or other
authority (whether or not having the force of law), shall:

(a)           subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, or the Loans
(other than taxes based upon or measured by the income or profits of such Lender
or the Agent);

(b)           materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender of the principal of or the
interest on any Loans or any other amounts payable to any Lender under the Loan
Documents;

(c)           impose or increase or render applicable any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against any Loan; or

(d)           impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Lender’s Commitment or the class of loans or commitments of which
any of the Loans or such Lender’s Commitment forms a part;

and the result of any of the foregoing is (i) to increase the cost to any Lender
of making, funding, issuing, renewing, extending or maintaining any of the Loans
or such Lender’s Commitment, (ii) to reduce the amount of principal, interest or
other amounts payable to such Lender or the Agent hereunder on account of such
Lender’s Commitment or any of the Loans, or (iii) to require such Lender or the
Agent to make any payment or to forego any interest or other sum payable
hereunder, the amount of which payment or foregone interest or other sum is
calculated by reference to the gross amount of any sum receivable or deemed
received by such Lender or the Agent from Borrower hereunder, then, and in each
such case, such Lender shall deliver to

30


--------------------------------------------------------------------------------




Borrower thirty (30) days prior written notice of such Lender’s intent to
request payment pursuant to this §4.7, and Borrower will, within thirty (30)
days of demand made by such Lender or (as the case may be) the Agent, pay to
such Lender or the Agent such additional amounts as such Lender or the Agent
shall determine in good faith to be sufficient to compensate such Lender or the
Agent for such additional cost, reduction, payment or foregone interest or other
sum.  Each Lender and the Agent in determining such amounts may use any
reasonable averaging and attribution methods, generally applied by such Lender
or the Agent.  Notwithstanding the foregoing, Borrower shall have the right, in
lieu of making the payment referred to in this §4.7, to prepay the Loan of the
applicable Lender within forty-five (45) days of such demand for payment and
avoid the payment of the amounts otherwise due under this §4.7, provided,
however, that Borrower shall be required to pay, together with such prepayment
of the Loan, all other costs, damages and expenses otherwise due under this
Agreement as a result of such prepayment.

4.8           Capital Adequacy.  If after the date hereof any Lender determines
that (a) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any governmental authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any guideline, request or directive of any such
entity regarding capital adequacy or any amendment or change in interpretation
of any existing guideline, request or directive (whether or not having the force
of law), has the effect of reducing the return on such Lender’s or such holding
company’s capital as a consequence of such Lender’s commitment to make Loans
hereunder to a level below that which such Lender or holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by such Lender to be material, then such Lender may notify
Borrower thereof.  The Borrower agrees to pay to such Lender the amount of such
reduction in the return on capital as and when such reduction is determined upon
presentation by such Lender of a statement of the amount setting forth the
Lender’s calculation thereof.  In determining such amount, such Lender may use
any reasonable averaging and attribution methods.  Notwithstanding the
foregoing, Borrower shall have the right, in lieu of making the payment referred
to in this §4.8, to prepay the Loan of the applicable Lender within forty-five
(45) days of such demand for payment and avoid the payment of the amounts
otherwise due under this §4.8, provided, however, that Borrower shall be
required to pay, together with such prepayment of the Loan, all other costs,
damages and expenses otherwise due under this Agreement as a result of such
prepayment.

4.9           Indemnity by Borrower.  If, due to prepayments made by Borrower or
due to acceleration of the maturity date of any LIBOR Rate Loans pursuant to the
terms of this Agreement, or due to any other reason, the Agent receives payments
of principal on any LIBOR Rate Loans other than on the last day of an Interest
Period, Borrower shall, upon demand by the Agent, pay to the Agent for the
benefit of the applicable Lenders any amounts required to compensate any such
Lenders for any losses, costs or expenses which such Lenders may reasonably and
actually incur as a result of such prepayment, including without limitation, any
loss, costs or expenses incurred by reason of liquidation or reemployment of
deposits or

31


--------------------------------------------------------------------------------




other funds acquired by such Lenders to fund or maintain their portion of the
LIBOR Rate Loans.  Such compensation shall include, without limitation, an
amount calculated as follows:

(a)           First, the Agent shall determine in good faith the amount by which
(i) the total amount of interest which would have otherwise accrued hereunder on
each installment of principal so paid, during the period beginning on the date
of such payment and ending on the date such installment would have been due (the
“Reemployment Period”), exceeds (ii) the total amount of interest which would
accrue during the Reemployment Period, on a deposit in the interbank LIBOR
borrowing market in an amount equal (as nearly as may be) to the amount of
principal so paid and to have a maturity comparable to the Reemployment Period. 
Each such amount is hereafter referred to as an “Installment Amount”.

(b)           Second, each Installment Amount shall be treated as payable as of
the date on which the related principal installment would have been payable by
Borrower had such principal installment not been prepaid.

(c)           Third, the amount to be paid on each such date shall be the
present value of the Installment Amount determined by discounting the amount
thereof from the date on which such Installment Amount is to be treated as
payable, at the same annual interest rate as that payable upon the interbank
LIBOR deposit designated as aforesaid by the Agent.

(d)           Fourth, no portion of the principal installments required pursuant
to §5.5 shall be considered prepayments of the principal of the LIBOR Rate
Loans.

5.             COLLATERAL. 

5.1           Collateral.  The Obligations shall be secured by (i) a perfected
first priority lien or security title and security interest to be held by the
Agent for the benefit of the Lenders in all of the assets of Signal Landmark,
all pursuant to the terms of the Security Documents, (ii) the Guarantees, (iii)
the Other Collateral Documents, and (iv) such additional collateral, if any, as
the Agent for the benefit of the Lenders from time to time may accept or require
as security for the Obligations. Signal Landmark shall, and or Borrower shall
cause Signal Landmark to, grant a perfected first priority security interest in
all of the assets of Signal Landmark including the Units, House Purchase
Contracts and other agreements with respect to the sale of any Unit including
lot option agreements and all cash, letters of credit or other deposits under
any of the foregoing, and all Entitlements.

5.2           Appraisals.

(a)           Initial Appraisal.  Agent has received and approved that certain
initial Appraisal report dated July 14, 2006 performed by Cushman & Wakefield.

(b)           Subsequent Appraisals.  The Agent may also obtain additional
Appraisals updating and revising prior Appraisals with respect to the Project
from time to time. Any such Appraisal shall be at the cost of Borrower; provided
that unless a Default or an Event of Default has occurred Borrower shall not be
required to pay for more than one Appraisal a year.

32


--------------------------------------------------------------------------------




(c)           Appraisal Variations.  The Borrower and each Guarantor
acknowledges that the Agent may make changes or adjustments to the value set
forth in any Appraisal as may be required by the appraisal department of the
Agent in the exercise of its good faith business judgment, and that the Agent is
not bound by the value set forth in any Appraisal performed pursuant to this
Agreement and does not make any representations or warranties with respect to
any such Appraisal.  The Borrower further agrees that the Lenders shall have no
liability as a result of or in connection with any such Appraisal for statements
contained in such Appraisal, including without limitation, the accuracy and
completeness of information, estimates, conclusions and opinions contained in
such Appraisal, or variance of such Appraisal from the fair value of such
property that is the subject of such Appraisal given by the local tax assessor’s
office, or Borrower’s idea of the value of such property.

5.3           Project Inspections.  The Agent, through the Inspector or any
other designee, may inspect the Project at its commercially reasonable
discretion during normal business hours to confirm compliance with this
Agreement.  The reasonable fees and expenses of all such inspections shall be at
the expense of Borrower, and the Agent shall provide Borrower with a monthly
invoice for such fees and expenses.  Nothing contained herein, however, shall
operate to impose an inspection obligation on the Agent or to create any
representation or warranty by the Agent to Borrower or the Lenders regarding the
condition of the Project.  At its sole cost and expense, any Lender may inspect
the Project during normal working hours and upon reasonable prior notice to
Borrower.

5.4           Release of Project Units.  Borrower may request and Agent shall
grant (so long as no Default or Event of Default has occurred and is continuing
or would occur as a result thereof) a release of any Unit in the Borrowing Base
from time to time subject to the following terms and conditions:

(a)           Sales Price. Such Unit is sold or conveyed pursuant to a bona fide
arm’s length sale or transaction in the ordinary course of Borrower’s business
to a party that is not an Affiliate of Borrower, with the sale price or
contribution value of such Unit being equal to the Fair Market Value;

(b)           Compliance with Agreements. The purchaser of such Unit shall have
complied with all the material terms and conditions required to be performed by
such purchaser under its agreement with Borrower prior to the delivery of a deed
for such Unit;

(c)           Delivery of Proceeds.  Proceeds equal to the Release Price shall
be promptly delivered to the Agent in the manner required under Section 5.5 or
to such other Person as the Agent may from time to time direct (to the extent
that after giving effect to such release the Outstanding would exceed the lesser
of the Borrowing Base or the Total Commitment after giving effect to any
Required Commitment Reduction).  The proceeds equal to the Release Price shall
be divided sixty (60) percent to the Senior Term Loan and forty (40) percent to
the Loans and shall reduce the respective Commitments by the allocated amounts
thereto. The Agent shall deliver the proceeds in the amount equal to sixty
percent of the Release Price to the Agent of the Term Loan upon receipt. During
the pendency of a Monetary Event of Default or an Uncured Non-Monetary Event of
Default, all proceeds equal to the Release Price shall be retained by the

33


--------------------------------------------------------------------------------


Agent and applied in accordance with this Agreement.  During this period the
lenders under the Senior Term Loan shall have no right to any of the proceeds. 

(d)           Mechanics of Releases.  Signal Landmark shall prepare such deeds,
surveys, title insurance endorsements, proof of zoning and utility availability
and other requirements as the Agent may request in connection with any release. 
All of the foregoing shall be at the sole cost of Signal Landmark.

(e)           Releases Without Release Price.  The requirements set forth above
shall not apply and the Agent or its duly authorized attorney-in-fact shall
release any Unit or other portion of the Project conveyed without consideration
(i) pursuant to a corrective deed, (ii) for use as greenbelt, (iii) to a
Homeowners Association in the normal course of business, (iv) for dedication of
public rights-of-way for roads or utilities or (v) in order to satisfy a
requirement of a governmental authority.  In addition to the foregoing, the
Agent shall in its commercially reasonable discretion subordinate the Security
Deeds and any liens imposed by the other Security Documents to subdivision
declarations, utility easements, and similar instruments appropriate for the
development of a Project.

5.5           Master Account.  To facilitate the release of Units and the
repayment of the Loans, the Agent may open a Master Account at the Agent’s Head
Office in the name of Signal Landmark. The Master Account shall be a
non-interest bearing account.

(a)           In the event any payment is required pursuant to 5.4(c), at the
beginning of each Business Day, Signal Landmark shall wire transfer directly to
the Master Account (or to such other account as Agent may direct for application
against the Obligations) the proceeds equal to Release Price for each Unit
sold.  Upon the occurrence of a Default or Event of Default, all net proceeds of
any sale or conveyance of any Unit shall be paid directly to the Agent.

(b)           On a daily basis, the Agent shall apply any funds received in
accordance with §5.5(a) herein against the Obligations in the following order: 
(i) first, to all costs or other amounts due and payable to the Agent and the
Lenders hereunder in the manner that the Agent and the Lenders in their
commercially reasonable discretion deem appropriate including the payment of all
legal fees and other costs of collection, default rate interest (if applicable),
(ii) second to any outstanding principal on the Prime Rate Loans, and (ii) next
to any outstanding principal on the LIBOR Rate Loans, provided that, absent an
acceleration of the Loans, no LIBOR Rate Loan shall be prepaid hereunder prior
to the end of its Interest Period.  The corresponding principal amount shall,
however, continue to bear interest until the amount in the Master Account is
applied against the Obligations. 

(c)           Signal Landmark hereby grants to the Agent a perfected,
first-in-priority security interest in and to all funds now or at any time
hereafter held on deposit in the Master Account to secure the payment and
performance of the Obligations, and the Agent shall have all rights and remedies
available to a secured party under the Uniform Commercial Code with respect to
such funds.

34


--------------------------------------------------------------------------------




5.6                       Advance Account.  Upon the Effective Date, the Agent
shall open the Advance Account at the Agent’s Head Office in the name of Signal
Landmark to facilitate the funding of the Loans.  The Advance Account shall be a
non-interest bearing account.

(a)           Deposits of Loans to the Advance Account.  The proceeds of all
Loans shall be deposited by the Agent to the Advance Account, and all Loans
shall accrue interest from the date of deposit in the Advance Account.  Provided
no Default or Event of Default has occurred and is continuing, Signal Landmark
shall have access to all funds contained in the Advance Account.  Upon
withdrawal of Loan proceeds from the Advance Account, Signal Landmark shall
disburse such Loan proceeds in the manner designated in the Loan Request.

(b)           Funds Following a Default or Event of Default.  Upon the
occurrence of an Event of Default or upon the occurrence and during the
continuance of a Default, the Agent may terminate, and at the direction of the
Majority Lenders shall terminate, Borrower’s rights to access or direct the
application of funds on deposit in the Advance Account.  Thereafter, the Agent
shall either hold all or any portion of the funds on deposit as security for the
Obligations or apply all or any portion of such funds in satisfaction of any
part of the Obligations.

(c)           Security Interest.  Signal Landmark hereby grants to the Agent a
perfected, first-in-priority security interest in and to all funds now or at any
time hereafter held on deposit in the Advance Account to secure the payment and
performance of the Obligations, and the Agent shall have all rights and remedies
available to a secured party under the Uniform Commercial Code with respect to
such funds.

6.             REPRESENTATIONS AND WARRANTIES.

Each of Borrower and the Guarantors hereby makes the following representations
and warranties to the Agent and the Lenders: 

6.1           Corporate Authority, Enforceability, and Ownership. 

(a)           Organization; Good Standing.  Each of Borrower and each Guarantor
are duly incorporated or formed pursuant to its articles of incorporation or
formation, as the case may be, filed with the Secretary of State of Delaware or
California, respectively, and is validly existing and in good standing under the
laws of the State of California. Borrower and each Guarantor is qualified to do
business in each State where Borrower or such Guarantor is required to be so
qualified pursuant to the local laws thereof or where the failure to be
qualified could have a Material Adverse Effect on Borrower, the Guarantor or the
Project.  Each of Borrower and the Guarantors (i) has all requisite power to own
its respective properties and conduct its respective business as now conducted
and as presently contemplated, and (ii) to the extent applicable, is in good
standing as a foreign entity and is duly authorized to do business in the
jurisdictions where legally necessary for the conduct of its business.

(b)           Authorization.  The execution, delivery and performance of the
Loan Documents to which Borrower or the Guarantors are or are to become a party
and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law,

35


--------------------------------------------------------------------------------




statute, rule or regulation to which such Person is subject or any judgment,
order, writ, injunction, license or permit applicable to such Person, (iv) do
not and will not (whether with the passage of time or the giving of notice, or
both) conflict with or constitute a default under any provision of the articles
of incorporation, articles of organization, partnership agreement, declaration
of trust or other charter documents, bylaws or operating agreement of, or any
agreement or other instrument binding upon, such Person or any of its
properties, and (v) do not and will not result in or require the imposition of
any lien or other encumbrance on any of the properties, assets or rights of such
Person, except for the liens and security title granted by the Loan Documents.

(c)           Enforceability.  The execution and delivery of the Loan Documents
to which Borrower or the Guarantors are or are to become a party are or will be,
as the case may be, valid and legally binding obligations of such Person
enforceable in accordance with the respective terms and provisions hereof and
thereof, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights.

(d)           Ownership.  The ownership of Borrower and each Subsidiary and
Joint Venture is as set forth on the organizational chart set forth as Exhibit
“F” hereto.

6.2           Default Under Organizational Documents and Operating Agreements. 
No director, officer, member or shareholder of Borrower or Guarantor is in
default in the performance of any of its obligations under the respective
organizational documents of Borrower or Guarantor.

6.3           Subsidiaries and Joint Ventures.  Neither Borrower, Signal
Holdings nor Signal Landmark owns any Subsidiary or any interest in any other
Person or in any Joint Venture except as shown on Exhibit “C” attached hereto.

6.4           Governmental Approvals.  The execution, delivery and performance
of this Agreement and the other Loan Documents to which Borrower or the
Guarantors are or are to become a party and the transactions contemplated hereby
and thereby do not require the approval or consent of, or filing with, any
governmental agency or authority other than those already obtained and the
filing of the Security Documents in the appropriate records office.

6.5           Chief Executive Office.  The chief executive office of Borrower
and Signal Landmark is and shall be located at 6 Executive Circle, Suite 250,
Irvine, CA 92614.

6.6           Fiscal Year.  The Borrower has a fiscal year ending December 31 of
each calendar year.

6.7           Transaction in Best Interests of Borrower and Guarantors;
Consideration.  Borrower and Guarantors are engaged in a common enterprise and
related line of business with respect to the Project. The transaction evidenced
by the Loan Documents is in the best interests of Borrower, the Guarantors and
the creditors of such Persons.  The direct and indirect benefits to inure to
Borrower and the Guarantors pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in Section 548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and

36


--------------------------------------------------------------------------------




“fair consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the Obligations of Borrower and the Guarantors,
and but for the willingness of the Guarantors to execute and deliver the
Guaranties, Borrower would be unable to obtain the financing contemplated
hereunder which financing will enable Borrower to have available financing to
conduct and expand its business.

6.8           No Fraudulent Intent.  Neither the execution and delivery of the
Loan Document nor the performance of any actions required hereunder or
thereunder is being undertaken by Borrower or any Guarantor with or as a result
of any actual intent by any of such Persons to hinder, delay or defraud any
entity to which any of such Persons is now or will hereafter become indebted.

6.9           Regulations U and X.  No portion of any Loan is to be used by
Borrower for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

6.10         Investment Company Act.  Neither Borrower nor any of the Guarantors
is an “investment company,” or an “affiliated company” or a “principal
underwriter” of an “investment company,” as such terms are defined in the
Investment Company Act of 1940.

6.11         Reportable Transaction.  Neither Borrower, nor any Guarantor, any
non-Borrower trustor, nor any subsidiary of any of the foregoing intends to
treat the Loans or the transactions contemplated by this Agreement and the other
Loan Documents as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). If Borrower, or any other party to the
Loan Documents, determines to take any action inconsistent with such intention,
Borrower will promptly notify the Agent thereof.  If Borrower so notifies the
Agent, Borrower acknowledges that the Agent may treat the Loans as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and the
Agent will maintain the lists and other records, including the identity of the
applicable party to the Loans as required by such Treasury Regulation.

6.12         Tax Status.  Each of Borrower and the Guarantors (a) has made or
filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, if applicable
or required, except to the extent such Person has obtained an extension of the
deadline to file such return, (b) has paid all taxes and other private or
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, if applicable or required, except those being
contested in good faith and by appropriate proceedings and (c) has set aside on
its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply, if applicable or required.  There are no unpaid taxes or assessments in
any material amount claimed to be due by the taxing authority of any
jurisdiction or pursuant to any private agreement except for those that are
being contested as permitted in this Agreement, and the members or officers of
such Person know of no basis for any such claim.

37


--------------------------------------------------------------------------------




6.13         Financial Statements.  The Borrower and each Guarantor has
furnished or has caused to be furnished to the Agent:  (a) the Consolidated
balance sheets of each Guarantor and Borrower as of the dates designated therein
certified by Borrower’s chief finance or accounting officer and each Guarantor’s
Chief Financial Officer as fairly presenting the balance sheet of the respective
entity for such period (b) the Project Budget and financial statements with
respect to the Project, and (c) certain other financial information.  Such
balance sheets and statements have been prepared in accordance with Generally
Accepted Accounting Principles and fairly present the financial condition of
Borrower, the Guarantors, and the Project as of such dates and the results of
the operations of Borrower and each Guarantor for such periods.  There are no
material liabilities, contingent or otherwise, of Borrower not disclosed in the
financial statements and the related notes thereto.  All such business plans
accurately reflect Borrower’s reasonable anticipation of income and expenses for
the subject periods. 

6.14         Brokers.  The Borrower has not engaged or otherwise dealt with any
broker, finder or similar entity in connection with this Agreement or the Loans
contemplated hereunder.

6.15         No Material Changes.  Since the Balance Sheet Date, there has
occurred no material adverse change in the financial condition or business of
Borrower or Guarantors as shown on or reflected in the Consolidated balance
sheet of Borrower, other than changes in the ordinary course of business that
have not had any material adverse effect either individually or in the aggregate
on the business or financial condition of Borrower.  There has occurred no
material adverse change in the financial condition or business of the Project
from the condition shown on the statements delivered to the Agent other than
changes in the ordinary course of business that have not had any material
adverse effect either individually or in the aggregate on the business or
financial condition of the Project.

6.16         Solvency.  As of the Effective Date and after giving affect to the
transactions contemplated by the Loan Documents, including all of the Loans made
or to be made hereunder, neither Borrower nor the Guarantors is insolvent on a
balance sheet basis, the sum of each such Person’s assets exceeds the sum of
each such Person’s liabilities, each such Person is able to pay its debts as
they become due, and each such Person has sufficient capital to carry on its
business.

6.17         No Bankruptcy Filing.  Neither Borrower nor the Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or properties,
and neither Borrower nor the Guarantor has any knowledge of any Person
contemplating the filing of any such petition against it or any of such other
Persons.

6.18         Other Indebtedness.  Neither the Borrower nor any Guarantor has any
Indebtedness not permitted by §8.1.  All Indebtedness of Borrower and the
Guarantors as of the Effective Date, either jointly or severally, is shown on
the balance sheet and other financial information provided to the Agent and each
Lender on or before the Effective Date with respect to such entity.  Of such
entity, neither Borrower nor any Guarantor is in default (after giving effect to
applicable grace periods) in the payment of any Indebtedness or the terms of any
agreement, mortgage, deed of trust, security agreement, financing agreement,
indenture or

38


--------------------------------------------------------------------------------




other lease to which any of them is a party which would have a material adverse
effect on the business, assets or financial condition of Borrower or the
Guarantors.  The Borrower is not a party to or bound by any agreement,
instrument or indenture that may require the subordination in right or time of
payment of any of the Obligations to any other Indebtedness or obligation of
such Person.  The Borrower has provided to the Agent true, correct and complete
copies of all loan agreements, mortgage, deed of trust, financing agreements or
other material agreements binding upon Borrower, the Guarantors or their
respective properties and entered into by such Persons as of the date of this
Agreement with respect to any Indebtedness of such Person.

6.19         Litigation.  Except as disclosed in Schedule 6.19 there are no
actions, suits, proceedings or investigations of any kind pending or, to the
Borrower’s and the Guarantors’ knowledge and belief, threatened against Borrower
or any Guarantor before any court, tribunal or administrative agency or board
that, if adversely determined, might, either in any case or in the aggregate,
materially adversely affect the properties, assets, financial condition or
business of Borrower or the Guarantors or materially impair the right of such
Person to carry on business substantially as now conducted by it, or result in
any liability not adequately covered by insurance, or for which adequate
reserves are not maintained on the balance sheet of such Person, or which might
question the validity of any of the Loan Documents, any action taken or to be
taken pursuant hereto or thereto or any lien or security interest created or
intended to be created pursuant hereto or thereto, or which will materially and
adversely affect the ability of such Person to pay and perform the Obligations
in the manner contemplated by the Loan Documents.  There are no judgments
outstanding against or affecting Borrower, any Guarantor, or any of the
Collateral which would materially adversely affect the properties, assets,
financial condition or business of Borrower or the Guarantors.

6.20         Insurance.  The policies of insurance or certificates of insurance
furnished to the Agent with respect to the business and properties of Borrower
and each Guarantor, are in full force and effect, and no notice of cancellation
or non-renewal has been received with respect thereto.  Since the commencement
of its business, Borrower and its Guarantors have maintained commercially
reasonable and adequate amounts of insurance.

6.21         No Material Adverse Contracts.  Neither Borrower nor any Guarantor
is a party to any contract or agreement that has or is expected to have any
material adverse effect on the business of Borrower or the Guarantors.

6.22         No Material Adverse Restrictions.  Neither Borrower nor the
Guarantors is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation that has or is expected in the
future to have a material adverse effect on the business, assets or financial
condition of Borrower or the Guarantors.

6.23         Compliance with Other Instruments, Laws, Etc.  To their knowledge
and belief, neither Borrower nor any Guarantor is in violation of any provision
of any agreement or instrument to which it may be subject or by which it or any
of its properties may be bound or any decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that could result
in the imposition of substantial penalties or materially and adversely affect
the financial condition, properties or business of Borrower or the Guarantors.

39


--------------------------------------------------------------------------------




6.24         Certain Transactions.  None of the members, officers, directors, or
employees of Borrower or Guarantor is a party to any transaction with Borrower
or any Guarantor (other than for services as members, employees, officers, and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such member,
officer, director or employee or, to the knowledge of Borrower, any corporation,
partnership, trust or other entity in which any such member, officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee, member, or partner, unless such contract, agreement or other
arrangement is an arm’s-length arrangement with terms comparable to those which
would be obtained from an unaffiliated Person or as otherwise approved by the
Agent.

6.25         ERISA Compliance; Severance Obligations. 

(a)           Each pension plan (as defined in §3(2) of ERISA) established or
assumed or maintained, or to which contributions are made by Borrower or
Guarantors or any member thereof or any Person which is a member of the same
controlled group, or under common control (within the meaning of §414(b) or (c)
of the Code or §4001(b)(l) of ERISA), with any of the foregoing is referred to
herein as a “Pension Plan.”  No Pension Plan is a multi-employer plan (as
defined in §4001(a)(3) of ERISA), and each Pension Plan is, and has at all times
been, in compliance in all material respects with the applicable provisions of
ERISA and the Code, including without limitation any minimum funding
requirements applicable with respect to such Pension Plan There have been no
reportable events within the meaning of §4043 of ERISA and the regulations
promulgated thereunder with respect to any Pension Plan.

(b)           Each welfare plan (as defined in §3(1) of ERISA) established or
assumed or maintained, or to which contributions are made, by Borrower or the
Guarantors or any member thereof is referred to herein as a “Welfare Plan.”  No
Welfare Plan is a multi-employer plan, and each Welfare Plan is, and has at all
times been, in compliance in all material respects with the applicable
provisions of ERISA and the Code.  Neither Borrower nor any Guarantor has any
liability for post-retirement benefits provided or to be provided to employees
under any Welfare Plan, except to make available continuous coverage as and to
the extent required by the provisions regarding employee benefit plans set forth
in §4980(B) of the Code.

(c)           Except for the Pension Plans and the Welfare Plans, neither
Borrower nor any Guarantor has established or assumed or maintains or makes any
contributions to any employee benefit plan (as defined in §3(3) of ERISA) except
a Management Cash Incentive Bonus Plan, the details of which have been disclosed
in writing (in Borrower’s 2006 proxy statement) to the Agent prior to the
Effective Date.  There is no material unfulfilled obligation on the part of
Borrower or the Guarantors to make any contribution with respect to either the
Pension Plans or the Welfare Plans.

(d)           The execution and delivery of the Loan Documents and the
consummation of the transactions contemplated hereby and thereby will not
involve any prohibited transaction within the meaning of ERISA.

40


--------------------------------------------------------------------------------




(e)           Except as disclosed in writing (in their respective financial
statements) to the Agent and the Lenders prior to the Effective Date, neither
Borrower nor the Guarantors has any obligation to make severance payments
materially adversely affecting the properties, assets, financial condition or
business of Borrower or the Guarantors or provide post-employment benefits
materially adversely affecting the properties, assets, financial condition or
business of Borrower or the Guarantors pursuant to any contract or other
arrangement with any of its employees, officers or directors, excluding the
Pension Plans and Welfare Plans.

6.26         Franchises, Patents, Copyrights, Etc..  The Borrower and each
Guarantor possesses all franchises, patents, copyrights, trademarks, trade names
and servicemarks and all licenses, permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known violation of any rights of others, except where a
failure to possess such rights could not have a material adverse effect on the
business, assets or financial condition of Borrower or such Guarantor.

6.27         Title to Properties.  Other than that certain un-entitled and
unimproved five (5) acre parcel adjacent to the Project, Signal Landmark does
not own any other project nor has it entered in to any agreements to acquire
additional real property other than with respect to the Project. The Borrower
and each of the Guarantors owns all of its assets reflected in the Consolidated
balance sheet of Borrower, as of the Balance Sheet Date or acquired since that
date (except property and assets sold or otherwise disposed of in the ordinary
course of business since that date), subject to no rights of others, including
any mortgage, leases, conditional sales agreements, title retention agreements,
liens or other encumbrances, except for Permitted Liens and the rights of third
parties under existing Housing Purchase Contracts.  Without limiting the
foregoing, Borrower and each Guarantor, as applicable, has good and marketable
fee simple title to all real property reasonably necessary for the operation of
its business, and the Project free from all liens or encumbrances of any nature
whatsoever, except for Permitted Liens.  Signal Landmark is the insured under a
policy for owner’s title insurance covering the Project in an amount not less
than the purchase price of the Project paid by Signal Landmark.

6.28         Absence of UCC Financing Statements, Etc.  There is no financing
statement, security agreement, chattel mortgage, real estate mortgage or other
document filed or recorded with any filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future lien on, or security interest or security title in, any property of
Borrower or any Guarantor or rights thereunder (excluding any such items in
favor of the Agent).

6.29         Property Status and Condition.  Except as disclosed to the Agent
and the Lenders in writing, there are no unpaid or outstanding real estate or
other taxes or assessments on or against the Project (except only real estate or
other taxes or assessments, that are not yet delinquent or are being protested
as permitted by this Agreement).  Except as disclosed to the Agent and the
Lenders in writing, there are no pending eminent domain proceedings against the
Project or any part thereof, and, to the knowledge of Borrower or Guarantor, no
such proceedings are presently threatened or contemplated by any taking
authority with respect to the Project.  The Project is not damaged as a result
of any fire, explosion, accident, flood or other casualty in any manner.

41


--------------------------------------------------------------------------------




6.30         Options to Acquire; Restrictions on Development.  Except in
connection with Housing Purchase Contracts, the Project is not subject to any
right of first refusal, right of first offer or other options to purchase. 
Other than standard and customary development agreements affecting the Project,
the Project is not subject to any material agreement restricting or limiting its
development.

6.31         Restrictions.  Borrower and each Guarantor is familiar with all
restrictions that affect the Project and the construction of the improvements
thereon and the contemplated use thereof.  Borrower and each Guarantor, as
applicable, has obtained, or will be able to obtain, all permits, approvals,
consents and other authorizations necessary under such restrictions for such
construction and use, and such construction and use will comply with any
restrictions.  Neither Borrower nor any Guarantor has received any written
notification that there is any violation nor to Borrower’s or such Guarantor’s
knowledge is there an asserted violation of any restrictions concerning the
Project or the existing or contemplated use thereof.

6.32         Compliance of Project with Law.  The location, construction,
occupancy, development, operation and use of the Project comply in all material
respects with the terms of all applicable regional impact plans and reports, all
applicable restrictive covenants and deed restrictions, zoning and subdivision
ordinances, building codes, Environmental Laws, and other applicable laws,
statutes, ordinances, rules, regulations, orders or determinations of any
governmental authority.  Subject to completion of infrastructure improvements
and the issuance of final maps and building permits, all Entitlements are Vested
and Borrower or each Guarantor, as applicable has obtained all necessary
licenses, authorizations, registrations, permits and/or approvals necessary for
the use and operation of the Project or any part thereof in accordance with all
applicable laws.  Without limiting the foregoing, Borrower and each Guarantor
hereby warrants and represents to the Agent and the Lenders as follows:

(a)           The Project is zoned to allow the development, construction and
occupancy of Homes.  No action is pending to change or modify any zoning
applicable to the Project, and the zoning rights are Vested; and

(b)           Other than the final maps and building permits, all permits
necessary for the use and operation of the Project as currently developed are
Vested and either run with and benefit the land or are freely assignable to the
Agent, and Borrower has taken (or has caused to be taken) all required actions
necessary to perfect a first-in-priority security interest in such permits so
that upon the succession to ownership of the Project by the Agent, the Agent or
its designee shall have full ownership and the right to use the permits without
payment of additional fees, charges, or impositions other than currently
required to be paid by Borrower or a Guarantor, as applicable.

6.33         Environmental Compliance.  The Borrower and the Guarantors make the
following representations and warranties.

(a)           No Violations.  To the knowledge and belief of Borrower and the
Guarantors, neither Borrower, nor the Guarantors, the operators of the Project,
or any operations thereon are in violation, or alleged violation, of any
Environmental Law.

42


--------------------------------------------------------------------------------




(b)           No Notice of Liability.  Except as may be disclosed on Schedule
6.33(b) attached hereto, neither Borrower nor the Guarantors has received notice
from any third party including, without limitation, any federal, state or local
governmental authority, (i) that it has been identified as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any Hazardous
Material has been released or is threatened to be released at, on, under or from
the Project, or (iii) that any claim, action, cause of action, complaint, or
legal or administrative proceeding is pending or threatened against Borrower or
any Guarantor arising out of any third party’s incurrence of costs, expenses,
losses or damages of any kind whatsoever in connection with any Environmental
Law or any Release or threatened Release.

(c)           No Releases.  With respect to the Project, to the knowledge and
belief of Borrower and the Guarantors and except as otherwise disclosed in those
certain environmental reports set forth in Schedule 6.33(c), (i) no portion of
the Project has been used as a landfill or for dumping or for the handling,
processing, storage or disposal of Hazardous Materials except in the ordinary
course of business and in accordance and in full compliance with all
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Materials is located on any portion of the Project;
(ii) in the course of any activities conducted by Borrower, the Guarantors or
the operators of any of their properties, no Hazardous Materials have been
generated or are being used on the Project except in the ordinary course of
business and in accordance with all Environmental Laws; (iii) there has been no
past or present or threatened Release on, upon, into or from the Project other
than de minimis quantities not in violation of Environmental Laws; (iv) to the
Borrower’s knowledge, there have been no Releases on, upon, from or into any
real property in the vicinity of any of the Project which, through soil or
groundwater contamination, may have come to be located on, and which would have
a material adverse effect on the value of, the Project; and (v) any Hazardous
Materials that have been generated by Borrower has been transported off site
only by approved licensed carriers of Hazardous Materials and treated or
disposed of only by treatment or disposal facilities maintaining valid permits
as required under all applicable Environmental Laws, which transporters and
facilities have been and are, to the Borrower’s knowledge, operating in
compliance with such permits and applicable Environmental Laws.

(d)           No Required Action.  Neither Borrower nor Guarantors have received
any written notification that and to the knowledge of Borrower and Guarantors,
neither Borrower, the Guarantors, the Project or the other Collateral is subject
to any applicable Environmental Law requiring the performance of site
assessments or the removal or remediation of Hazardous Materials, or the giving
of notice to any governmental agency or the recording or delivery to other
Persons of an environmental disclosure document or statement by virtue of the
transactions set forth herein and contemplated hereby, or as a condition to the
recording of the Security Deeds or any Security Document or to the effectiveness
of any other transactions contemplated hereby or thereby.

6.34         Loan Documents.  All of the representations and warranties made by
or on behalf of Borrower and the Guarantors in the Loan Documents or any
document or instrument delivered to the Agent or the Lenders pursuant to or in
connection with any of such Loan Documents are true and correct in all material
respects, and none of such Persons has failed to disclose such information as is
necessary to make such representations and warranties not

43


--------------------------------------------------------------------------------




misleading in any material respect.  There is no material fact or circumstance
known to Borrower or Guarantors that would have a material adverse effect on
their ability to perform their respective obligations under the Loan Documents
that has not been disclosed to the Agent and the Lenders, and the written
information, reports and other papers and data with respect to Borrower, the
Guarantors, the Project and the other Collateral (other than projections and
estimates) furnished to the Agent or the Lenders in connection with this
Agreement or the obtaining of the commitments of the Lenders hereunder were, at
the time so furnished and when considered as a whole, complete and correct in
all material respects, or have been subsequently supplemented by other
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects.

6.35         No Default or Event of Default.  No Default or Event of Default has
occurred and is continuing hereunder.

7.             AFFIRMATIVE COVENANTS OF THE BORROWER AND GUARANTORS. 

The Borrower and the Guarantors covenant and agree as follows, so long as any
Loan or Note is outstanding or any Lender has any obligation to make any Loans:

7.1           Punctual Payment.  The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans and all interest, fees
and other amounts provided for in this Agreement, all in accordance with the
terms of this Agreement and the Notes as well as all other amounts owing
pursuant to the other Loan Documents. 

7.2           Maintenance of Office.  The Borrower will maintain its chief
executive office at the address set forth in §6.5.

7.3           Existence.  Borrower and each Guarantor will do or cause to be
done all things necessary to preserve and keep in full force and effect its
legal existence as a corporation or limited liability company in its state of
incorporation or formation, as applicable, and all of its material rights and
licenses.  The Borrower and the Guarantors will continue to engage primarily in
the businesses now conducted by them and in related businesses.

7.4           Subsidiaries and Joint Ventures.  Borrower shall not create or
form any Joint Venture other than as set forth on Exhibit “C” attached hereto
and as permitted pursuant to §8.3 herein.  Signal Holdings shall not create or
form any Subsidiary or any Joint Venture except for Signal Landmark. Signal
Landmark shall not create or form any Subsidiary or Joint Venture.

7.5           Records and Accounts.  Borrower and each Guarantor will keep (a)
true and accurate records and books of account in which full, true and correct
entries will be made in accordance with Generally Accepted Accounting Principles
and (b) adequate accounts and reserves for all taxes (including income taxes),
depreciation and amortization of its properties, contingencies and other
reserves.  The Borrower shall not, without the prior written consent of the
Majority Lenders, which shall not be unreasonably withheld, make any material
change to the accounting procedures used by such Person in preparing the
financial statements and other information described in §7.6 or change
Borrower’s fiscal year.

44


--------------------------------------------------------------------------------




7.6           Financial Statements, Certificates and Information.  The Borrower
and each Guarantor will deliver to the Agent (and the Agent will thereafter
deliver to the Lenders within a reasonable time) the following information on a
consolidated and consolidating basis:

(a)           As soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of Borrower, the audited balance
sheet of Borrower, on a combined and individual basis with respect to each,
together with the audited balance sheet, at the end of such year, and the
related individual audited statements of income, changes in capital and cash
flows for such year for Borrower, each setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in reasonable
detail, prepared in accordance with Generally Accepted Accounting Principles,
and accompanied by an auditor’s report prepared without qualification by an
accounting firm reasonably acceptable to the Agent, and any other information
the Agent may reasonably require to complete a financial analysis of Borrower
and the Guarantors, together with a certification by the principal financial or
accounting officer of Borrower and the chief financial officer of each such
other entity that the information contained in such financial statements fairly
presents the financial position of Borrower and the Guarantors on the date
thereof, and together with a written statement from the reviewing accountants to
the effect that they have read a copy of this Agreement, and that, in making the
examination necessary to said certification, they have obtained no knowledge of
any Default or Event of Default, or, if such accountants shall have obtained
knowledge of any then existing Default or Event of Default they shall disclose
in such statement any such Default or Event of Default;

(b)           As soon as practicable, but in any event not later than forty five
(45) days after the end of each Fiscal Quarter of Borrower and Signal Landmark,
the balance sheet of Borrower and Signal Landmark, on an aggregated and
individual basis, and the related Consolidated statements of income, changes in
capital and cash flows for the portion of the fiscal year then elapsed on an
aggregated and individual basis, all prepared in accordance with Generally
Accepted Accounting Principles, and showing any variations for such quarter from
the initial Project Budget, which information shall be provided in the form of
the balance sheet and statements previously provided to the Agent, together with
a certification by the principal financial or accounting officer of each
reporting entity that the information contained in such financial statements
fairly presents the financial position of such entity on the date thereof
(subject to year end adjustments).  The statements delivered at the end of the
fiscal year of Borrower shall be audited in accordance with subsection (a)
above;

(c)           Contemporaneously with the delivery of the financial statements
referred to in clause (a) and (b) above, a statement of all contingent
liabilities of Borrower, Signal Landmark and Signal Holdings which are not
reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guarantees, endorsements and other
contingent obligations in respect of indebtedness of others, and obligations to
reimburse the issuer in respect of any letters of credit);

(d)           Not later than forty-five (45) days after the end of each month,
except ninety (90) days after year-end, a statement (a “Compliance Certificate”)
certified by the chief executive officer, chief financial officer, principal
finance or accounting officer of Borrower and Signal Landmark in the form of
Exhibit “D” hereto evidencing compliance with the applicable

45


--------------------------------------------------------------------------------




Financial Covenants, and (if applicable) reconciliations to reflect changes in
Generally Accepted Accounting Principles since the Balance Sheet Date, and
further certifying that such officer has caused this Agreement to be reviewed
and has no knowledge of any Default or Event of Default in the performance or
observance of any of the provisions hereof during such Fiscal Quarter or at the
end of such year, or, if such officer has such knowledge, specifying each
Default or Event of Default and the nature thereof;

(e)           Simultaneously with the delivery of the Compliance Certificate,
the Borrowing Base Report in the form of Exhibit “E” hereto calculating the
Borrowing Base (including the detailed calculation of the Borrowing Base Value)
in such reasonable detail as Agent may request.  In addition, at the request of
the Agent, Signal Landmark shall submit to the Agent invoices, work orders and
other documentation reasonably satisfactory to the Agent supporting the
calculation of the costs included in the Borrowing Base;



(f)            Not later than the seven (7) days following the end of each month
during the term of this Agreement (or on the next Business Day as applicable),
for review by the Agent only, a monthly sales report reflecting the sale of any
Borrowing Base Assets and a schedule of Homes Under Contract, together with
pricing and anticipated closing dates;

(g)           Contemporaneously with the delivery of such information to
Borrower, copies of all investment reports, investment summaries, appraisals or
other information relating to the Project;

(h)           Copies of all annual federal income tax returns and amendments
thereto of Borrower and the Guarantors;

(i)            Not later than the end of each fiscal year, the Project Budget
for the Project.  The Project Budget shall be in form reasonably satisfactory to
the Agent and shall contain such other information as the Agent may request;

(j)            Simultaneously with the delivery of the financial statements
referred to in subsection (b) above, a statement of all Distributions made by
Borrower and the Guarantors and showing the flow of such; and

(k)           From time to time such other financial data and information in the
possession of Borrower and the Guarantors (including without limitation
auditors’ management letters, market comparable studies, property inspection and
environmental reports and information as to zoning and other legal and
regulatory changes affecting Borrower and the Guarantors) as the Agent may
reasonably request.

7.7           Inspection of Project and Books.  The Borrower and the Guarantors
shall permit the Lenders, through the Agent, the Inspector or any representative
designated by the Agent, upon reasonable advance written notice to Borrower, to
visit and inspect the Project, any of the other properties of Borrower, to
examine the books of account of Borrower and the Guarantors, as such books
relate to the Project (and to make copies thereof and extracts therefrom) and to
discuss the affairs, finances and accounts of Borrower with, and to be advised
as to the same

46


--------------------------------------------------------------------------------




by, its officers, all at such reasonable times and intervals during normal
business hours as the Agent or any Lender may reasonably request.

7.8           Insurance. 

(a)           Required Coverage.  The Borrower and Signal Landmark will, at its
expense, procure and maintain for the benefit of the Agent and the Lenders,
insurance policies for the Project issued by reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same or a similar line of business and similarly
situated, which insurance may provide for reasonable deductibility from coverage
thereof.  The Borrower or Signal Landmark, as the case may be, shall pay all
premiums on insurance policies.  As customary or appropriate in the commercially
reasonable discretion of the Agent, the insurance policies shall either (i) name
the Agent and each Lender as an additional insured and contain a cross
liability/severability endorsement or (ii) name the Agent as mortgagee and loss
payee, be first payable in case of loss to the Agent, and contain mortgagee
clauses and lender’s loss payable endorsements in form and substance acceptable
to the Agent.  The Borrower shall deliver (or shall cause Signal Landmark to
deliver) duplicate originals or certified copies of all such policies to the
Agent, and Borrower shall promptly furnish to the Agent all renewal notices and
evidence that all premiums or portions thereof then due and payable have been
paid.  At least 10 days prior to the expiration date of the policies, Borrower
shall deliver to the Agent evidence of continued coverage, including a
certificate of insurance, as may be satisfactory to the Agent.

(b)           Clauses and Endorsements.  All policies of insurance required by
this Agreement shall contain clauses or endorsements to the effect that (i) no
act or omission of Borrower or anyone acting for such Person (including, without
limitation, any representations made in the procurement of such insurance),
which might otherwise result in a forfeiture of such insurance or any part
thereof, no occupancy or use of the Project for purposes more hazardous then
permitted by the terms of the policy, and no foreclosure or any other change in
title to the Project or any part thereof, shall affect the validity or
enforceability of such insurance insofar as the Agent is concerned, (ii) the
insurer waives any right of setoff, counterclaim, subrogation, or any deduction
in respect of any liability of any such Person and the Agent, (iii) such
insurance is primary and without right of contribution from any other insurance
which may be available, (iv) such policies shall not be modified, canceled or
terminated prior to the scheduled expiration date thereof without the insurer
thereunder giving at least thirty (30) days prior written notice to the Agent by
United States mail, and (v) that the Agent or the Lenders shall not be liable
for any premiums thereon or subject to any assessments thereunder, and shall in
all events be in amounts sufficient to avoid any coinsurance liability.

(c)           Blanket Policy.  The insurance required by this Agreement may be
effected through a blanket policy or policies covering additional locations and
property of Borrower and other Persons, provided that such blanket policy or
policies comply with all of the terms and provisions of this §7.8 (excluding
products and completed operations coverage).

(d)           Required Rating.  All policies of insurance required by this
Agreement shall be issued by companies authorized to do business in the State
where the policy is issued

47


--------------------------------------------------------------------------------




and also in the states where the Project of the insured Borrower is located and
having a rating in Best’s Key Rating Guide of at least “A” and a financial size
category of at least “X”.

(e)           Concurrent Insurance.  Borrower shall not carry separate
insurance, concurrent in kind or form or contributing in the event of loss, with
any insurance required under this Agreement unless such insurance complies with
the terms and provisions of this §7.8.

(f)            Insurance Proceeds.  In the event of any loss or damage to the
Project or any Home, Borrower shall give prompt written notice to the insurance
carrier and the Agent, and the Agent shall furnish a copy of such notice
promptly to each of the Lenders.  The Borrower hereby irrevocably authorizes and
empowers the Agent, at the Agent’s option and in the Agent’s sole but
commercially reasonable discretion, as attorney in fact for Borrower, to make
proof of such loss, to adjust and compromise any claim under insurance policies,
to appear in and prosecute any action arising from such insurance policies, to
collect and receive insurance proceeds, and to deduct therefrom the Agent’s
expenses incurred in the collection of such proceeds; provided, however, that so
long as no Default or Event of Default has occurred and is continuing and so
long as Borrower shall in good faith diligently pursue such claim, Borrower may
make proof of loss and appear in any proceedings or negotiations with respect to
the adjustment of such claim, except that Borrower may not settle, adjust or
compromise any such claim without the prior written consent of the Agent, which
consent shall not be unreasonably withheld; provided, further, that Borrower may
make proof of loss and adjust and compromise any claim under casualty insurance
policies which is of an amount less than $1,000,000.00 so long as no Default or
Event of Default has occurred and is continuing and so long as Borrower shall in
good faith diligently pursue such claim.  The Borrower further authorizes the
Agent, at the Agent’s option, to (i) apply the balance of such proceeds to the
payment of the Obligations whether or not then due, or (ii) if the Agent shall
require the reconstruction or repair of the Project, to hold the balance of such
proceeds as trustee to be used to pay taxes, charges, sewer use fees, water
rates and assessments which may be imposed on the Project and the Obligations as
they become due during the course of reconstruction or repair of the Project and
to reimburse Borrower, in accordance with such terms and conditions as the Agent
may prescribe, for the costs of reconstruction or repair of the Project, and
upon completion of such reconstruction or repair to apply any excess to the
payment of the Obligations.  Notwithstanding the foregoing, the Agent shall make
such net proceeds available to Borrower to reconstruct and repair the Project,
in accordance with such terms and conditions as the Agent may reasonably
prescribe in the Agent’s commercially reasonable discretion for the disbursement
of the proceeds, provided that (i) no Default or Event of Default shall have
occurred and be continuing (provided that such condition shall be deemed
satisfied if Borrower shall cure such Default prior to the expiration of any
applicable grace or notice and cure period), (ii) Borrower shall have provided
to the Agent additional cash security in an amount equal to the amount
reasonably estimated by the Agent to be the amount in excess of such proceeds
which will be required to complete such repair or restoration, (iii)  the Agent
shall have approved the plans and specifications, construction budget,
construction contracts, and construction schedule for such repair or restoration
and reasonably determined that the repaired or restored Project will provide the
Agent with adequate security for the Obligations, (iv) the Agent shall determine
that such repair or reconstruction can be completed prior to the Maturity Date,
(v) the Agent receives evidence reasonably satisfactory to it that any such
restoration, repair or rebuilding complies in all material respects with any and
all applicable state, federal and local laws, ordinances and regulations,
including without limitation,

48


--------------------------------------------------------------------------------




zoning laws, ordinances and regulations, and that all required permits, licenses
and approvals relative thereto have been issued, and (vi) the Agent receives
evidence reasonably satisfactory to it that the insurer under such policies of
fire or other casualty insurance does not assert any defense to payment under
such policies against Borrower or the Agent.  In the event such proceeds are to
be used to restore or repair the Project, the Agent shall hold such proceeds in
an interest bearing account.  Any excess insurance proceeds shall be paid to
Borrower, or if an Event of Default has occurred and is continuing, such
proceeds shall be applied to the payment of the Obligations, unless in either
case by the terms of the applicable insurance policy the excess proceeds are
required to be returned to such insurer.  In no event shall the provisions of
this §7.8 be construed to extend the Maturity Date or to limit in any way any
right or remedy of the Agent upon the occurrence of an Event of Default
hereunder.  If the Project is acquired by the Agent, all right, title and
interest of Borrower in and to any insurance policies and unearned premiums
thereon and in and to the proceeds thereof resulting from loss or damage to the
Project prior to the acquisition shall pass to the Agent.

(g)           Subcontractor Insurance.  The Borrower will require its
subcontractors to obtain and maintain insurance at all times during the
construction of any improvements to the Project.  The insurance required by the
subcontractor’s contract shall be subject to approval by the Agent and such
other insurance as may be reasonably required by the Agent (including, without
limitation, commercial general liability insurance, comprehensive automobile
liability insurance, all-risk contractor’s equipment floater insurance,
workmen’s compensation insurance and employer liability insurance).  The
Borrower will use its commercially reasonable efforts to cause its architects,
engineers and any other design professionals providing design or engineering
services in connection with the construction of any improvements to the Project
to obtain and maintain professional liability insurance covering any claims
asserted with respect to the Project for a period of not less than one (1) year
after the date of completion of such improvements, or if not commercially
available, for such period of time as the Agent may reasonably approve.

(h)           Other Insurance.  The Borrower will, at its expense, procure and
maintain insurance covering such Persons and the Project other than the Project
in such amounts and against such risks and casualties as are customary for
properties of similar character and location, due regard being given to the type
of improvements thereon, their construction, location, use and occupancy,
excluding earthquake and subsidence insurance.

7.9           Condemnation.  If the Project or any portion thereof shall be
damaged or taken through condemnation (which term, when used in this Agreement,
shall include any damage or taking by any governmental authority,
quasi-governmental authority, any party having the power of condemnation, or any
transfer by private sale in lieu thereof), either temporarily or permanently,
then Borrower, promptly upon obtaining knowledge of the institution of any
proceeding therefore, shall notify the Agent of the pendency of such
proceeding.  The Borrower authorizes the Agent, at the Agent’s option (but in no
event shall the Agent be obligated to), as attorney in fact for Borrower, to
commence, appear in and prosecute, in the Agent’s or Borrower’s name, any action
or proceeding relating to any condemnation or other taking of the Project and to
settle or compromise any claim in connection with such condemnation or other
taking; provided, however, that so long as no Default or Event of Default has
occurred and is continuing and so long as Borrower shall in good faith
diligently pursue such claim, Borrower may make proof of loss and appear in any
proceedings or

49


--------------------------------------------------------------------------------




negotiations with respect to the settlement of such claim, except that Borrower
may not settle, adjust or compromise any such claim without the prior written
consent of the Agent, which consent shall not be unreasonably withheld;
provided, further, that Borrower may make proof of loss and adjust and
compromise any claim which is of an amount less than $1,000,000.00 so long as no
Default or Event of Default has occurred and is continuing and so long as
Borrower shall in good faith diligently pursue such claim.  The proceeds of any
award or claim for damages, direct or consequential, in connection with any
condemnation, or other taking of the Project, or part thereof, or for
conveyances in lieu of condemnation, are hereby assigned and shall be paid to
the Agent.  The Borrower authorizes the Agent to apply such awards, proceeds or
damages, after the deduction of the Agent’s expenses incurred in the collection
of such amounts, at the Agent’s option, to restoration or repair of the Project
or to payment of the Obligations, whether or not then due (and in such order as
the Agent may determine), with the balance, if any, to Borrower. 
Notwithstanding anything in this §7.9 to the contrary, the Agent shall make the
net condemnation award available to Borrower to restore and repair the Project,
provided that (a) no Default or Event of Default shall have occurred and be
continuing, (b) Borrower shall have provided to the Agent additional cash
security in an amount equal to the amount reasonably estimated by the Agent to
be the amount in excess of such award which would be required to complete such
repair or restoration, (c) the Agent shall determine that such repair or
reconstruction can be completed prior to the Maturity Date, (d) the Agent shall
have determined that the Project can be restored to the same value, utility and
substantially similar condition existing immediately prior to such taking, (e)
the plans and specifications, construction budget, construction contracts and
construction schedule for any such repair, rebuilding or restoration are
furnished to the Agent in form and substance satisfactory to the Agent and are
approved by the Agent, and (f) the Agent receives evidence satisfactory to it
that any such restoration, repair or rebuilding complies in all material
respects with any and all applicable state, federal and local laws, ordinances
and regulations, including without limitation, zoning laws, ordinances and
regulations, and that all required permits, licenses and approvals relative
thereto have been issued and remain in full force and effect.  Any excess
condemnation award shall be applied to the payment of the Obligations.  Borrower
agrees to execute such further assignment of any awards, proceeds, damages or
claims arising in connection with such condemnation or injury that the Agent may
reasonably require.

7.10         Business Operations.  The Borrower and each Guarantor shall operate
its respective business generally in substantially the same manner as has been
previously conducted, and Borrower shall not materially change the nature of
such business or engage in any other unrelated businesses or activities except
for the following: (a) acquire unimproved or partially improved Land for use in
the construction of Homes; (b) engage in land enhancement activities for the
purpose of developing Homes or Lots with regard to the Project; (c) engage in
such other activities ancillary to the other purposes and businesses as set
forth in this §7.10; (d) subject to any restrictions contained elsewhere in this
Agreement, hire, train, employ and contract with such Persons as may be
reasonably necessary to conduct such business as set forth herein; (e) acquire
unimproved land for sale or to hold such property for the purpose of future
development of Homes or as otherwise allowed under §8.9; (g) investigate and
perform due diligence with respect to potential Project; (h) engage in such
other activities as are reasonably incidental with respect to the purposes and
businesses as set forth in this §7.10.  The Borrower and each Guarantor shall
further operate their respective businesses in compliance with the terms and
conditions of the Loan Documents.  In addition and

50


--------------------------------------------------------------------------------




notwithstanding anything to the contrary set forth above in this §7.10, (i)
Borrower and each Guarantor as applicable shall develop each Project in a manner
and using materials such that the quality and character of such Project is
reasonably consistent with prior projects developed and constructed by Borrower
or Guarantor, and (ii) Borrower shall develop each Project in accordance with
each applicable Project Budget for the Project.

7.11         Use of Proceeds.  Signal Landmark will use the proceeds of the
Loans solely to finance the development and construction of the Project as shown
in the Project Budget and for such other incidental costs incurred in connection
therewith as contemplated by the Loan Documents.

7.12         Compliance with Laws, Contracts, Licenses, and Permits.  Each of
Borrower and the Guarantors will comply with all material agreements and
instruments to which it is a party or by which it or any of its properties may
be bound.  Each of Borrower and the Guarantors will comply in all material
respects with (i) all applicable laws and regulations now or hereafter in effect
wherever its business is conducted, including all Environmental Laws and
including the PATRIOT Act (including the submission to Agent of all reasonably
requested certificates and documentation evidencing such compliance), (ii) all
applicable decrees, orders, and judgments, (iii) any requirement to obtain any
permit or license in the lawful conduct of its business, the development of the
Project and the sale of the Homes and (iv) all licenses and permits required by
applicable laws and regulations for the conduct of its business or the
ownership, use or operation of its properties.  If at any time while any Loan,
Note is Outstanding or the Lenders have any obligation to make Loans hereunder,
any authorization, consent, approval, permit or license from any officer, agency
or instrumentality of any government shall become necessary or required in order
that Borrower or any Guarantor may fulfill any of its obligations hereunder,
Borrower or such Guarantor will immediately take or cause to be taken all steps
necessary to obtain such authorization, consent, approval, permit or license and
furnish the Agent with evidence thereof.

7.13         Taxes.  The Borrower will duly pay and discharge, or cause to be
paid and discharged, before the same shall become overdue, all taxes,
assessments and other private or governmental charges imposed upon it and upon
the Project, sales and activities, or any part thereof, or upon the income or
profits therefrom, as well as all claims for labor, materials, or supplies that
if unpaid might by law become a lien or charge upon any of its property;
provided that any such tax, assessment, charge, levy or claim need not be paid
if the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and if Borrower shall have set aside on its books
reasonably adequate reserves with respect thereto; and provided, further, that
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefore, Borrower either (i) will provide a bond
issued by a surety reasonably acceptable to the Agent and sufficient to stay all
such proceedings or (ii) if no such bond is provided, will pay each such tax,
assessment, charge, levy or claim, under protest or otherwise.

7.14         Plan Assets, Etc.  The Borrower will do, or cause to be done, all
things necessary to ensure that its underlying assets will not be deemed to be
“plan assets” within the meaning of the regulations promulgated under ERISA at
29 C.F.R. 2510.3-101 (the “Plan Asset Regulations”).  The Borrower shall conduct
their affairs so as to constitute either a “real

51


--------------------------------------------------------------------------------




estate operating company” or a “venture capital operating company” within the
meaning of the Plan Asset Regulations.

7.15         Notices. 

(a)           Defaults.  Upon discovery thereof, Borrower and each Guarantor
will promptly notify the Agent in writing of the occurrence of any Default or
Event of Default.  If any Person shall give any notice or take any other action
in respect of a claimed default (whether or not constituting an Event of
Default) under this Agreement or under or with respect to any other
Indebtedness, and such default would permit the obligee for such Indebtedness to
accelerate the maturity thereof, such Person shall forthwith give written notice
thereof to the Agent, describing the notice or action and the nature of the
claimed default.

(b)           Environmental Events.  The Borrower and each Guarantor will
promptly give notice to the Agent (i) upon Borrower or any Guarantor obtaining
knowledge of any potential or known Release, or threat of Release, at or from
the Project other than de minimis quantities not in violation of any
Environmental Law; (ii) of any violation of any Environmental Law that Borrower
or any Guarantor reports in writing or is reportable by such Person in writing
to any federal, state or local environmental agency and (iii) upon becoming
aware thereof, of any inquiry, proceeding, investigation, or other enforcement
action under any environmental lien with respect to the Project.

(c)           Notification of Claims Against Collateral.  The Borrower and each
Guarantor will, promptly upon becoming aware thereof, notify the Agent in
writing of any setoff, claims (including, with respect to the Project,
environmental claims), withholdings or other defenses to which the Project, or
the rights of the Agent or the Lenders with respect to the Collateral, are
subject.

(d)           Notice of Litigation and Judgments.  The Borrower and each
Guarantor will give notice to the Agent in writing within thirty (30) days of
becoming aware of any litigation or proceedings threatened in writing or any
pending litigation and proceedings affecting Borrower or any Guarantor or to
which any of such Persons is or is to become a party involving an uninsured
claim against any of such Persons and stating the nature and status of such
litigation or proceedings.  The Borrower and each Guarantor will give notice to
the Agent, in writing, in form and detail satisfactory to the Agent and each of
the Lenders, within ten (10) business days of any judgment, whether final or
otherwise, against Borrower in an amount in excess of Five Hundred Thousand and
No/100ths Dollars ($500,000.00).

(e)           Notice of Material Adverse Effect.  The Borrower and each
Guarantor will give notice to the Agent in writing within ten (10) Business Days
of becoming aware of the occurrence of any event or circumstance which might
have a material adverse effect on the business, assets or financial condition of
Borrower or any Guarantor.

(f)            Notice of Casualty of Condemnation.  The Borrower and each
Guarantor will give notice to the Agent in writing within ten (10) Business Days
of becoming aware of any casualty to or condemnation of all or any portion of
the Project having a value in excess of $500,000.00

52


--------------------------------------------------------------------------------




7.16                     More Restrictive Agreements and Modification to Senior
Term Loan Documents.  Without limiting the terms of §8.1, should Borrower or any
Guarantor enter into or modify any agreements or documents pertaining to any
existing or future Indebtedness, which agreements or documents include covenants
(whether affirmative, negative or financial in nature) which are individually or
in the aggregate materially more restrictive against Borrower or Guarantor than
those set forth in §8 or §9, Borrower shall promptly notify the Agent and the
Agent and the Lenders may promptly amend the Loan Documents to include some or
all of such more restrictive provisions as determined by the Agent in its
commercially reasonable discretion. Notwithstanding the foregoing, Borrower
shall not modify any provision of the Senior Term Loan Documents governing
subordination of the Senior Term Loan to the Obligations outstanding hereunder
without the prior written consent of the Lenders.

7.17         Guaranties.  Guarantors shall execute and deliver and continuously
comply with all terms and conditions of the Guaranties.

7.18         Trade Name.  The Borrower and each Guarantor shall diligently take
and pursue all commercially reasonable actions to obtain and maintain
appropriate trade names, trademarks, and service marks required for the
operation of the Project.  In the event that Borrower should ever change its
name or trade name, Borrower shall take such actions as may be reasonably
required by the Agent to continue the perfection of any security interest held
by the Agent in and to the Collateral, all at the sole cost and expense of
Borrower.

7.19         Interest Reserve.  Borrower shall maintain with Agent the Interest
Reserve and fund any deficiencies arising with respect thereto (including
without limitation any deficiency on account of the change in the Prime Rate or
as a result of any application by Agent) on each Interest Payment Date and in
any event no later than five (5) Business Days after notice from Agent as to
such deficiency. Nothing set forth in this § 7.19 shall be deemed to limit or
impair Borrower’s obligation to pay interest and all other amounts due hereunder
as and when such amounts become due.  Agent may in its commercially reasonable
discretion disburse funds from the Interest Reserve in payment of Interest Cost
and when so advanced by Agent such advance shall be deemed proceeds of the Loan
advanced under this Agreement, whether or not advanced to Borrower, and shall
thereafter bear interest at a per annum rate equal to the Prime Rate plus the
Applicable Margin for Prime Rate Loans. Borrower hereby grants to the Agent on
behalf of the Lenders a perfected, first-in-priority security interest in and to
all funds now or at any time hereafter held on deposit in the Interest Reserve
Account to secure the payment and performance of the Obligations, and the Agent
shall have all rights and remedies available to a secured party under the
Uniform Commercial Code with respect to such funds.

7.20         Further Assurances.  The Borrower and the Guarantors will cooperate
with the Agent and the Lenders and execute such further instruments and
documents as the Lenders or the Agent shall reasonably request to carry out to
their satisfaction the transactions contemplated by this Agreement and the other
Loan Documents.

53


--------------------------------------------------------------------------------




8.             CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND GUARANTORS.

8.1           Restrictions on Indebtedness.  Subject to the further restrictions
of §9, neither Borrower nor the Guarantors will create, incur, assume, guarantee
or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

(a)           Indebtedness to the Lenders and the Agent arising under any of the
Loan Documents;

(b)           current liabilities of such Persons incurred in the ordinary
course of business but not incurred through (i) the borrowing of money or (ii)
the obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;

(c)           Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefore shall not at the time be required to be made in
accordance with the provisions of §7.12;

(d)           Indebtedness in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which such Person shall at
the time in good faith be prosecuting an appeal or proceedings for review and in
respect of which a stay of execution shall have been obtained pending such
appeal or review;

(e)           endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;

(f)            Indebtedness of Borrower and Guarantors with respect to Bonding
Obligations (less the aggregate value of completed work);

(g)           Indebtedness in respect of the Senior Term Loan;

(h)           Indebtedness of any Subsidiary or Joint Venture with respect to
Other Projects (but excluding any Indebtedness of Signal Landmark or Signal
Holdings). 

8.2           Restrictions on Liens, Etc.  Neither Borrower nor the Guarantor
will (a) create or incur or suffer to be created or incurred or to exist any
lien, encumbrance, mortgage, pledge, negative pledge, charge, restriction or
other security interest of any kind upon any of its property or assets of any
character whether now owned or hereafter acquired, or upon the income or profits
therefrom, provided that Borrower shall have the right to contest assessments or
bond off liens as long as such actions do not jeopardize the Collateral and, in
the case of tax assessments, Borrower posts additional cash collateral as the
Agent may request and in the case of liens, such bonds are posted to completely
remove the lien within thirty days of the filing of the lien; (b) transfer any
of its property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; (d) suffer to exist any Indebtedness or claim

54


--------------------------------------------------------------------------------


or demand against it that if unpaid might by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over its general
creditors; (e) sell, assign, transfer, pledge or otherwise encumber any
accounts, contract rights, general intangibles, chattel paper or instruments,
with or without recourse; or (f) incur or maintain any obligation to any holder
of Indebtedness of any such Persons which prohibits the creation or maintenance
of any lien securing the Obligations; provided that such Persons may create or
incur or suffer to be created or incurred or to exist:

(i)                           liens on properties to secure (A) taxes,
assessments and other governmental charges not overdue or (B) claims for labor,
material or supplies in respect of obligations not overdue;

(ii)                        nonmonetary encumbrances on properties (including
the Collateral) consisting of easements, rights of way, zoning restrictions,
mineral rights reservations, restrictions on the use of real property,
landlord’s or lessor’s liens under leases to which such Person is a party, and
other minor non-monetary liens or encumbrances none of which interferes
materially with the use, marketability or development of the property affected
in the ordinary conduct of the business of such Person, which encumbrances or
liens do not individually or in the aggregate have a materially adverse effect
on the business of any such Person individually or of Borrower on a consolidated
basis;

(iii)                     liens in favor of the Agent for the benefit of the
Lenders under the Loan Documents;

(iv)                    liens and encumbrances incurred in connection with the
Senior Term Loan; and

(v)                       liens and encumbrances incurred in connection with
Indebtedness permitted by section 8.1(h) provided no such encumbrance or lien
shall affect any membership or stock interest of any Subsidiary.

8.3                                 Restrictions on Investments.  The Borrower
and the Guarantors will not make or permit to exist or to remain outstanding any
Investment except Investments in:

(a)                                  marketable direct or guaranteed obligations
of the United States of America that mature within one (1) year from the date of
purchase by such Person;

(b)                                 marketable direct obligations of any of the
following: Federal Home Loan Mortgage Corporation, Student Loan Marketing
Association, Federal Home Loan Lenders, Federal National Mortgage Association,
Government National Mortgage Association, Lender for Cooperatives, Federal
Intermediate Credit Lenders, Federal Financing Lenders, Export-Import Lender of
the United States, Federal Land Lenders, or any other agency or instrumentality
of the United States of America;

(c)                                  demand deposits, certificates of deposit,
bankers acceptances and time deposits of United States banks having total assets
in excess of $100,000,000.00; provided, however, that the aggregate amount at
any time so invested with any single bank having total assets of less than
$1,000,000,000.00 will not exceed $200,000.00;

55


--------------------------------------------------------------------------------




(d)                                 securities commonly known as “commercial
paper” issued by a corporation organized and existing under the laws of the
United States of America or any State which at the time of purchase are rated by
Moody’s Investors Service, Inc.  or by Standard & Poor’s Corporation at not less
than “P 1” if then rated by Moody’s Investors Service, Inc., and not less than
“A 1”, if then rated by Standard & Poor’s Corporation;

(e)                                  mortgage-backed securities guaranteed by
the Government National Mortgage Association, the Federal National Mortgage
Association or the Federal Home Loan Mortgage Corporation and other
mortgage-backed bonds which at the time of purchase are rated by Moody’s
Investors Service, Inc.  or by Standard & Poor’s Corporation at not less than
“AA” if then rated by Moody’s Investors Service, Inc.  and not less than “AA” if
then rated by Standard & Poor’s Corporation;

(f)                                    shares of so-called “money market funds”
registered with the SEC under the Investment Company Act of 1940 which maintain
a level per-share value, invest principally in investments described in the
foregoing subsections (a) through (f) and have total assets in excess of
$50,000,000.00;

(g)                                 Borrower may invest in such Subsidiaries or
Joint Ventures as described on Exhibit “C” and so long as no Default or Event or
Default exists Borrower may invest in such other Subsidiaries or Joint Ventures
as may be formed from time to time including Investments in the form of capital
contributions and the amount of any future required capital contributions to
existing or new Joint Ventures, provided that any Investment in any such Joint
Venture individually or in the aggregate may not exceed fifteen percent (15%) of
the Borrower’s Tangible Net Worth and such Investments in a Subsidiary or Joint
Venture shall be consistent with the Borrower’s customary line of business;

(h)                                 Borrower may repurchase in the open market,
or otherwise, any amount of its outstanding shares of common stock, from time to
time, as it may determine in its commercially reasonable discretion; and

(i)                                     Borrower may invest in auction rate
securities. Auction rate securities are long-term municipal bonds and preferred
stock with interest rates that reset periodically through an auction process,
which occurs in 7, 28, 35, or 90-day periods.

8.4                                 Distributions

(a)                                  Borrower Distributions.  The Borrower shall
not pay any Distribution except as permitted as follows: so long as (i) no
Default or Event of Default shall have occurred and be continuing or a Default
or Event of Default would occur as a result thereof (including without
limitation any Default or Event of Default under the Senior Term Loan
Documents), and (ii) Borrower maintains sufficient funds equal to an amount
necessary to complete the Project and fund the Project Costs and all other
capital needs.

(b)                                 Signal Landmark Distributions.  Signal
Landmark shall not make any Distributions, prior to the closing and release of
seventy-five (75) Units.  Signal Landmark may during this period, however, make
Distributions to the Borrower for the payment of required payments hereunder and
with respect to the Senior Term Loan and to pay the tax obligations of

56


--------------------------------------------------------------------------------




Signal Landmark. The conditions set forth below in (i) and (iv) shall apply to
the foregoing Distributions.  Thereafter, Signal Landmark shall not pay any
Distribution except as permitted as follows: Signal Landmark and Signal Landmark
Holdings may distribute (directly or indirectly as the case may be) to Borrower,
proceeds from closing so long as (i) no Default or Event of Default shall have
occurred and be continuing or a Default or Event of Default would occur as a
result thereof (including without limitation any Default or Event of Default
under the Senior Term Loan Documents), (ii) Signal Landmark maintains liquidity
(cash on hand and or availability under this facility) equal to the greater of
(x) $20,000,000; or (y) sufficient funds equal to an amount necessary to
complete the land development at the Project and maintain twelve (12) months of
budgeted operating costs (including without limitation interest costs and Signal
Landmark overhead); (iii)  no mandatory prepayments are due and payable or would
be due and payable after the payment of the Distribution; and (iv) Borrower is
in compliance with all covenants contained herein.

8.5                                 Asset Sales.  Neither Borrower nor any
Guarantor shall sell, transfer or otherwise dispose of any asset other than in
the ordinary course of business, and with respect to the Project only as allowed
pursuant to §5.5.

8.6                                 Merger, Consolidation.  Neither Borrower nor
any Guarantor may become a party to any merger, consolidation or other business
combination, or agree to effect any asset acquisition, stock acquisition or
other acquisition.

8.7                                 Change of Control and Transfers.  Neither
Borrower nor the Guarantors shall consent to or otherwise permit a Change of
Control.

8.8                                 Unrelated Business.  Neither Borrower nor
any Guarantor may engage, directly or indirectly, in any activities except as
described in §7.10.  Without limiting the generality of the foregoing, the
following activities shall not be directly engaged in or undertaken in whole or
in part by Borrower or any Guarantor: (a) acquiring, owning, operating or
managing rental housing or apartments; (b) acquiring, constructing, owning,
operating or managing office, hotel, retail, industrial, mixed-use or other
income-producing facilities or acquiring or holding any debt secured by the
same, or (c) acquiring unimproved land for any of the purposes described in
clauses (a) or (b) of this sentence except with respect to Hearthside Homes
Oxnard LLC’s ongoing development of its project near Oxnard, California as
described in Borrower’s financial statements. Notwithstanding the foregoing
prohibitions, Borrower and Signal Landmark may acquire and hold for resale Land
that is intended for commercial development, mitigation or other similar
purposes; provided that (i) such Land is adjacent to or within Land otherwise
acquired by Borrower in compliance with this Agreement, (ii) such Land is not a
substantial portion of the Land then acquired, and (iii)  Borrower does not
develop such Land, other than as done in connection with a Project.

8.9                                 Operations.  (a) Signal Landmark and Signal
Holdings shall not engage in any business activities other than those in
connection with the development, build out and sale of the Project; and (b)
Borrower shall not engage in any business activities other than as currently
conducted and customary in its line of business.

57


--------------------------------------------------------------------------------




8.10                           Sale and Leaseback.  Signal Landmark will not
enter into any arrangement, directly or indirectly, whereby such Person shall
sell or transfer the Project in order that then or thereafter such Person shall
lease back such Land, except in connection with Model Homes.

8.11                           Transactions with Affiliates and Officers. 
Neither Borrower nor any Guarantor will:

(a)                                  enter into any transaction, including
without limitation, the purchase, sale or exchange of property or the rendering
of any services, with any Affiliate or any officer or director thereof, or enter
into, assume or suffer to exist any employment or consulting contract with any
Affiliate or an officer or director thereof, except any transaction or contract
which is in the ordinary course of such Person’s business and which is upon fair
and reasonable terms no less favorable to such Person than it could obtain in a
comparable arm’s length transaction with a Person not an Affiliate;

(b)                                 make any advance or loan to any Affiliate or
any director or officer thereof or to any trust of which any of the foregoing is
a beneficiary, or guarantee any such loan to any such Person; or

(c)                                  pay any fees or expenses to, or reimburse
or assume any obligation for the reimbursement of any expenses incurred by, any
Affiliate or any officer or director thereof except for any fees or expenses
incurred in the ordinary course of business, through indemnification provisions,
or in connection with any transaction or contract allowed under §8.11(a).

8.12                           Compliance with Environmental Laws.

(a)                                  Neither Borrower, Signal Landmark nor any
of its Affiliates will do any of the following:  (i) use any of the Project or
any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Materials, except for small quantities of Hazardous
Materials used in the ordinary course of business and in compliance with all
applicable Environmental Laws, (ii) cause or permit to be located on any of the
Project any underground tank or other underground storage receptacle for
Hazardous Materials, (iii) generate any Hazardous Materials on any of the
Project except in full compliance with Environmental Laws, (iv) conduct any
activity at the Project or use the Project in any manner so as to cause a
Release or a threat of a Release of Hazardous Materials on, upon or into the
Project or any surrounding properties, except for de minimis quantities, (v)
directly or indirectly transport or arrange for the transport of any Hazardous
Materials except in compliance with all Environmental Laws, or (vi) conduct any
of its activities or any development of the Project in a manner that violates
any Environmental Law.

(b)                                 The Borrower and the Guarantors shall:

(i)                           In the event of any change in Environmental Laws
governing the assessment, Release or removal of Hazardous Materials, which
change would lead a prudent lender to require additional testing to avail itself
of any statutory insurance or limited liability, take all action (including,
without limitation, the conducting of engineering tests at the sole

58


--------------------------------------------------------------------------------




expense of Borrower) to confirm that no Hazardous Materials are or ever were
released or disposed on the Project; and

(ii)                        If any Release or disposal of Hazardous Materials
shall occur or shall have occurred on the Project (including without limitation
any such Release or disposal occurring prior to the acquisition or occupation of
the Project), other than de minimis quantities not in violation of Environmental
Laws, cause the prompt containment and removal of such Hazardous Materials and
remediation of the Project in full compliance with all applicable laws and
regulations and to the reasonable satisfaction of the Agent; provided, that
Borrower and the Guarantors shall be deemed to be in compliance with
Environmental Laws for the purpose of this clause (ii) so long as it or a
responsible third party with sufficient financial resources is taking reasonable
action to remediate or manage any event of noncompliance to the reasonable
satisfaction of the Agent and no action shall have been commenced by any
enforcement agency.  The Agent may engage its own environmental engineer to
review the environmental assessments and Borrower’s and the Guarantors’
compliance with the covenants contained herein.

(c)                                  At any time after an Event of Default shall
have occurred hereunder, or, whether or not an Event of Default shall have
occurred, at any time that the Agent shall have reasonable grounds to believe
that a Release or threatened Release may have occurred relating to the Project
other than de minimis quantities not in violation of Environmental Laws, or that
the Project is not in compliance with Environmental Laws, the Agent may at its
election obtain such environmental assessments of the Project prepared by an
Environmental Engineer as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Materials are present in the
soil or water at or adjacent to the Project and (ii) whether the use and
operation of the Project comply with all Environmental Laws.  Environmental
assessments may include detailed visual inspections of the Project including,
without limitation, any and all storage areas, storage tanks, drains, dry wells
and leaching areas, and the taking of soil samples, as well as such other
investigations or analyses as are necessary or appropriate for a complete
determination of the compliance of the Project and the use and operation thereof
with all applicable Environmental Laws.  All such environmental assessments
shall be at the sole cost and expense of Borrower.

(d)                                 The Agent may, but shall never be obligated
to remove or cause the removal of any Hazardous Materials from the Project (or
if removal is prohibited by any Environmental Law, take or cause the taking of
such other action as is required by any Environmental Law or otherwise required
by the Agent) if Borrower or any Guarantor fails to comply with its obligation
hereunder with respect thereto (without limitation of the Agent’s rights to
declare a Default or Event of Default under any of the Loan Documents and to
exercise all rights and remedies available by reason thereof); and the Agent and
its designees are hereby granted access to the Project at any time or times,
upon reasonable notice, and a license which is coupled with an interest and
irrevocable, to remove or cause such removal or to take or cause the taking of
any such other action.  All costs, including, without limitation, the costs
incurred by the Agent in taking the foregoing action, damages, liabilities,
losses, claims, expenses (including attorneys’ fees and disbursements) which are
incurred by the Agent as the result of Borrower’s or Guarantor’s failure to
comply with the provisions of this §8.14, shall be paid by Borrower to the Agent
upon demand by the Agent and shall be additional obligations secured by the
Security Documents.

59


--------------------------------------------------------------------------------




8.13                           ERISA Compliance.  Except for the Welfare Plans
in effect on the Effective Date, Borrower will not, without giving prior notice
to the Agent, establish, assume, maintain or contribute to any employee benefit
plan (as that term is defined in §3(3) of ERISA).  Borrower will not permit any
Pension Plan or Welfare Plan to (a) engage in a “prohibited transaction” as such
term is defined in §4975 of the Code which would result in a liability for it;
(b) incur any “accumulated funding deficiency”, as such term is defined in §302
of ERISA, whether or not waived; or (c) be terminated in a manner which would
result in the imposition of a lien or encumbrance on its assets pursuant to
§4068 of ERISA.

8.14                           Compliance with Budget.  At no time shall the
Project Costs exceed fifteen percent (15%) of the anticipated Project Costs as
specified in the approved Project Budget (as may be updated and approved by each
Lender). This covenant shall be tested as of the end of each Fiscal Quarter.  In
making such assessment, cost overruns shall not include Home upgrades and other
similar revenue enhancing expenditures made at Borrower’s reasonable
discretion.  An Event of Default shall not occur for the Borrower’s lack of
compliance with this §8.14 if the cost overrun is paid by the Borrower or Signal
Landmark pays such amount from its own internally generated cash flow, each
within thirty (30) days of the occurrence of the non-compliance.

8.15                           Spec Homes.  There shall be no more than thirty
two (32) Spec Homes in the Project at any one time; provided that for purposes
of this §8.16 Spec Homes shall not include Homes meeting the classification for
inclusion as Model Homes herein. At no time shall there exist more than 40
Housing Purchase Contracts that contain a contingency for the sale of a
purchaser’s existing home.

8.16                           Model Homes.  There shall be no more than
eighteen (18) Model Homes in the Project at any one time.

8.17                           Home Sales.  Signal Landmark shall commence home
sales (i.e. enter into Housing Purchase Contracts which comply with the terms of
this Agreement) no later than December 31, 2007  and the sales price for each
Unit shall not be reduced by more than 15% of the projected sales price for such
Unit as specified in the approved Project Budget. 

9.                                       FINANCIAL COVENANTS.

So long as any Obligation is outstanding or any Lender has any obligation to
make any Loans or the Agent, Borrower and Guarantors shall at all times comply
with the following financial covenants:

9.1                                 Leverage Ratio.  The Borrower shall not, at
the end of any Fiscal Quarter, permit the Leverage Ratio to exceed the following
amounts: 2.75: 1.00 prior to March 31, 2008; 2.50:1 on or after March 31, 2008
until June 30, 2008 and thereafter 2.25:1 at all times.

9.2                                 Tangible Net Worth.  The Consolidated
Tangible Net Worth for any Fiscal Quarter shall not be less than the sum of (i)
$100,000,000, plus (ii) an amount equal to 100% of any net equity proceeds
during such Fiscal Quarter, plus (iii) twenty-five percent (25%) of Borrower’s
Net Income as of each fiscal quarter Test Date, as earned subsequent to December
31, 2006; provided that this Consolidated Tangible Net Worth requirement shall
not require

60


--------------------------------------------------------------------------------




Borrower to maintain a Tangible Net Worth at any given time in excess of an
amount equal to (A) $125,000,000 million plus (B) the amount set forth in clause
(ii) above.

9.3                                 Project Loan Indebtedness to Project Value.
 Signal Landmark shall at all times maintain a Project Loan Indebtedness to
Value Ratio of less than 50%.

10.                                 CLOSING CONDITIONS.

The obligations of the Agent and the Lenders to make the initial Loans shall be
subject to the satisfaction of the following conditions precedent on or prior to
the Effective Date.

10.1                           Loan Documents.  Each of the Loan Documents shall
have been duly executed and delivered by the respective parties thereto, shall
be in full force and effect and shall be in form and substance satisfactory to
the Agent and no Default or Event of Default shall exist.  The Agent shall have
received a fully executed counterpart of each such document, except that any
Lender, upon its request, shall have received the fully executed original of its
Note or Notes.

10.2                           Certificates of Existence.  The Agent shall have
received from Borrower and each Guarantor a copy, certified as of a recent date
by the appropriate officer of each State in which such Person is organized, a
certificate confirming that Borrower and each Guarantor is duly existing (and,
if available, in good standing) in such State.

10.3                           Certified Organization Documents.  The Agent
shall have received copies, certified as true, correct, and complete by an
individual acceptable to the Agent, of all Articles of Incorporation, Bylaws,
Articles of Organization, Operating Agreements, and other formation documents,
and any and all amendments thereto, of Borrower and the Guarantors.

10.4                           Board of Director’s Resolutions.  The Agent shall
have received written evidence in form satisfactory to the Agent that all action
on the part of Borrower and the Guarantors necessary for the valid execution,
delivery and performance by such Persons of this Agreement and the other Loan
Documents to which such Person is or is to become a party shall have been duly
and effectively taken.  Without limiting the generality of the foregoing, the
Agent shall have received from such Persons, as applicable, copies, certified as
true, correct and complete by an individual acceptable to the Agent, of their
respective resolutions adopted by their respective boards of directors.

10.5                           Incumbency Certificate; Authorized Signers.  The
Agent shall have received from Borrower and the Guarantors an incumbency
certificate, dated as of the Effective Date, signed by an Authorized Officer of
each such Person, as applicable, and giving the name and bearing a specimen
signature of each individual who shall be authorized to sign, in the name and on
behalf of such person, each of the Loan Documents to which such Person is or is
to become a party.  The Agent shall have also received from Borrower a
certificate, dated as of the Effective Date, signed by an Authorized Officer of
Borrower and giving the name and specimen signature of each individual who shall
be authorized to make Loan Requests and give notices and to take other action on
behalf of Borrower under the Loan Documents.

61


--------------------------------------------------------------------------------




10.6                           Opinion of Counsel.  The Agent shall have
received a favorable opinion addressed to the Agent and the Lenders and dated as
of the Effective Date, in form and substance reasonably satisfactory to the
Agent, from outside counsel of Borrower and the Guarantors, as to such matters
as the Agent shall reasonably request including the enforceability of the Loan
Documents.

10.7                           Payment of Fees.  The Borrower shall have paid to
the Agent all fees required by the Fee and Expense Letter, which shall be
withheld from Loan proceeds on the Effective Date.

10.8                           Insurance.  The Agent shall have received
certificates evidencing that the Agent and the Lenders are named as additional
insured on all policies of insurance as required by this Agreement and the other
Loan Documents.

10.9                           Performance; No Default.  The Borrower and the
Guarantors shall have performed and complied with all terms and conditions
herein required to be performed or complied with by them on or prior to the
Effective Date, and on the Effective Date there shall exist no Default or Event
of Default.

10.10                     Representations and Warranties.  The representations
and warranties made by Borrower and the Guarantors in the Loan Documents or
otherwise made by or on behalf of such Persons in connection therewith or after
the date thereof shall have been true and correct in all material respects when
made and shall also be true and correct in all material respects on the
Effective Date.

10.11                     Proceedings and Documents.  All proceedings in
connection with the transactions contemplated by the Loan Documents shall be
reasonably satisfactory to the Agent in form and substance, and the Agent shall
have received all information and such counterpart originals or certified copies
of such documents and such other certificates, opinions or documents as the
Agent may reasonably require.  No proceeding challenging or seeking to enjoin
any of the transactions contemplated by the Loan Documents shall be pending or
shall have been threatened.

10.12                     Project Qualification Documents.  The Project
Qualification Documents and Security Documents and Title Policies as required by
the Agent with respect to the Project as of the Effective Date shall have been
delivered to and re-approved by the Agent at Borrower’s expense.

10.13                     Compliance Certificate.  The Agent shall have received
a Compliance Certificate dated as of the date of the Effective Date
demonstrating compliance with each of the covenants calculated therein.

10.14                     Borrowing Base Report.  The Agent shall have received
a Borrowing Base Report dated as of the Effective Date calculating the Borrowing
Base.

10.15                     Other Documents.  To the extent requested by the
Agent, the Agent shall have received executed copies of all material agreements
of any nature whatsoever to which

62


--------------------------------------------------------------------------------




Borrower or the Guarantors are a party affecting or relating to the use,
operation, development, construction or management of the Project.

10.16                     No Condemnation/Taking.  The Agent shall have received
written confirmation from Borrower that no condemnation proceedings are pending
or to Borrower’s knowledge threatened against the Project or, if any such
proceedings are pending or threatened, identifying the same and the Project
affected thereby and the Agent shall have determined that none of such
proceedings is or will be material to the Project affected thereby.

10.17                     Senior Term Loan Closing and Subordinated Lender
Purchase Option Provisions.  All conditions precedent to the closing of the
Senior Term Loan shall have been satisfied or waived by the agent thereunder and
each of the Senior Term Loan Documents shall have been duly executed and
delivered by the respective parties thereto, shall be in full force and effect
and shall be in form and substance satisfactory to the Agent (including without
limitation provisions governing self-subordination and such inter-creditor
arrangements as Agent may require) and no default or event of default shall
exist thereunder.  In addition, the Agent and the Senior Term Loan lenders (the
(“Term Loan Lenders”) shall have entered into an Acknowledgment and Purchase
Agreement, whereby the Term Loan Lenders shall have acknowledged their
subordination to the Obligations herein and whereby Agent shall have granted
such Term Loan Lenders the right to purchase such Obligations upon the
occurrence of a Default or Event of Default hereunder.

10.18                     Interest Reserve.  Borrower shall have funded to
Agent’s account at Administrative Agent’s Head Office the Interest Reserve,
which shall be withheld from Loan proceeds on the Effective Date and deposited
in the Interest Reserve Account.

10.19                     Other.  The Agent shall have reviewed such other
documents, instruments, certificates, opinions, assurances, consents and
approvals as the Agent may reasonably have requested.

11.                                 CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan or of the Agent whether on or
after the Effective Date, shall also be subject to the satisfaction of the
following conditions precedent:

11.1                           Prior Conditions Satisfied.  All conditions set
forth in §10 shall continue to be satisfied as of the date upon which any Loan
is to be made.

11.2                           Representations True; No Default.  The Agent
shall have received a certificate from an Authorized Officer of Borrower
confirming that each of the representations and warranties made by or on behalf
of Borrower and the Guarantors contained in the Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects as of the date as
of which they were made and shall also be true and correct in all material
respects at and as of the time of the making of such Loan, with the same effect
as if made at and as of that time (except to the extent of changes resulting
from transactions contemplated or permitted by the Loan Documents, changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, changes previously disclosed to the Agent in writing and
approved

63


--------------------------------------------------------------------------------




by the Agent in writing and except to the extent that such representations and
warranties relate expressly to an earlier date) and no Default or Event of
Default shall have occurred and be continuing.

11.3                           No Legal Impediment.  No change shall have
occurred in any law or regulations thereunder or interpretations thereof that in
the reasonable opinion of any Lender would make it illegal for such Lender to
make such Loan or Agent.

11.4                           Governmental Regulation.  Each Lender shall have
received such statements in substance and form reasonably satisfactory to such
Lender as such Lender shall reasonably require for the purpose of compliance
with any applicable regulations of the Comptroller of the Currency or the Board
of Governors of the Federal Reserve System.

11.5                           Proceedings and Documents.  All proceedings in
connection with the Loan shall be satisfactory in substance and in form to the
Agent in its commercially reasonable discretion, and the Agent shall have
received all information and such counterpart originals or certified or other
copies of such documents as the Agent may reasonably request.

11.6                           Borrowing Documents.  In the case of any request
for a Loan, the Agent shall have received a fully completed Loan Request.

11.7                           Endorsement to Title Policy.  At such times as
the Agent shall reasonably determine in its commercially reasonable discretion,
to the extent available under applicable law, a “date down” endorsement to each
Title Policy indicating no material change in the state of title and containing
no survey exceptions not approved by the Agent, which endorsement shall,
expressly or by virtue of a proper “pending disbursements” clause or endorsement
in the Title Policy, increase the coverage of the Title Policy to the aggregate
amount of all Loans advanced and outstanding on or before the effective date of
such endorsement, or if such endorsement is not available, such other evidence
and assurances as the Agent may reasonably require (which evidence may include,
without limitation, a “nothing further” letter or statement from Borrower
stating that there have been no material changes in title from the date of the
last effective date of the Title Policy).

11.8                           Future Advances Tax Payment.  As a condition
precedent to any Lender’s obligations to make any Loans, Borrower will provide
evidence to the Agent that Borrower has paid any mortgage, recording,
intangible, documentary stamp or other similar taxes and charges which the Agent
reasonably determines to be payable to any state or any county or municipality
thereof in which the Project is located and deliver to the Agent such affidavits
or other information which the Agent reasonably determines to be necessary in
connection with the payment of such tax, in order to insure that the Security
Deeds secure the Obligations.  The provisions of this §11.8 shall be without
impairment of Borrower’s’ obligations under other provisions of the Loan
Documents, including without limitation §15 hereof.

11.9. Additional Conditions for Disbursement of Hard Costs. Notwithstanding any
provision in this Agreement to the contrary, as a condition precedent to any
Lenders’ obligations to make any Loans, the proceeds of which will be used by
Borrower to pay Hard Costs relating to the construction of any Home other than a
Model Home, Agent shall have ordered and

64


--------------------------------------------------------------------------------




received at the Borrower’s expense, and Agent shall have approved, an Appraisal
which complies with all applicable laws, including, without limitation, FIRREA,
which establishes a base unit value for the Homes equal to or greater than the
base unit value for the Homes set forth in the projections and other business
plans delivered by Borrower to Agent and the Lenders on or before the Effective
Date.

12.                                 EVENTS OF DEFAULT; ACCELERATION; ETC.

12.1                           Events of Default and Acceleration.  The
occurrence of any of the following events shall constitute an Event of Default:

(a)                                  Borrower shall fail to pay any principal of
the Loans when the same shall become due and payable, whether at the stated date
of maturity or any accelerated date of maturity or at any other date fixed for
payment;

(b)                                 Borrower shall fail to pay any interest on
the Loans or any Interest Payment Date or if Borrower or any Guarantor shall
fail to pay any other sums due under the Loan Documents, when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(c)                                  Borrower or any Guarantor shall fail to
comply with any covenant contained in §7, §8 and the Financial Covenants which,
in the case of the Guarantors, are applicable to the Guarantors;

(d)                                 Borrower or any Guarantor, as applicable to
the Guarantors, shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents (other than those
specified above in this §12) that are applicable to them;

(e)                                  Any representation or warranty made by or
on behalf of Borrower or any Guarantor in any Loan Document, or in any report,
certificate, financial statement, Loan Request or in any other document or
instrument delivered pursuant to or in connection with this Agreement, any
advance of a Loan shall prove to have been false in any material respect upon
the date when made or deemed to have been made or repeated;

(f)                                    Borrower or any Guarantor shall fail to
pay at maturity, or within any applicable period of grace, any obligation for
borrowed money or credit received or other Indebtedness, in each case, in excess
of $500,000.00, or fail to observe or perform any material term, covenant or
agreement contained in any agreement by which it is bound (including any event
or condition that requires such debt to be prepaid or redeemed), evidencing or
securing any such borrowed money or credit received or other Indebtedness, in
each case, in excess of $500,000.00, for such period of time as would permit
(assuming the giving of appropriate notice if required) the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof;

(g)                                 Borrower or any Guarantor (i) shall make an
assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other

65


--------------------------------------------------------------------------------




custodian, liquidator or receiver of any such Person or of any substantial part
of the assets of any thereof, (ii) shall commence any case or other proceeding
relating to any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or (iii) shall take any action to
authorize or in furtherance of any of the foregoing;

(h)                                 A petition or application shall be filed for
the appointment of a trustee or other custodian, liquidator or receiver of
Borrower or any Guarantor or any substantial part of the assets of any thereof,
or a case or other proceeding shall be commenced against any such Person under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, and such Person shall indicate its approval thereof, consent thereto
or acquiescence therein or such petition, application, case or proceeding shall
not have been dismissed within ninety (90) days following the filing or
commencement thereof;

(i)                                     A decree or order is entered appointing
any such trustee, custodian, liquidator or receiver or adjudicating Borrower or
any Guarantor bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of any
such Person in an involuntary case under federal bankruptcy laws as now or
hereafter constituted;

(j)                                     There shall remain in force,
undischarged, unsatisfied and unstayed, for more than sixty (60) days, whether
or not consecutive, any uninsured final judgment against Borrower or any
Guarantor that, with other outstanding uninsured final judgments, undischarged,
against any such Person or other Borrower or Guarantors exceeds in the aggregate
$2,000,000.00;

(k)                                  If all or any portion of the Loan Documents
shall be canceled, terminated, revoked or rescinded otherwise than in accordance
with the terms thereof or with the express prior written agreement, consent or
approval of the Lenders, or any action at law, suit in equity or other legal
proceeding to cancel, revoke or rescind any of the Loan Documents shall be
commenced by or on behalf of Borrower or Guarantor or any of their respective
stockholders, partners, members or beneficiaries, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with their respective terms;

(l)                                     Any dissolution, termination, partial or
complete liquidation, merger or consolidation of Borrower or any Guarantor or
any Transfer of the assets of any such Person, other than Transfers excluded
from the definition of Change of Control or otherwise permitted under the terms
of the Loan Documents;

(m)                               Any suit or proceeding shall be filed against
Borrower or any Guarantor or any of their respective assets which in the good
faith business judgment of the Majority Lenders after giving consideration to
the likelihood of success of such suit or proceeding and the availability of
insurance to cover any judgment with respect thereto and based on the
information available to them, if adversely determined, would result in an
uninsured judgment or settlement

66


--------------------------------------------------------------------------------




that would materially adversely affect the properties, assets, financial
condition or business of Borrower or the Guarantors in any case or in the
aggregate;

(n)                                 (i) An ERISA Reportable Event shall occur
with respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Employee Benefit
Plan, which ERISA Reportable Event or institution of proceedings is, in the
opinion of the Agent, likely to result in the termination of such Employee
Benefit Plan for purposes of Title IV of ERISA, and, in the case of an ERISA
Reportable Event, the continuance of such ERISA Reportable Event unremedied for
30 days after notice of such ERISA Reportable Event pursuant to Section 4043(a),
(c) or (d) of ERISA is given or, in the case of institution of proceedings, the
continuance of such proceedings for 45 days after commencement thereof, (ii) any
Employee Benefit Plan shall terminate for purposes of Title IV of ERISA, or
(iii) any other event or condition shall occur or exist with respect to an
Employee Benefit Plan and in each case in clauses (i) through (iii) above, such
event or condition, together with all other such events or conditions, if any,
could subject Borrower or any Guarantor to any tax, penalty or other liabilities
in the aggregate material in relation to the business, operations, property or
financial or other condition of Borrower or any Guarantor;

(o)                                 Any Guarantor denies that such Guarantor has
any liability or obligation under the Guaranty or the Environmental Indemnity
Agreement, or shall notify the Agent or any of the Lenders of such Guarantor’s
intention to attempt to cancel or terminate the Guaranty or the Environmental
Indemnity Agreement, or shall fail to observe or comply with any term, covenant,
condition or agreement under the Guaranty or the Environmental Indemnity
Agreement after the expiration of any applicable cure periods provided therein,
if any;

(p)                                 The occurrence of a Change of Control;

(q)                                 An Event of Default occurs under the Senior
Term Loan;

(r)                                    Any “Event of Default” as defined in any
of the other Loan Documents, shall occur;

(s)                                  The Agent shall promptly notify the Lenders
of the occurrence of any Event of Default of which the Agent becomes aware. 
Upon the occurrence of any Event of Default, the Agent may, and upon the request
of the Majority Lenders shall, by notice in writing to Borrower declare all
amounts owing with respect to this Agreement, the Notes and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by Borrower; provided that in the event of any
Event of Default specified in §12.1(f), §12.1(g), §12.1(h), or 12(i) all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from any of the Lenders or the Agent.

12.2                           Termination of Commitments.  If any one or more
Events of Default specified in §12.1(f), §12.1(g), §12.1(h) or §12.1(i) shall
occur, then immediately and without any action on the part of the Agent or any
Lender any unused portion of the credit hereunder shall terminate and the
Lenders shall be relieved of all obligations to make any Loan.  If any other

67


--------------------------------------------------------------------------------




Event of Default shall have occurred, the Agent, upon the election of the
Majority Lenders, shall by notice to Borrower terminate the obligation to make
Loans to Borrower.  No termination under this §12.2 shall relieve Borrower or
the Guarantors of their respective obligations to the Lenders arising under the
Loan Documents.  Nothing in this §12.2 shall limit or impair the terms of this
Agreement (including §2.2) which provide that the Lenders shall have no
obligation to make Loans upon the occurrence of a Default or Event of Default.

12.3                           Remedies.  In case any one or more of the Events
of Default shall have occurred and be continuing, and whether or not the Lenders
shall have accelerated the maturity of the Loans pursuant to §12.1, the Agent on
behalf of the Lenders may proceed to protect and enforce their rights and
remedies under this Agreement, the Notes or any of the other Loan Documents by
suit in equity, the exercise of any remedy under the Loan Documents or under
applicable law, action at law or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents or any instrument pursuant to which the Obligations
are evidenced, including to the full extent permitted by applicable law the
obtaining of the ex parte appointment of a receiver, and, if such amount shall
have become due, by declaration or otherwise, proceed to enforce the payment
thereof or any other legal or equitable right.  No remedy herein conferred upon
the Agent or the holder of any Note is intended to be exclusive of any other
remedy and each and every remedy shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or any other provision of law.  In the event that all or
any portion of the Obligations is collected by or through an attorney-at-law,
Borrower shall pay all reasonable costs of collection including, but not limited
to, reasonable attorney’s fees actually incurred.  Any recovery of attorney’s
fees hereunder or under any other Loan Document shall be limited to reasonable
attorney’s fees actually incurred.  Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that, subject to this
Agreement, only the Agent may exercise any remedies arising by reason of a
Default or Event of Default.

12.4                           Distribution of Collateral Proceeds.  In the
event that, following the occurrence or during the continuance of any Event of
Default, any monies are received in connection with the enforcement of any of
the Security Documents, or otherwise with respect to the realization upon any of
the Collateral, such monies shall be distributed for application as follows:

(a)                                  First, to the payment of, or (as the case
may be) the reimbursement of, the Agent for or in respect of all reasonable
costs, expenses, disbursements and losses which shall have been incurred or
sustained by the Agent to protect or preserve the Collateral or in connection
with the collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent under this Agreement or any of the other Loan Documents
or in respect of the Collateral or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent to such monies;

(b)                                 Second, to all other Obligations in the
following order:  (i) first to the payment of any fees or charges outstanding
hereunder or under the other Loan Documents, (ii) next to any accrued and
outstanding Default Rate interest, (iii) next to any accrued and

68


--------------------------------------------------------------------------------




outstanding interest under the Swingline Loans, (iv) next to any accrued and
outstanding interest under the Prime Rate Loans, (v) next to any accrued and
outstanding interest under the LIBOR Rate Loans, (vi) next to any outstanding
principal on the Swingline Loans, (vii) next to any outstanding principal on the
Prime Rate Loans, (viii) next to any outstanding principal on the LIBOR Rate
Loans, and (ix) last to any remaining Obligations (including with respect to any
Hedge Agreement) in such order as the Majority Lenders may determine; provided,
however, that (A) in the event that any Lender shall have wrongfully failed or
refused to make an advance and such failure or refusal shall be continuing,
advances made by other Lenders during the pendency of such failure or refusal
shall be entitled to be repaid as to principal and accrued interest in priority
to the other Obligations described in this subsection (b), and (B) Obligations
owing to the Lenders with respect to each type of Obligation such as interest,
principal, fees and expenses, shall be made among the Lenders pro rata in
accordance with their Commitment Percentages; and provided, further that the
Majority Lenders may in their commercially reasonable discretion make proper
allowance to take into account any Obligations not then due and payable; and

(c)                                  Third, the excess, if any, shall be
returned to Borrower or to such other Persons as are entitled thereto.

13.                                 INTENTIONALLY DELETED

14.                                 THE AGENT.

14.1                           Authorization.  The Agent is authorized to take
such action on behalf of each of the Lenders and to exercise all such powers as
are hereunder and under any of the other Loan Documents and any related
documents delegated to the Agent, together with such powers as are reasonably
incident thereto, provided that no duties or responsibilities not expressly
assumed herein or therein shall be implied to have been assumed by the Agent. 
The obligations of the Agent hereunder are primarily administrative in nature,
and nothing contained in this Agreement or any of the other Loan Documents shall
be construed to constitute the Agent as a trustee or fiduciary for any Lender.

14.2                           Employees and Agents of the Agents.  The Agent
may exercise its powers and execute its duties by or through employees or agents
and shall be entitled to take, and to rely on, advice of counsel concerning all
matters pertaining to its rights and duties under the Loan Documents.  The Agent
may utilize the services of such Persons as the Agent may reasonably determine
and all reasonable fees and expenses of any such Persons shall be paid by
Borrower.

14.3                           No Liability.  Neither the Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent, or employee thereof, shall be liable for any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them under any of the Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence.

69


--------------------------------------------------------------------------------




14.4                           No Representations.  The Agent shall not be
responsible for the execution or validity or enforceability of this Agreement,
the Notes, any of the other Loan Documents or any instrument at any time
constituting, or intended to constitute, collateral security for the Notes, or
for the value of any such collateral security or for the validity,
enforceability or collectability of any such amounts owing with respect to the
Notes, or for any recitals or statements, warranties or representations made
herein, or any agreement, instrument or certificate delivered in connection with
any of the Loan Documents or in any certificate or instrument hereafter
furnished to it by or on behalf of Borrower or any Guarantor, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements in any of the Loan Documents.  The Agent
shall not be bound to ascertain whether any notice, consent, waiver or request
delivered to it by Borrower, any Guarantor or any other Person or any holder of
any of the Notes shall have been duly authorized or is true, accurate and
complete.  The Agent has not made nor does it now make any representations or
warranties, express or implied, nor does it assume any liability to the Lenders,
with respect to the creditworthiness or financial condition of Borrower or the
Guarantors.  Each Lender acknowledges that it has, independently and without
reliance upon the Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender,
based upon such information and documents as it deems appropriate at the time,
continue to make its own credit analysis and decisions in taking or not taking
action under the Loan Documents.

14.5                           Payments.

(a)                                  A payment by Borrower or a Guarantor to the
Agent under any of the Loan Documents for the account of any Lender shall
constitute a payment to such Lender.  The Agent agrees to distribute to each
Lender not later than one Business Day after the Agent’s receipt of good funds,
determined in accordance with the Agent’s customary practices, such Lender’s pro
rata share of payments received by the Agent for the account of the Lenders
except as otherwise expressly provided in any of the Loan Documents. All
payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Lender shall have acquired and funded a participating interest in
any such Swingline Loan pursuant to §2.2, in which case such payments shall be
pro rata in accordance with such participating interests).

(b)                                 If in the opinion of the Agent the
distribution of any amount received by it in such capacity hereunder, under the
Notes or under any of the other Loan Documents might involve it in liability, it
may refrain from making such distribution until its right to make such
distribution shall have been adjudicated by a court of competent jurisdiction. 
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement or any of the other Loan Documents, any Lender that
fails (i) to make available to the Agent its pro

70


--------------------------------------------------------------------------------




rata share of any Loan or (ii) to comply with the provisions of §13 with respect
to making dispositions and arrangements with the other Lenders, where such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its pro rata share of such payments due and payable to all of the
Lenders, in each case as, when and to the full extent required by the provisions
of this Agreement, shall be deemed delinquent (a “Delinquent Lender”) and shall
be deemed a Delinquent Lender until such time as such delinquency is satisfied. 
A Delinquent Lender shall be deemed to have assigned any and all payments due to
it from Borrower and the Guarantors, whether on account of outstanding Loans,
interest, fees or otherwise, to the remaining nondelinquent Lenders for
application to, and reduction of, their respective pro rata shares of all
outstanding Loans in accordance with the terms of this Agreement.  The
Delinquent Lender hereby authorizes the Agent to distribute such payments to the
nondelinquent Lenders in proportion to their respective pro rata shares of all
outstanding Loans in accordance with the terms of this Agreement.  A non-funding
Lender shall not be a Delinquent Lender if it did not fund based on the
occurrence of a Force Majeure event provided that the non-funding Lender funds
such amount within two (2) Business Days of the receipt of notice of the
non-funding.  A Delinquent Lender shall be deemed to have satisfied in full a
delinquency when and if, as a result of application of the assigned payments to
all outstanding Loans of the nondelinquent Lenders or as a result of other
payments by the Delinquent Lenders to the nondelinquent Lenders, the Lenders’
respective pro rata shares of all outstanding Loans have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.

14.6                           Holders of Notes.  Subject to the terms of §18,
the Agent may deem and treat the payee of any Note as the absolute owner or
purchaser thereof for all purposes hereof until it shall have been furnished in
writing with a different name by such payee or by a subsequent holder, assignee
or transferee.

14.7                           Indemnity.  The Lenders ratably agree hereby to
indemnify and hold harmless the Agent from and against any and all claims,
actions and suits (whether groundless or otherwise), losses, damages, costs,
expenses (including any expenses for which the Agent has not been reimbursed by
Borrower as required by §15), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Agent’s actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by the Agent’s willful misconduct or gross
negligence.

14.8                           The Agent as Lender.  In its individual capacity,
KeyBank shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and the Loans made by it, and as the
holder of any of the Notes as it would have were it not also the Agent.

14.9                           Resignation or Removal.  The Agent may resign at
any time by giving thirty (30) calendar days’ prior written notice thereof to
the Lenders and Borrower.  The Agent may be removed as Agent upon thirty (30)
days prior written notice by the Required Lenders (Lenders or Lender whose
aggregate principal amount of the outstanding Loans are greater that sixty-six
percent of the Total Commitment).  Upon any such resignation or removal, the
Majority Lenders, subject to the terms of §18.1, shall have the right to appoint
as a successor

71


--------------------------------------------------------------------------------




Agent any Lender or any bank whose senior debt obligations are rated not less
than “A” or its equivalent by Standard & Poor’s Corporation, subject to the
prior written approval of Borrower (provided no Event of Default has occurred
and is continuing), not to be unreasonably withheld or delayed.  Any such
resignation or removal shall be effective upon appointment and acceptance of a
successor Agent selected by the Majority Lenders and, provided no Default or
Event of Default has occurred and is continuing, approved by Borrower.  If no
successor Agent shall have been appointed and shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving notice of
resignation or the Majority Lender’s giving notice of removal, then the retiring
or removed Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a Lender, if any Lender is willing to so serve.  Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Agent, and the retiring Agent
shall be discharged from its duties and obligations hereunder as Agent.  After
any retiring Agent’s resignation, the provisions of the Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Agent.

14.10                     Duties in the Case of Enforcement.  In case one or
more Events of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Agent shall, if (a) so
requested by the Lender or Lenders whose aggregate principal amount of the
outstanding Loans are greater than fifty percent (50%) of the Total Commitment
provided that in the event that one Lender has an aggregate principal amount of
the outstanding Loans equal to or greater than such percentage (the “Sole
Majority Lender”) then the definition of Majority Lenders shall include the Sole
Majority Lender and a minimum of one other Lenders have provided to the Agent
such additional indemnities and assurances against expenses and liabilities as
the Agent may reasonably request, proceed to exercise all or any legal and
equitable and other rights or remedies as it may have.  The Majority Lenders may
direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless
from all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, provided that the Agent need not comply with
any such direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction.

14.11                     Bankruptcy.  In the event a bankruptcy or other
insolvency proceeding is commenced by or against Borrower or any Guarantor, the
Agent shall have the sole and exclusive right and duty to file and pursue a
joint proof of claim on behalf of all Lenders.  Each Lender irrevocably waives
its right to file or pursue a separate proof of claim in any such proceedings.

15.                                 EXPENSES.

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein; (b) any taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders,
including any recording, mortgage, documentary or intangibles taxes in
connection with the Security Deeds, the Security Documents and other Loan

72


--------------------------------------------------------------------------------




Documents, or other taxes payable on or with respect to the transactions
contemplated by this Agreement (other than taxes based upon the Agent’s or any
Lender’s gross or net income, such indemnification to be limited to taxes due
solely on account of the granting of Collateral under the Security Documents and
to be net of any credit allowed to the indemnified party from any other State on
account of the payment or incurrence of such tax by such indemnified party),
including any such taxes payable by the Agent or any of the Lenders after the
Effective Date (Borrower hereby agreeing to indemnify the Agent and each Lender
with respect thereto); (c) all title insurance premiums, appraisal fees,
engineer’s fees, charges for commercial finance exams and engineering and
environmental reviews and the reasonable fees, expenses and disbursements of the
counsel to the Agent and any local counsel to the Agent incurred in connection
with the performance of due diligence and the preparation, negotiation,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, the addition of Collateral, each closing hereunder, and
amendments, modifications, approvals, consents or waivers hereto or hereunder;
(d) the reasonable fees, expenses and disbursements of the Agent actually
incurred by the Agent and the Lenders in connection with the performance of due
diligence, underwriting analysis, credit reviews and inspection of the Project,
and the preparation, negotiation, administration or interpretation of the Loan
Documents and other instruments mentioned herein, credit and collateral
evaluations, and the making of each advance hereunder; (e) all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and costs, which
attorneys may be employees of the Agent and the fees and costs of appraisers,
engineers, investment bankers or other experts retained by the Agent) actually
incurred by the Agent at standard hourly rates in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
Borrower or any Guarantor or the administration thereof after the occurrence of
a Default or Event of Default, (ii) the sale of, collection from or other
realization upon any of the Collateral, (iii) the failure of Borrower or any
Guarantor to perform or observe any provision of the Loan Documents, and (iv)
any litigation, proceeding or dispute whether arising hereunder or otherwise, in
any way related to the Agent’s or any of the Lender’s relationship with Borrower
or any Guarantor; and (f) all reasonable fees, expenses and disbursements of the
Agent incurred in connection with UCC searches, UCC filings, title rundowns,
title searches or mortgage recordings.  The covenants of this §15 shall survive
payment or satisfaction of payment of amounts owing with respect to the Notes.

16.                                 INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent and the Lenders and
each director, officer, employee, agent and Person who controls the Agent or any
Lender from and against any and all claims, actions and suits, whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of or relating to
any of the Loan Documents or the transactions contemplated hereby and thereby
including, without limitation, (a) any leasing fees and any brokerage, finders
or similar fees asserted against any Person indemnified under this §16 based
upon any agreement, arrangement or action made or taken, or alleged to have been
made or taken, by Borrower or any Guarantor, (b) any condition (whether related
to the quality of construction or otherwise), use, operation or occupancy of the
Project or other Collateral, (c) any actual or proposed use by Borrower of the
proceeds of any of the Loans, (d) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of Borrower or any
Guarantor constituting Collateral, (e) Borrower and the Guarantors entering into
or performing this or any

73


--------------------------------------------------------------------------------




of the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Project or the other Collateral, or (g) with respect to Borrower
and the Guarantors and their respective properties and assets, the violation of
any Environmental Law, any Release or threatened Release or any action, suit,
proceeding or investigation brought or threatened with respect to any Hazardous
Materials (including, but not limited to claims with respect to wrongful death,
personal injury or damage to property), in each case occurring or arising from
occurrences prior to any transfer of title or possession to the Agent or any
third party by appointment of a receiver or foreclosure or deed in lieu of
foreclosure, including, without limitation, the reasonable fees and
disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that Borrower shall not be obligated under this §16 to
indemnify any Person for liabilities arising from such Person’s own gross
negligence, willful misconduct or illegal acts.  In litigation, or the
preparation therefore, the Lenders and the Agent shall be entitled to jointly
select a single law firm as their own counsel and, in addition to the foregoing
indemnity, Borrower agrees to pay promptly the reasonable fees and expenses of
such counsel.  The foregoing provision shall not preclude any Lender or the
Agent from retaining its own counsel in such actions at its own expense.  If,
and to the extent that the obligations of Borrower under this §16 are
unenforceable for any reason, Borrower hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law.  There shall be specifically excluded from the
foregoing indemnification any claims, actions, suits, liabilities, losses,
damages and expenses arising from disputes among Lenders with respect to the
Loans or the Loan Documents.  In the event that any such claims, actions, suits,
liabilities, losses, damages and expenses involve both a dispute among Lenders
and other matters covered by this indemnification provision, Agent shall make a
reasonable good faith allocation of all losses, damages and expenses incurred
between Lenders’ dispute and the other matters covered by this indemnification
provision, which allocation by Agent shall be final and binding upon the parties
hereto.  The provisions of this §16 shall survive the repayment of the Loans and
the termination of the obligations of the Lenders hereunder.

17.                                 SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of Borrower or the Guarantors pursuant hereto or
thereto shall be deemed to have been relied upon by the Lenders and the Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans, as herein
contemplated, and shall continue in full force and effect so long as any Loan
remains outstanding or any Lender has any obligation to make any Loans.  The
indemnification obligations of Borrower provided herein and the other Loan
Documents shall survive the full repayment of amounts due and the termination of
the obligations of the Lenders hereunder and thereunder to the extent provided
herein and therein.  All statements contained in any certificate or other paper
delivered to any Lender or the Agent at any time by or on behalf of Borrower or
any Guarantor pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by such
Person.

74


--------------------------------------------------------------------------------




18.                                 ASSIGNMENT AND PARTICIPATION.

18.1                           Conditions to Assignment by the Lenders.

(a)                                  Except as provided herein, each Lender may
assign to one (1) or more Eligible Assignees all or a portion of its interests,
rights and obligations under this Agreement (including all or a portion of its
Commitment Percentage and Commitment and the same portion of the Loans at the
time owing to it, and the Notes held by it); provided that (i) the Agent shall
have given prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, provided that the Agent’s approval will not be
required for any assignment to (A) an Affiliate of the Assigning Lender or (B)
any other Lender under the Agreement, (ii) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement, (iii) each assignment shall be in an amount
that is at least $1,000,000.00 (provided that if the Eligible Assignee is not
already a Lender, such assignment shall be in the amount of at least
$5,000,000.00 without considering related investment or mutual funds that are
also Eligible Assignees)) and is a whole multiple of $1,000,000.00, unless
otherwise consented to by the Agent, which consent shall not be unreasonably
withheld, (iv) each Lender which is a Lender on the date hereof shall retain,
free of any such assignment, an amount of its Commitment of not less than
$5,000,000.00, unless it is assigning its entire Commitment, and (e) the parties
to such assignment shall execute and deliver to the Agent, for recording in the
Register (as hereinafter defined), an Assignment and Acceptance, substantially
in the form attached hereto as Exhibit “H” (an “Assignment and Acceptance”),
together with any Notes subject to such assignment.  Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, which effective date shall be at least five
(5) Business Days after the execution thereof, but in no event prior to the
recording of same in the Register, the assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, shall have
the rights and obligations of a Lender hereunder, and the assigning Lender
shall, to the extent provided in such assignment and upon payment to the Agent
of the registration fee referred to in §18.3, be released from its further
obligations under this Agreement with respect to the interest assigned.  The
Agent, however, must maintain a minimum threshold of $30,000,000.00 in the
aggregate of the combined interest in this Loan and the Senior Term Loan,
subject to reduction based on amortization thereafter.

(b)                                 Any Lender may at any time assign or pledge
its Commitment or Note or any portion of its rights under the Loan Documents to
any of the twelve (12) Federal Reserve Lenders organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. §341, and, with the Agent’s consent, any Lender
may at any time assign or pledge all or any portion of its rights under this
Agreement to an Eligible Assignee to secure such Lender’s indebtedness, in each
case without the prior written consent of Borrower, provided that each such
assignment shall be made in accordance with applicable law, and no such
assignment shall release a Lender from any of its obligations hereunder.  In
order to facilitate any such assignment, Borrower shall, at the request of the
assigning Lender, duly execute a registered promissory note or notes evidencing
the Obligations made or extended to Borrower by the assigning Lender hereunder,
provided that the assignment is otherwise in compliance with the terms hereof.

(c)                                  Each Lender may sell participations to one
or more banks or other entities in all or a portion of such Lender’s rights and
obligations the Loan Documents; provided that (i) any such sale or participation
shall not affect the rights and duties of the selling Lender

75


--------------------------------------------------------------------------------


hereunder to Borrower, (ii) such participation shall not entitle such
participant to any rights or privileges under the Loan Documents, including,
without limitation, the right to approve waivers, amendments or modifications,
except for voting rights with respect to the extension of dates for payment and
reduction of principal, interest or fees, (iii) such participant shall have no
direct rights against Borrower or Guarantors, and (iv) such sale is effected in
accordance with all Applicable Laws.

18.2                           Certain Representations and Warranties;
Limitations; Covenants.  By executing and delivering an Assignment and
Acceptance, the parties to the Assignment and Acceptance thereunder confirm to
and agree with each other and the other parties hereto as follows: (a) other
than the representation and warranty that it is the legal and beneficial owner
of the interest being assigned thereby free and clear of any adverse claim, the
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto; (b) the assigning Lender makes no representation or warranty and assumes
no responsibility with respect to the financial condition of Borrower or any
other Person primarily or secondarily liable in respect of any of the
Obligations, or the performance or observance by Borrower, or any other Person
primarily or secondarily liable in respect of any of the Obligations or any of
their obligations under this Agreement or any of the other Loan Documents or any
other instrument or document furnished pursuant hereto; (c) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in §7.6 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (d) such
assignee will, independently and without reliance upon the assigning Lender, the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (e) such assignee represents
and warrants that it is an Eligible Assignee; (f) such assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto; (g) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender; and (h) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance.

18.3                           Register.  The Agent shall maintain a copy of
each Assignment and Acceptance delivered to it and a register or similar list
(the “Register”) for the recordation of the names and addresses of Lenders and
the Commitment Percentages of, and principal amount of the Loans owing to
Lenders from time to time as a condition to the effectiveness thereof.  All
assignments of any portion of the Loans or Commitments must be reported to the
Agent to permit registration in the Register.  The entries in the Register shall
be conclusive, in the absence of manifest error, and Borrower, the Agent and
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by Borrower and Lenders at any reasonable time and from time to
time upon reasonable prior notice.  Upon each such recordation, (i) the

76


--------------------------------------------------------------------------------




assigning Lender agrees to pay to the Agent a registration fee in the sum of
$3,500.00 and (ii) the Agent will deliver a copy of the Register to Borrower.

18.4                           New Notes.  Upon its receipt of an Assignment and
Acceptance executed by the parties to such assignment, together with each Note
subject to such assignment, the Agent shall (a) record the information contained
therein in the Register, and (b) give prompt notice thereof to Borrower and
Lenders (other than the assigning Lender).  Within five (5) Business Days after
receipt of such notice, Borrower, at their own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such Eligible Assignee in an amount equal to the amount assumed by such
Eligible Assignee pursuant to such Assignment and Acceptance and, if the
assigning Lender has maintained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder.  Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of the Notes delivered at the time of
execution of this Agreement.  Within five (5) Business Days upon request,
following issuance of any new Notes pursuant to this §18.4, Borrower shall
deliver an opinion of counsel, addressed to Lenders and the Agent, relating to
the due authorization, execution and delivery of such new Notes and the
legality, validity, enforceability and binding effect thereof and the
applicability of the Guaranties to the new Note.  The surrendered Notes shall be
canceled and returned to Borrower.

18.5                           No Assignment by Borrower.  No Borrower or
Guarantor shall assign or transfer any of its rights or obligations under any of
the Loan Documents without the prior written consent of each of the Lenders.

18.6                           Disclosure.  Each Lender agrees to take normal
and reasonable precautions and exercise due care to maintain the confidentiality
of all information identified as “confidential” or “secret” by Borrower and
provided to it by Borrower, or by the Agent on Borrower’s behalf, under any Loan
Document, and neither it nor any of its Affiliates shall use any such
information other than in connection with or in enforcement of the Loan
Documents; except to the extent such information (i) was or becomes generally
available to the public other than as a result of disclosure by the Lender, or
(ii) was or becomes available on a non-confidential basis from a source other
than Borrower, provided that such source is not bound by a confidentiality
agreement with Borrower known to the Lender; provided, however, that any Lender
may disclose such information (a) at the request or pursuant to any requirement
of any governmental authority to which the Lender is subject or in connection
with an examination of such Lender by any such governmental authority; (b)
pursuant to subpoena or other court process; (c) when required to do so in
accordance with the provisions of any applicable requirement of law; (d) to the
extent reasonably required in connection with any litigation or proceeding to
which the Agent, any Lender or their respective Affiliates may be party; (e) to
the extent reasonably required in connection with the exercise of any remedy
hereunder or under any other Loan Document; (f) to such Lender’s independent
auditors and other professional advisors; (g) to any participant or assignee,
actual or potential, provided that such Person agrees in writing to keep such
information confidential to the same extent required of the Lenders hereunder,
and (h) as to any Lender, as expressly permitted under the terms of any

77


--------------------------------------------------------------------------------




other document or agreement regarding confidentiality to which Borrower is party
or is deemed party with such Lender. Each Lender acknowledges its understanding
that Borrower is a public company and agrees that until it has been notified in
writing by Borrower that the confidential information is no longer non-public
material information, such Lender shall not in any manner, directly or
indirectly, acquire or dispose of, agree to acquire or dispose of or make any
proposal to acquire or dispose of, directly or indirectly, any securities of
Borrower, or any of its existing subsidiaries (except in connection with its
normal securities brokerage activities, provided that no brokerage transactions
shall be made on the basis of the non-public material information).  Borrower
acknowledges and recognizes that: (i)  the Lenders have multiple departments and
divisions and affiliates that may be involved in the securities industry
(“Securities Groups”) including underwriting of securities issues, the sale and
acquisition of securities, and other related activities, (ii) the team of a
Lender working on this Agreement, may be employed by or have involvement from
time to time with the Securities Groups; and (iii) the Lenders have established
certain ethical walls and procedures to assure that “insider trading” does not
occur.  Accordingly, neither the inclusion of the foregoing individuals on the
working team for this Agreement nor any activities of the Securities Groups
whatsoever shall breach or violate the terms of this Agreement.

18.7                           Withholding Tax.

(a)                                  If any Lender is a “foreign corporation,
partnership or trust” within the meaning of the Code and such Lender claims
exemption from, or a reduction of, United States withholding tax under Sections
1441 or 1442 of the Code, such Lender agrees with and in favor of the Agent, to
deliver to the Agent:

(i)                           if such Lender claims an exemption from, or a
reduction of, withholding tax under a United States tax treaty, properly
completed IRS Form 1098 W8-BEN or Form 1098 W8-ECI before the payment of any
interest in the first calendar year and before the payment of any interest in
each third succeeding calendar year during which interest may be paid under this
Agreement;

(ii)                        if such Lender claims that interest paid under this
Agreement is exempt from United States withholding tax because it is effectively
connected with a United States trade or business of such Lender, two (2)
properly completed and executed copies of IRS Form 4224 before the payment of
any interest is due in the first taxable year of such Lender and in each
succeeding taxable year of such Lender during which interest may be paid under
this Agreement, and IRS Form W-9;

(iii)                     such other form or forms as may be required under the
Code or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding tax; and

(iv)                    in the case of any Lender claiming exemption from United
States withholding tax under Sections 871(b) or 881(c) of the Code, with respect
to payments of “Portfolio Interest,” a Form W-8, or any subsequent versions
thereof or successors thereto, and if the Lender delivers a Form W-8, a
certificate representing that such Lender is not a bank for purposes of Section
881(c) of the Code, is not a ten percent (10%) shareholder (within the

78


--------------------------------------------------------------------------------




meaning of Section 871(h)(3)(b) of the Code) of Borrower, and is not a
controlled foreign corporation related to Borrower (within the meaning of
Section 864(d)(4) of the Code).

Each such certificate and form shall be properly completed and duly executed by
such Lender claiming complete exemption from a reduced rate of United States
withholding tax on payments by Borrower under the Loan Documents.  Each Lender
agrees to promptly notify the Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.

(b)                                 If any Lender claims exemption from, or
reduction of, withholding tax under a United States tax treaty by providing IRS
Form 1098 W8-BEN or Form 1098 W8-ECI, and such Lender sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender, such Lender agrees to notify the Agent of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrower to such Lender.  To the extent of such percentage amount, the Agent
will treat such Lender’s IRS Form 1098 W8-BEN or Form 1098 W8-ECI as no longer
valid.

(c)                                  If any Lender claiming exemption from
United States withholding tax by filing IRS Form 4224 with the Agent sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of Borrower to such Lender, such Lender agrees to undertake sole
responsibility for complying with the withholding tax requirements imposed by
Sections 1441 and 1442 of the Code.

(d)                                 If any Lender is entitled to a reduction in
the applicable withholding tax, the Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable withholding tax after
taking into account such reduction.  If the forms or other documentation
required by §18.7(a) above are not delivered to the Agent, then the Agent may
withhold from any interest payment to such Lender not providing such forms or
other documentation an amount equivalent to the applicable withholding tax.

(e)                                  If the IRS or any other governmental
authority of the United States or other jurisdiction asserts a claim that the
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to the Agent under this §18.7, together
with all costs and expenses (including reasonable attorneys’ fees and legal
expenses).  The obligation of Lenders under this subsection (e) shall survive
the payment of all Obligations and the resignation or replacement of the Agent.

(f)                                    Certain Lenders that may enter into this
Agreement from and after even date may be unable to comply with the indemnity
provision of §18.7(e).  In the event that the Agent agrees in the applicable
Assignment and Acceptance for any subsequent Lender, then such Lender shall be
governed by and shall comply with the provisions of this §18.7(f) rather than
§18.7(e).  In addition to any other rights of offset contained in this Agreement
or under any

79


--------------------------------------------------------------------------------




applicable law, in the event that any amounts would otherwise be covered by an
indemnity under §18.7(e) from such Lenders, such as United States withholding
tax due and payable and any penalties or interest with respect thereto and fees
and expenses of collection, then in such event, the Agent shall be authorized to
offset any such amounts against the amounts payable to such Lenders hereunder
until otherwise indemnified amounts are fully paid.  The right of offset
contained herein shall be in addition to and shall not limit or otherwise waive
or diminish any right or remedy that the Agent may have against such Lenders
under any applicable law.

19.                                 NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to the Loan Documents (hereinafter in this §19 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by nationally recognized overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, and addressed as follows:

If to any Lender, at the address set forth on Schedule 1.0 for such Lender; and

If to the Agent:

KeyBank National Association

1200 Abernathy Road, NE

Suite 1550

Atlanta, Georgia 30328

Attn:  Andrew Stickney

with a copy to:

Paul, Hastings, Janofsky & Walker LLP

600 Peachtree Street, NE

Suite 2400

Atlanta, Georgia 30308

Attn:  Charles T.  Sharbaugh, Esq.

If to Borrower or either Guarantor:

California Coastal Communities, Inc.

6 Executive Circle

Suite 250

Irvine, California 92614

Attn: Raymond J. Pacini

80


--------------------------------------------------------------------------------




with copy to:

Gregory W. Preston, Esq.

Corporate Law Solutions, P.C.

2112 Business Center Drive

2nd Floor

Irvine, California 92612

and to each other Lender which may hereafter become a party to this Agreement at
such address as may be designated by such Lender.  Each Notice shall be
effective upon being personally delivered or upon being sent by overnight
courier or upon being deposited in the United States Mail as aforesaid.  The
time period in which a response to such Notice must be given or any action taken
with respect thereto (if any), however, shall commence to run from the date of
receipt if personally delivered or sent by overnight courier, or if so deposited
in the United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent. 
By giving at least fifteen (15) days prior Notice thereof, Borrower, a
Guarantor, a Lender or the Agent shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
and each shall have the right to specify as its address any other address within
the United States of America.

20.                                 RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to Borrower or the Guarantors arising out of or in connection
with the Agreement or the other Loan Documents or the transactions contemplated
hereunder and thereunder, and the relationship between the Agent, each Lender
and Borrower is solely that of a lender and borrower, and nothing contained
herein or in any of the other Loan Documents shall in any manner be construed as
making the parties hereto partners, joint venturers or any other relationship
other than lender and borrower.  In furtherance of the foregoing, Borrower and
the Guarantors acknowledge that the Agent and the Lenders may enforce certain
limitations on and requirements with respect to the business of Borrower and the
Guarantors, and Borrower and the Guarantors nevertheless hereby release the
Agent and the Lenders from any and all claims arising from or attributable to
the good faith exercise or enforcement by the Agent or the Lenders of such
limitations or requirements, except if such claim or claims arise out of the
gross negligence or willful misconduct of Agent and/or the Lenders.

21.                                 GOVERNING LAW; CONSENT TO JURISDICTION AND
SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
CALIFORNIA AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS
OR CHOICE OF LAW).  THE BORROWER AND THE GUARANTORS AGREE THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS

81


--------------------------------------------------------------------------------




MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR ANY FEDERAL COURT
SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER AND THE
GUARANTORS BY MAIL AT THE ADDRESS SPECIFIED IN §19.  THE BORROWER AND THE
GUARANTORS HEREBY WAIVE ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.

22.                                 HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

23.                                 COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

24.                                 ENTIRE AGREEMENT, ETC.

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Agreement nor any term hereof
may be changed, waived, discharged or terminated, except as provided in §27.

25.                                 WAIVER OF JURY TRIAL AND CERTAIN DAMAGE
CLAIMS.

TO THE EXTENT ALLOWED BY AND ENFORCEABLE UNDER APPLICABLE LAW, EACH OF THE
BORROWER, THE GUARANTORS, THE AGENT AND EACH OF THE LENDERS HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS.  EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY
LAW, EACH OF THE BORROWER, THE GUARANTORS, THE AGENT AND EACH OF THE LENDERS
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION
ANY SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES OR CONSEQUENTIAL DAMAGES.  BORROWER AND EACH
GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, THE AGENT OR ATTORNEY OF ANY
BANK OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH BANK OR THE
AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO

82


--------------------------------------------------------------------------------




ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES
BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. 
TO THE EXTENT THE PROVISIONS OF THIS §25 ARE DEEMED UNENFORCEABLE, (I) THIS §25
AND ANY SIMILAR PROVISIONS IN ANY OTHER LOAN DOCUMENTS SHALL BE DEEMED TO BE
REMOVED FROM THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESPECTIVELY, (II) THIS
§25 SHALL BE OF NO FURTHER FORCE AND EFFECT, AND (III) THE REMAINDER OF THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.

26.                                 DEALINGS WITH THE BORROWER AND GUARANTORS.

The Lenders and their Affiliates may accept deposits from, extend credit to and
generally engage in any kind of banking, trust or other business with Borrower,
the Guarantors or any of their Affiliates regardless of the capacity of the
Lenders hereunder.

27.                                 CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by Borrower of any terms of this
Agreement or such other instrument or the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Majority Lenders.  Any amendment, waiver or consent relating to §2.2(b) or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender.  Further,
notwithstanding the foregoing, none of the following may occur without the
written consent of each Lender: a change in the rate of interest on and the term
of the Notes; a change in the amount of the Commitments of the Lenders (except
as provided in §2.2); a forgiveness, reduction or waiver of the principal of any
unpaid loan or any interest thereon or fee payable under the Loan Documents; a
change in the amount of any fee payable to a Lender hereunder; the postponement
of any date fixed for any payment (including any date of any required
prepayment) of principal of or interest on the Loan; an extension of the
Maturity Date; a change in the manner of distribution of any payments to the
Lenders or the Agent; the release of Borrower, any Guarantor or any Collateral
except as otherwise provided herein; an amendment of the definition of Majority
Lenders, the provisions of Section 9.3, or of any requirement for consent by all
of the Lenders; any modification to require a Lender to fund a pro rata share of
a request for an advance of the Loan made by Borrower other than based on its
Commitment Percentage; an amendment to this §27; or an amendment of any
provision of this Agreement or the Loan Documents which requires the approval of
all of the Lenders or the Majority Lenders or the Majority Lenders to require a
lesser number of Lenders to approve such action.  The amount of the Agent’s fee
payable for the Agent’s account and the provisions of §14 may not be amended
without the written consent of the Agent.  The Borrower agrees to enter into
such modifications or amendments of this Agreement or the other Loan Documents
as reasonably may be requested by the Agent in connection with the assignment of
Commitments provided that no such amendment or modification materially affects
or increases any of the obligations of

83


--------------------------------------------------------------------------------




Borrower hereunder.  No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon.  No course of dealing
or delay or omission on the part of the Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto.  No
notice to or demand upon Borrower shall entitle Borrower to other or further
notice or demand in similar or other circumstances.  In the event any Lender
fails to expressly grant or deny any consent, amendment or waiver sought under
this Agreement within ten (10) Business Days of a written request therefor
submitted by the Agent, such Lender shall be deemed to have granted to the Agent
an irrevocable proxy with respect to such specific matter.

28.                                 SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

29.                                 NO UNWRITTEN AGREEMENTS.

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

30.                                 REPLACEMENT OF NOTES.

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.

31.                                 TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation under this Agreement and the other Loan Documents.

32.                                 RIGHTS OF THIRD PARTIES.

All conditions to the performance of the obligations of the Agent and the
Lenders under this Agreement, including the obligation to make Loans, are
imposed solely and exclusively for the benefit of the Agent and the Lenders and
no other Person shall have standing to require satisfaction of such conditions
in accordance with their terms or be entitled to assume that the

84


--------------------------------------------------------------------------------




Agent and the Lenders will refuse to make advances of proceeds of the Loan in
the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Agent and the Lenders at any time if in their sole but commercially reasonable
discretion they deem it desirable to do so.  In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of the construction by Borrower of the Project or the
absence therefrom of defects.

33.                                 CONFIDENTIALITY EXCEPTION.

Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties hereto acknowledge and agree
that (i) any obligations of confidentiality contained herein and therein do not
apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
by the Loan Documents (and any related transactions or arrangements), and (ii)
each party (and each of its employees, representatives or other agents) may
disclose to any and all parties as required, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by the Loan
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such tax treatment and tax
structure, all within the meaning of Treasury Regulations Section 1.6011-4;
provided, however, that each party recognizes that the privilege each has to
maintain, in its sole but commercially reasonable discretion, the
confidentiality of a communication relating to the transactions contemplated by
the Loan Documents, including a confidential communication with its attorney or
a confidential communication with a federally authorized tax practitioner under
Section 7525 of the Internal Revenue Code, is not intended to be affected by the
foregoing.

85


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this Senior Secured
Revolving Credit Agreement as a sealed instrument the date first set forth
above.

 

BORROWER:

 

 

 

 

 

CALIFORNIA COASTAL COMMUNITIES, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Raymond J. Pacini

 

 

 

 

Raymond J. Pacini
Chief Executive Officer

 

 

 

 

 

 

[SEAL]

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

86


--------------------------------------------------------------------------------




 

 

GUARANTOR:

 

 

 

 

 

SIGNAL LANDMARK HOLDINGS INC., a
Delaware corporation

 

 

 

 

 

By:

/s/ Raymond J. Pacini

 

 

 

 

Raymond J. Pacini
Chief Executive Officer

 

 

 

 

 

 

[SEAL]

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

87


--------------------------------------------------------------------------------




 

 

GUARANTOR:

 

 

 

 

 

SIGNAL LANDMARK,
a California corporation

 

 

 

 

 

By:

/s/ Raymond J. Pacini

 

 

 

 

Raymond J. Pacini
Chief Executive Officer

 

 

 

 

 

 

[SEAL]

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

88


--------------------------------------------------------------------------------




 

 

AGENT:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,
a national banking association, as Agent

 

 

 

 

 

By:

/s/ Andrew Stickney

 

 

 

 

Andrew Stickney
Vice President

 

 

 

 

 

 

[SEAL]

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

89


--------------------------------------------------------------------------------




 

 

LENDERS:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, a
national banking association, as Lender

 

 

 

 

 

By:

/s/ Andrew Stickney

 

 

 

 

Andrew Stickney
Vice President

 

 

 

 

 

 

[SEAL]

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

90


--------------------------------------------------------------------------------




 

 

WACHOVIA BANK, N. A., as Syndication Agent
and as a Lender

 

 

 

 

 

By:

/s/ Brian A. Phillips

 

 

 

 

Brian A. Phillips

 

 

 

 

Vice President

 

 

 

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

91


--------------------------------------------------------------------------------




 

 

FRANKLIN BANK, S.S.B., as a Lender

 

 

 

By:

/s/ Susan Conrad

 

 

 

Susan Conrad

 

 

 

Senior Vice President

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

92


--------------------------------------------------------------------------------




 

 

COMERICA BANK, as a Lender

 

 

 

By:

/s/ Anthony Lopilato

 

 

 

Anthony Lopilato

 

 

 

Senior Vice President – Western Market

 

 

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

93


--------------------------------------------------------------------------------




 

GUARANTY BANK, as a Lender

 

 

 

By:

/s/ Jon M. Larson

 

 

 

Jon M. Larson

 

 

 

Senior Vice President

 

 

 

 

 [SIGNATURES CONTINUED ON FOLLOWING PAGE]

94


--------------------------------------------------------------------------------




 

UNITED OVERSEAS BANK LIMITED, as a
Lender

 

 

 

By:

/s/ Hoong Chen

 

 

 

Hoong Chen

 

 

 

First Vice President and General Manager

 

 

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

95


--------------------------------------------------------------------------------




 

 

SWINGLINE LENDER:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, a
national banking association, as Swingline Lender

 

 

 

 

 

By:

/s/ Andrew Stickney

 

 

 

 

Andrew Stickney
Vice President

 

[END OF SIGNATURES]

96


--------------------------------------------------------------------------------




Exhibits and Schedules

Exhibit “A”

 

Form of Note

 

 

 

Exhibit “A-1”

 

Form of Swingline Note

 

 

 

Exhibit “B”

 

Form of Loan Request

 

 

 

Exhibit “B-1”

 

Notice of Swingline Request

 

 

 

Exhibit “C”

 

Subsidiaries and Joint Ventures

 

 

 

Exhibit “D”

 

Form of Compliance Certificate

 

 

 

Exhibit “E”

 

Form of Borrowing Base Report

 

 

 

Exhibit “F”

 

Organizational Chart of Borrower

 

 

 

Exhibit “G”

 

Endorsements

 

 

 

Exhibit “H”

 

Form of Assignment and Acceptance Agreement

 

 

 

Exhibit “I”

 

Project Budget

 

 

 

Exhibit “J”

 

Additional Guarantor Entities

 

 

 

Schedule 1.0

 

Lenders and Commitment Percentages

 

 

 

Schedule 6.19

 

Existing or Threatened Litigation

 

 

 

Schedule 6.33(b)

 

Notices of Environmental Claims

 

 

 

Schedule 6.33(c)

 

Existing Environmental Reports and Disclosures

 

97


--------------------------------------------------------------------------------